Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 1 of 74 PageID #:264459




         EXHIBIT 1
Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 2 of 74 PageID #:264460




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS



 IN RE BROILER CHICKEN ANTITRUST
 LITIGATION                                   Case No. 1:16-cv-08637

                                              Hon. Thomas A. Durkin
 This Document Relates To:
                                              Magistrate Judge Jeffrey T. Gilbert
 Direct Purchaser Plaintiff Actions




   [SECOND AMENDED PROPOSED] ORDER ENTERING FINAL JUDGMENT AND
     GRANTING FINAL APPROVAL TO THE DIRECT PURCHASER PLAINTIFFS’
     SETTLEMENTS WITH DEFENDANTS PECO FOODS, INC., GEORGE’S, INC.,
                        GEORGE’S FARMS, INC.




943139.2
Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 3 of 74 PageID #:264461




           The Court has considered the Direct Purchaser Plaintiffs’ (“DPPs”) motion for final

approval of their class action settlements with Defendants Peco Foods, Inc., George’s, Inc., and

George’s Farms, Inc. (“Settling Defendants”), and has conducted a fairness hearing in connection

with that motion. The Court also has reviewed the Settlement Agreements between the DPPs and

Peco Foods, Inc. (“Peco”) and the DPPs and George’s, Inc., George’s Farms, Inc. (“George’s”)

(collectively the “Settlements” or “Settlement Agreements”), the pleadings and other papers on

file in this action, and the statements of counsel and the parties. The Court now hereby finds that

the motion should be GRANTED as to the Settlements with the Settling Defendants.

           NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

           1.    The Court has jurisdiction over the subject matter of this litigation, including the

actions within this litigation, and over the parties to the Settlement Agreements, including all

members of the Settlement Class (also referred to herein as the “Class”) and the Settling

Defendants.

           2.    For purposes of this Order, except as otherwise set forth herein, the Court adopts

and incorporates the definitions contained in the Settlement Agreements.

           3.    Pursuant to Fed. R. Civ. P. 23(g), Co-Lead Counsel previously appointed by the

Court is appointed as Co-Lead counsel for the Class as they have and will fairly and competently

represent the interests of the Class.

           4.    Pursuant to Federal Rule of Civil Procedure 23, the Court determines that the

following Settlement Class be certified for settlement purposes only:

                 All persons who purchased Broilers directly from any of the
                 Defendants or any co-conspirator identified in this action, or their
                 respective subsidiaries or affiliates for use or delivery in the United
                 States from at least as early as January 1, 2008 until December 20,
                 2019. Specifically excluded from this Class are the Defendants, the
                 officers, directors or employees of any Defendant; any entity in



943139.2                                           1
Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 4 of 74 PageID #:264462




                which any Defendant has a controlling interest; and any affiliate,
                legal representative, heir or assign of any Defendant. Also
                excluded from this Class are any federal, state or local
                governmental entities, any judicial officer presiding over this
                action and the members of his/her immediate family and judicial
                staff, any juror assigned to this action, and any co-conspirator
                identified in this action.

           5.   The Court further finds that the prerequisites to a class action under Rule 23 are

satisfied solely for settlement purposes in that: (a) there are hundreds of geographically dispersed

class members, making joinder of all members impracticable; (b) there are questions of law and

fact common to the class that predominate over individual issues; (c) the claims or defenses of

the plaintiffs are typical of the claims or defenses of the Settlement Class; (d) the plaintiffs will

fairly and adequately protect the interests of the Settlement Class, and have retained counsel

experienced in antitrust class action litigation who have, and will continue to, adequately

represent the Settlement Class; (e) common issues of law and fact predominate; and (f) a class

action is superior to individual actions.

           6.   The Court hereby finally approves the Settlement Agreements and finds that said

Settlements are, in all respects, fair, reasonable and adequate to the Settlement Class pursuant to

Rule 23 of the Federal Rules of Civil Procedure.

           7.   This Court hereby dismisses with prejudice all Claims in the DPP action against

the Settling Defendants, with each party to bear its own costs and fees, including attorneys’ fees,

except as provided in the Settlement Agreements.

           8.   The Releases in the Settlement Agreements are incorporated herein, and the

Releasing Parties are hereby and forever barred from commencing or continuing against the

Released Parties any of the Released Claims as defined in the Settlement Agreements.




943139.2                                           2
Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 5 of 74 PageID #:264463




           9.    The Released Parties are hereby and forever released from all Released Claims as

defined in the Settlement Agreements.

           10.   The notice given to the Settlement Class, including individual notice to all

members of the Settlement Class who could be identified through reasonable efforts, was the

most effective and practicable under the circumstances. This notice provided due and sufficient

notice of the proceedings and of the matters set forth therein, including the proposed settlement,

to all persons entitled to such notice, and this notice fully satisfied the requirements of Rules

23(c)(2) and 23(e)(1) of the Federal Rules of Civil Procedure and the requirements of due

process.

           11.   No objections to the Settlements were filed.

           12.   As set forth in the notice to the Settlement Class, at this time Co-Lead Counsel are

not seeking their fees or to distribute proceeds from the Settlement to qualified claimants; when

Co-Lead Counsel determine to do so, they will notify the Class and seek the Court’s approval.

           13.   Any member of the Settlement Class who failed to timely and validly request to

be excluded from the Settlement Class shall be subject to and bound by the provisions of the

Settlement Agreements, the Released Claims contained therein, and this Order with respect to all

Released Claims, regardless of whether such members of the Class seek or obtain any

distribution from any Settlement Fund. Persons/Entities who validly requested to be excluded

from the Settlement Class are listed in Exhibits A1 and A2 attached hereto. Such

persons/entities are not entitled to any recovery from the Settlement Fund. Furthermore, nothing

in this Judgment shall be construed as a determination by this Court that any person or entity

satisfies the criteria for membership in the Settlement Class merely because they filed a Request

for Exclusion.




943139.2                                          3
Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 6 of 74 PageID #:264464




           14.   A list of opt-outs with partial assignments from the Settlements (“Partial

Assignees”) is set forth in the attached Exhibit B. For each such partial assignment for which

exclusion from the Class has been requested by the alleged Partial Assignee, Settlement Class

Counsel, the Settling Defendants, and the Partial Assignee have reached agreement as to the

amount of the Settlement Class Member’s purchases for the time period January 1, 2008 through

December 31, 2017 that are covered by the partial assignment for the purpose of the Settlements.

These agreements have been assembled by the Settlement Administrator and provided to the

parties. Claims based on purchases assigned by the Settlement Class Member to the Partial

Assignee, to the extent consistent with the above-referenced agreements, are excluded from the

Settlement Class. Except for the claims of the Partial Assignees, all claims belonging to the

Settlement Class Members (whether assigned or not) are part of the Class and released through

the provisions of the Settlement Agreement and this Order.

           15.   The Settlement Agreements call for a reduction of 2% for each percentage point

exceeding 50%. (See Peco Settlement and George’s Settlement, at § II.E.10.b.) The opt out

percentage for the Peco and George’s Settlements is 51.8% of all Defendants’ United States total

annual sales for 2008-2017, including opt out requests on behalf of direct purchasers with partial

assignments. Using the methodology set forth above, the total reduction amount is 3.6%

resulting in net settlement amounts of $4,964,600 from Peco and $4,097,000 from George’s.

           16.   The Court finds, pursuant to Rules 54(a) and (b) of the Federal Rules of Civil

Procedure, that judgment should be entered and further finds that there is no just reason for delay

in the entry of final judgment as to the parties to the Settlement Agreements. Accordingly, the

Clerk is hereby directed to enter this Final Judgment forthwith.




943139.2                                          4
Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 7 of 74 PageID #:264465




           17.   Without affecting the finality of Final Judgment in any way, this Court hereby

retains continuing exclusive jurisdiction over: (a) consummation, administration and

implementation of the Settlement Agreement and any allocation or distribution to Settlement

Class Members pursuant to further orders of this Court; (b) disposition of any Settlement Fund;

(c) hearing and determining applications by plaintiffs for attorneys’ fees, costs, expenses, and

interest; (d) the actions until the Final Judgment has become effective and each and every act

agreed to be performed by the parties all have been performed pursuant to the Settlement

Agreements; (e) hearing and ruling on any matters relating to any plan of allocation or

distribution of proceeds from the Settlements; and (f) the parties to the Settlement Agreements

for the purpose of enforcing and administering the Settlement Agreements and the releases

contemplated by, or executed in connection with the Settlement Agreements.



Dated: _____________________                  ________________________________
                                              United States District Judge




943139.2                                          5
Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 8 of 74 PageID #:264466




          EXHIBIT A-1
             Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 9 of 74 PageID #:264467
                                                     George's & Peco Opt-Outs (ID)


                                                                                                   Request
                                                                                                   Includes
Request ID    JND ID    Date Received                                         Name
                                                                                                   Assigned
                                                                                                    Claims
         1      12821       1/15/2020   COLORADO QUALITY RESEARCH INC
         1      11704       1/15/2020   COLORADO QUALITY RESEARCH INC
         2      26759       2/18/2020   KUDZU VALLEY FARMS
         2      16285       2/18/2020   KUDZU VALLEY FARMS
         3      26845       2/19/2020   C.D. HARTNETT COMPANY
         3       6394       2/19/2020   CD HARNETT
         3       1253       2/19/2020   CD HARTNETT - C D HARTNETT CO
         3         10       2/19/2020   MBM - MBM CORPORATION-COLUMBUS
         3        189       2/19/2020   MBM CORP
         3       1641       2/19/2020   MBM CORP
         3       4035       2/19/2020   MBM CORP
         3      10696       2/19/2020   MC CARTY HULL CIGAR CO
         3      26844       2/19/2020   MCCARTY-HULL CIGAR COMPANY INC
         3      21820       2/19/2020   MCCLANE FOODSERVICE DIST
         3          6       2/19/2020   MCLANE
         3       6122       2/19/2020   MCLANE
         3       1520       2/19/2020   MCLANE AUSTELL - MCLANE
         3      26840       2/19/2020   MCLANE COMPANY INC
         3      26842       2/19/2020   MCLANE FOODSERVICE DISTRIBUTION INC
         3      26841       2/19/2020   MCLANE FOODSERVICE INC
         3       3018       2/19/2020   MCLANE FOODSERVICE, INC
         3      19873       2/19/2020   MCLANE GROCERY DIST - EDI
         3      18461       2/19/2020   MCLANE GROCERY DIST - MCLANE GROCERY DIST - EDI
         3      26843       2/19/2020   MEADOWBROOK MEAT COMPANY INC
         3         29       2/19/2020   MEADOWBROOK MEATS
         4       8456       2/24/2020   BOSTON MARKET CORPORATION                                     x
         5      26847       2/24/2020   JENSEN FOODS
         5         49       2/24/2020   SHAMROCK FOODS - SHAMROCK FOODS COMPANY
         5      19849       2/24/2020   SHAMROCK FOODS CO., INC.
         5      26849       2/24/2020   SHAMROCK TRANSPORTATION LEASING COMPANY
         5      26846       2/24/2020   UNITED FOOD SERVICE INC
         5       1086       2/24/2020   UNITED FOODSERVICE
         7      12637       2/26/2020   (SAMS DC 6099)
         7      13993       2/26/2020   (WAL-MART/SAMS # 6047)
         7         25       2/26/2020   SAMS CLUB
         7       6335       2/26/2020   SAMS DC
         7      26857       2/26/2020   SAM'S EAST INC
         7      26856       2/26/2020   SAM'S WEST INC
         7       2577       2/26/2020   WAL MART STORES INC
         7       3187       2/26/2020   WAL MART STORES INC
         7      20784       2/26/2020   WAL MART SUPERCENTER AP
         7       1685       2/26/2020   WALMART
         7          1       2/26/2020   WALMART
         7      19798       2/26/2020   WALMART ALMACEN CENTRAL AMIGO #2
         7       6259       2/26/2020   WALMART INC
         7      26851       2/26/2020   WALMART INC
         7      26853       2/26/2020   WAL-MART LOUISIANA LLC
         7      26854       2/26/2020   WAL-MART STORES ARKANSAS LLC
         7      26855       2/26/2020   WAL-MART STORES EAST LP
         7      26852       2/26/2020   WAL-MART STORES TEXAS LLC



                                                             Page 1 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 10 of 74 PageID #:264468
                                     George's & Peco Opt-Outs (ID)


 9   24692    3/4/2020   BARI IMPORTING
 9   26901    3/4/2020   BARI IMPORTING CORPORATION
 9   26902    3/4/2020   BARI ITALIAN FOODS
 9      68    3/4/2020   CHENEY BROS - CHENEY BROTHERS INC
 9   26903    3/4/2020   CHENEY BROS., INC.
 9   26904    3/4/2020   CHENEY BROTHER, INC-AUTOFAX
 9   26905    3/4/2020   CHENEY BROTHERS
 9   26914    3/4/2020   CHENEY BROTHERS - PUNTA GORD
 9   26906    3/4/2020   CHENEY BROTHERS INC
 9   26907    3/4/2020   CHENEY BROTHERS INC N CAROLINA
 9   26908    3/4/2020   CHENEY BROTHERS INC.
 9   26909    3/4/2020   CHENEY BROTHERS INC. OCALA
 9   26910    3/4/2020   CHENEY BROTHERS INC. RIVIERA
 9   26911    3/4/2020   CHENEY BROTHERS PUNTA GORDA
 9   26912    3/4/2020   CHENEY BROTHERS, INC.
 9   26913    3/4/2020   CHENEY BROTHERS-OCALA
 9   26915    3/4/2020   CHENEY BROTHERS-RIVIERA BE
 9    6039    3/4/2020   CHENEY STATESVILLE - CHENEY BROTHERS
 9    2016    3/4/2020   GRAND WESTERN
 9   26916    3/4/2020   GRAND WESTERN BRANDS INC
 9   26917    3/4/2020   GRAND WESTERN BRANDS, INC.
 9   26918    3/4/2020   MEAT & SEAFOOD SOLUTIONS LLC
 9   26919    3/4/2020   MEAT & SEAFOOD SOLUTIONS, LLC
 9   26920    3/4/2020   MEAT AND SEAFOOD SOLUTIONS
 9    2532    3/4/2020   MEAT&SEAFOOD SOLUTIONS - MEAT AND SEAFOOD SOLUTIONS
 9   26921    3/4/2020   PATE DAWSON
 9   12087    3/4/2020   PATE DAWSON (DOT ST)
 9   26922    3/4/2020   PATE DAWSON CO
 9   26924    3/4/2020   PATE DAWSON COMPANY
 9   13931    3/4/2020   PATE DAWSON COMPANY (GREENSBO)
 9   26925    3/4/2020   PATE DAWSON COMPANY-ATLANT
 9   26926    3/4/2020   PATE DAWSON COMPANY-GOLDSB
 9    9387    3/4/2020   PATE DAWSON COMP-FAYETTEVI
 9   26923    3/4/2020   PATE DAWSON COMP-STATESVIL
 9   26927    3/4/2020   PATE DAWSON INC
 9     147    3/4/2020   PATE DAWSON SOUTHERN FOODS - PATE DAWSON COMPANY-GOLDSB
 9   26928    3/4/2020   PATE-DAWSON CO INC
 9   26929    3/4/2020   PATE-DAWSON COMPANY, INC.
 9    6587    3/4/2020   PDNC
 9   26941    3/4/2020   PDNC, LLC
 9    2308    3/4/2020   PUNTA GORDA
 9   26930    3/4/2020   SOUTHERN FOODS
 9     990    3/4/2020   SOUTHERN FOODS - SOUTHERN FOOD BROKERS
 9   26934    3/4/2020   SOUTHERN FOODS DBA SOUTHE
 9   26933    3/4/2020   SOUTHERN FOODS GROUP LLC-NC
 9   26935    3/4/2020   SOUTHERN FOODS INC
 9   26936    3/4/2020   SOUTHERN FOODS INC.
 9   26937    3/4/2020   SOUTHERN FOODS LLC
 9   26938    3/4/2020   SOUTHERN FOODS, INC.
 9   26939    3/4/2020   SOUTHERN FOODS/BOWLING GR
 9   26940    3/4/2020   SOUTHERN FOODS/REINHART BO
 9   26931    3/4/2020   SOUTHERN FOODS-KY
 9   26932    3/4/2020   SOUTHERN FOODS-NC
10     520    3/3/2020   UNITED SUPERMARKETS - UNITED SUPERMARKETS INC



                                             Page 2 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 11 of 74 PageID #:264469
                                      George's & Peco Opt-Outs (ID)


10   26942    3/3/2020   UNITED SUPERMARKETS LLC
11   19807    3/4/2020   CAJUN OPERATING - CAJUN OPERATING CO                           x
11   26944    3/4/2020   CAJUN OPERATING COMPANY                                        x
11   20385    3/4/2020   CHURCHS CHICKEN                                                x
11   26943    3/4/2020   CHURCH'S CHICKEN                                               x
11     210    3/4/2020   CHURCHS CHICKEN - CHURCHS 1620-THEODORE                        x
13     281    3/3/2020   KRISPY KRUNCHY FOODS - KRISPY KRUNCHY FOODS LLC
13    5049    3/3/2020   KRISPY KRUNCHY FOODS LLC
13    3419    3/3/2020   KRISPY KRUNCHY FOODS LLC
13   26946    3/3/2020   KRISPY KRUNCHY FOODS LLC
13    2106    3/3/2020   KRISPY KRUNCHY FOODS LLC
14   26859    3/3/2020   CHECKERS DRIVE-IN RESTAURANTS INC                              x
15   26950    3/3/2020   GIBSON GRECO & WOOD LTD                                        x
15     915    3/3/2020   HOOTERS - HOOTERS FOODS INC                                    x
15   14953    3/3/2020   LAS CRUCES HOOTERS LTD                                         x
15   18574    3/3/2020   PHOENIX HOOTERS - PHOENIX HOOTERS INC                          x
15   26949    3/3/2020   RESTAURANTS OF AMERICA INC                                     x
15   20688    3/3/2020   TEXAS WINGS - TEXAS WINGS, INC. DBA HOOTERS                    x
15   20063    3/3/2020   TEXAS WINGS, INC. DBA HOOTERS                                  x
15   20098    3/3/2020   TEXAS WINGS, INC. DBA HOOTERS                                  x
15   20065    3/3/2020   TEXAS WINGS, INC. DBA HOOTERS                                  x
15   20018    3/3/2020   TEXAS WINGS, INC. DBA HOOTERS                                  x
15   20004    3/3/2020   TEXAS WINGS, INC. DBA HOOTERS                                  x
16   26954    3/4/2020   BOB EVANS FARMS INC                                            x
16   19907    3/4/2020   BOB EVANS FARMS, INC.                                          x
16    4686    3/4/2020   BOB EVANS REST - BOB EVANS FARMS                               x
17   14185    3/4/2020   CASCADE FOOD BRKR/HARVEST MEAT
17   13829    3/4/2020   CASCADE FOOD BROKERS
17   12796    3/4/2020   CASCADE FOOD BROKERS CO-REMIT
17   26963    3/4/2020   CASCADE FOOD BROKERS, INC.
17   26960    3/4/2020   DEL MAR ACQUISITION INC.
17   26959    3/4/2020   DEL MAR HOLDING LLC
17   19901    3/4/2020   DENVER LOCATION - HARVEST MEAT CO - SAN DIEGO
17   26965    3/4/2020   GALLY INVESTMENTS S DE R.L. DE C.V.
17   26973    3/4/2020   HAMILTON MEAT, LLC D/B/A HAMILTON MEATS & PROVISIONS
17   14719    3/4/2020   HAMILTON MEATS
17    9626    3/4/2020   HAMILTON MEATS INC
17    3107    3/4/2020   HAMILTON MEATS&PROVISIONS - HAMILTON MEAT COMPANY
17   21300    3/4/2020   HARVEST FOOD DISTRUBUTORS
17      44    3/4/2020   HARVEST FOODS DISTRIBUTOR - HARVEST MEAT (PHOENIX AZ)
17   10606    3/4/2020   HARVEST MEAT - SALT LAKE CITY
17    3381    3/4/2020   HARVEST MEAT (PHOENIX AZ)
17    9290    3/4/2020   HARVEST MEAT CO
17    9289    3/4/2020   HARVEST MEAT CO
17    6217    3/4/2020   HARVEST MEAT CO - SAN DIEGO
17    5753    3/4/2020   HARVEST MEAT CO - SAN DIEGO
17    3569    3/4/2020   HARVEST MEAT CO - SAN DIEGO
17    6276    3/4/2020   HARVEST MEAT CO - SAN DIEGO
17    1063    3/4/2020   HARVEST MEAT CO - SAN DIEGO
17    3167    3/4/2020   HARVEST MEAT CO - SAN DIEGO
17    6282    3/4/2020   HARVEST MEAT CO - SAN DIEGO
17    5104    3/4/2020   HARVEST MEAT CO - SAN DIEGO
17    3980    3/4/2020   HARVEST MEAT CO - SAN DIEGO
17    3228    3/4/2020   HARVEST MEAT CO - SAN DIEGO



                                              Page 3 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 12 of 74 PageID #:264470
                                      George's & Peco Opt-Outs (ID)


17   10551    3/4/2020   HARVEST MEAT CO %AMERICOLD
17   12474    3/4/2020   HARVEST MEAT CO (CCS WOODLAND)
17   11845    3/4/2020   HARVEST MEAT CO (EL ALTENO)
17   14243    3/4/2020   HARVEST MEAT CO (FACTOR SALES)
17   13000    3/4/2020   HARVEST MEAT CO (GLACIER COLD)
17   12475    3/4/2020   HARVEST MEAT CO (PACIFIC)
17   11846    3/4/2020   HARVEST MEAT CO (PHO RANCH MK)
17   14244    3/4/2020   HARVEST MEAT CO (PIPER FOODS)
17   11962    3/4/2020   HARVEST MEAT CO (PRAISE CS)
17   13001    3/4/2020   HARVEST MEAT CO (SUN VALLEY)
17   14245    3/4/2020   HARVEST MEAT CO (WOODLAND)
17   13002    3/4/2020   HARVEST MEAT CO(GOLDBERRY)
17   14246    3/4/2020   HARVEST MEAT CO(LAUDERHILL)
17   11963    3/4/2020   HARVEST MEAT CO(MEDLEY)
17   13003    3/4/2020   HARVEST MEAT CO(NEW MARCO)
17   14247    3/4/2020   HARVEST MEAT CO(PHOENIX)
17   11191    3/4/2020   HARVEST MEAT CO/CLUB STORES
17   10493    3/4/2020   HARVEST MEAT CO/INDEP #C1-2
17    4436    3/4/2020   HARVEST MEAT COMPANY
17    2957    3/4/2020   HARVEST MEAT COMPANY
17    1627    3/4/2020   HARVEST MEAT COMPANY
17    5198    3/4/2020   HARVEST MEAT COMPANY
17    3944    3/4/2020   HARVEST MEAT COMPANY
17    2097    3/4/2020   HARVEST MEAT COMPANY
17    1822    3/4/2020   HARVEST MEAT COMPANY
17   11381    3/4/2020   HARVEST MEAT COMPANY SALVATION ARMY %MCCLELLAN AFB
17    5352    3/4/2020   HARVEST MEAT COMPANY, INC
17   26957    3/4/2020   HARVEST MEAT COMPANY, INC.
17   26971    3/4/2020   HARVEST MEAT COMPANY, INC. D/B/A HARVEST FOOD DISTRIBUTORS
17    9920    3/4/2020   HARVEST MEAT/COLUMBIA COLSTOR
17   11457    3/4/2020   HARVEST MEAT/SD COLD STORAGE
17   11164    3/4/2020   HARVEST MEAT/SEAPORT MEAT CO
17   20733    3/4/2020   HARVEST MEATS
17   14248    3/4/2020   HARVEST MEATS (LAND POULTRY)
17   11964    3/4/2020   HARVEST MEATS (NEW KINGS)
17    9109    3/4/2020   HARVEST MEATS COMPANY-SACRAMENTO
17    4626    3/4/2020   HARVEST NEWARK - HARVEST MEAT CO - SAN DIEGO
17   26964    3/4/2020   LAMCP CAPITAL, LLC
17   26962    3/4/2020   SAND DOLLAR HOLDINGS, INC.
17   26966    3/4/2020   SFD ACQUISITION LLC
17   26968    3/4/2020   SFD COMPANY LLC
17   26967    3/4/2020   SFD TRANSPORTATION CORP.
17    3024    3/4/2020   SHERWOOD FOOD DISTRIBUTORS
17    1663    3/4/2020   SHERWOOD FOOD DISTRIBUTORS
17    3019    3/4/2020   SHERWOOD FOOD DISTRIBUTORS
17   26970    3/4/2020   SHERWOOD FOOD DISTRIBUTORS
17   26956    3/4/2020   SHERWOOD FOOD DISTRIBUTORS, L.L.C.
17    5012    3/4/2020   SHERWOOD FOODS - OH
17      34    3/4/2020   SHERWOOD FOODS DISTRIBUTOR - SHERWOOD FOODS
17   11631    3/4/2020   SHERWOOD ORLANDO
17   26969    3/4/2020   SOUTHERN FRESH FOODS, LLC
17   26961    3/4/2020   SURFLINER HOLDINGS, INC.
17    3825    3/4/2020   WBX NEWPORT AVE MARKET
17    8037    3/4/2020   WESTERN BOX J&D CS AMERISTAR



                                              Page 4 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 13 of 74 PageID #:264471
                                      George's & Peco Opt-Outs (ID)


17    8307    3/4/2020   WESTERN BOXED
17     263    3/4/2020   WESTERN BOXED MEAT DIST - WESTERN BOXED MEAT DIST
17   26958    3/4/2020   WESTERN BOXED MEAT DISTRIBUTORS, INC.
17   26972    3/4/2020   WESTERN BOXED MEAT DISTRIBUTORS, INC. A/K/A WBX
17    4545    3/4/2020   WESTERN BOXED MEATS
17    1693    3/4/2020   WESTERN BOXED MEATS
17    1588    3/4/2020   WESTERN BOXED MEATS - RAIL
17    2537    3/4/2020   WESTERN BOXED MEATS - RAIL
17    2585    3/4/2020   WESTERN BOXED MEATS - TRUCK
17    4770    3/4/2020   WESTERN BOXED MEATS - TRUCK
18   12485    3/4/2020   (SYSCO LA)                                                          x
18   26975    3/4/2020   A.M BRIGGS, INC.                                                    x
18   26765    3/4/2020   AM BRIGGS                                                           x
18   16326    3/4/2020   AM BRIGGS                                                           x
18   21306    3/4/2020   BUCKHEAD MEAT - HOUSTON                                             x
18   20597    3/4/2020   BUCKHEAD MEAT - HOUSTON                                             x
18   26976    3/4/2020   BUCKHEAD MEAT & SEAFOOD OF HOUSTON, INC.                            x
18   26977    3/4/2020   BUCKHEAD MEAT COMPANY                                               x
18   26978    3/4/2020   BUCKHEAD MEAT FLORIDA, A DIVISION OF BUCKHEAD MEAT COMPANY          x
18   26979    3/4/2020   BUCKHEAD MEAT MIDWEST, INC.                                         x
18   26980    3/4/2020   BUCKHEAD MEAT NEW JERSEY, A DIVISION OF BUCKHEAD MEAT COMPANY       x
18   26981    3/4/2020   BUCKHEAD MEAT NORTH CAROLINA, A DIVISION OF BUCKHEAD MEAT COMPANY   x
18   26982    3/4/2020   BUCKHEAD MEAT OF DALLAS, INC.                                       x
18   26983    3/4/2020   BUCKHEAD MEAT OF DENVER, INC.                                       x
18   26984    3/4/2020   BUCKHEAD MEAT OF SAN ANTONIO, LP                                    x
18   26985    3/4/2020   BUCKHEAD MEAT RHODE ISLAND, A DIVISION OF BUCKHEAD MEAT COMPANY     x
18    1009    3/4/2020   BUCKHEAD MEATS - BUCKHEAD MEAT - HOUSTON                            x
18   26986    3/4/2020   BUZZTABLE, INC.                                                     x
18   26987    3/4/2020   CAKE CORPORATION                                                    x
18   26988    3/4/2020   DOERLE FOOD SERVICE, A DIVISION OF SYSCO USA II, LLC                x
18     336    3/4/2020   DOERLE FOODSERVICE - DOERLE FOOD SVC-BROUSSARD                      x
18   26989    3/4/2020   DUST BOWL CITY, LLC                                                 x
18   26990    3/4/2020   EMPYR INCORPORATED                                                  x
18   26991    3/4/2020   ENCLAVE INSURANCE COMPANY                                           x
18   26992    3/4/2020   ENCLAVE PARKWAY ASSOCIATION, INC.                                   x
18   26993    3/4/2020   ENCLAVE PROPERTIES, LLC                                             x
18   20116    3/4/2020   EUROPEAN IMPORTS - EUROPEAN IMPORTS LTD                             x
18   26994    3/4/2020   EUROPEAN IMPORTS, INC.                                              x
18    1049    3/4/2020   FREEDMAN MEATS - FREEDMAN MEATS/P&O COLD                            x
18   26995    3/4/2020   FREEDMAN MEATS, INC.                                                x
18   26996    3/4/2020   FREEDMAN-KB, INC.                                                   x
18    3235    3/4/2020   FRESHPOINT - FRESHPOINT OF SOUTHERN CA                              x
18   26997    3/4/2020   FRESHPOINT ARIZONA, INC.                                            x
18   26998    3/4/2020   FRESHPOINT ATLANTA, INC.                                            x
18   26999    3/4/2020   FRESHPOINT CALIFORNIA, INC.                                         x
18   27000    3/4/2020   FRESHPOINT CENTRAL CALIFORNIA, INC.                                 x
18   27001    3/4/2020   FRESHPOINT CENTRAL FLORIDA, INC.                                    x
18   27002    3/4/2020   FRESHPOINT CONNECTICUT. LLC                                         x
18   27003    3/4/2020   FRESHPOINT DALLAS, INC.                                             x
18   27004    3/4/2020   FRESHPOINT DENVER, INC.                                             x
18   27005    3/4/2020   FRESHPOINT LAS VEGAS, INC.                                          x
18   27006    3/4/2020   FRESHPOINT NORTH CAROLINA, INC.                                     x
18   27007    3/4/2020   FRESHPOINT NORTH FLORIDA, INC.                                      x
18   27008    3/4/2020   FRESHPOINT OKLAHOMA CITY, LLC                                       x



                                              Page 5 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 14 of 74 PageID #:264472
                                       George's & Peco Opt-Outs (ID)


18   27009    3/4/2020   FRESHPOINT POMPANO REAL ESTATE, LLC                            x
18   27010    3/4/2020   FRESHPOINT SAN FRANCISCO, INC.                                 x
18   27011    3/4/2020   FRESHPOINT SOUTH FLORIDA, INC.                                 x
18   27012    3/4/2020   FRESHPOINT SOUTH TEXAS, INC.                                   x
18   27013    3/4/2020   FRESHPOINT SOUTHERN CALIFORNIA, INC.                           x
18   27014    3/4/2020   FRESHPOINT TOMATO, LLC                                         x
18   27015    3/4/2020   FRESHPOINT, INC.                                               x
18   27016    3/4/2020   G&S REAL ESTATE, INC.                                          x
18   27017    3/4/2020   GILCHRIST & SOAMES HOLDINGS CORPORATION                        x
18   27018    3/4/2020   GILCHRIST & SOAMES, INC.                                       x
18   27019    3/4/2020   GUEST PACKAGING, LLC                                           x
18   27020    3/4/2020   IOWA PREMIUM, LLC                                              x
18    1604    3/4/2020   METROPOLITAN MEAT SEAFOOD&POULTRY - MMSP INC                   x
18     452    3/4/2020   METROPOLITAN POULTRY                                           x
18   27021    3/4/2020   METROPOLITAN POULTRY, A DIVISION OF A. M. BRIGGS               x
18    1531    3/4/2020   NEWPORT MEAT - NEWPORT MEAT                                    x
18   11662    3/4/2020   NEWPORT MEAT COMPANY                                           x
18    9629    3/4/2020   NEWPORT MEAT COMPANY                                           x
18   27022    3/4/2020   NEWPORT MEAT NORTHERN CALIFORNIA, INC.                         x
18   27023    3/4/2020   NEWPORT MEAT OF NEVADA, INC.                                   x
18   10651    3/4/2020   NEWPORT MEAT PACIFIC NORTHWEST INC                             x
18   27024    3/4/2020   NEWPORT MEAT PACIFIC NORTHWEST, INC.                           x
18   27025    3/4/2020   NEWPORT MEAT SOUTHERN CALIFORNIA, INC.                         x
18   27026    3/4/2020   NORTH STAR HOLDING CORPORATION                                 x
18   27027    3/4/2020   NORTH STAR SEAFOOD ACQUISITION CORPORATION                     x
18   27028    3/4/2020   NORTH STAR SEAFOOD, LLC                                        x
18   27029    3/4/2020   PALISADES RANCH, INC.                                          x
18    9811    3/4/2020   RDS %SYSCO OKLAHOMA SYSCO FOOD SERVICE OF OKLAHOMA             x
18   27030    3/4/2020   RESTAURANT OF TOMORROW, INC.                                   x
18   27031    3/4/2020   SMS LUX HOLDINGS LLC                                           x
18   27032    3/4/2020   SOTF, LLC                                                      x
18   27033    3/4/2020   SPECIALTY MEAT HOLDINGS, LLC                                   x
18   21821    3/4/2020   SYGMAN NETWORK                                                 x
18       3    3/4/2020   SYSCO                                                          x
18   19795    3/4/2020   SYSCO - CHICKEN DISTRIBUTION                                   x
18   27034    3/4/2020   SYSCO ALBANY, LLC                                              x
18   27035    3/4/2020   SYSCO ARIZONA LEASING, A DIVISION OF SYSCO LEASING, LLC        x
18   27036    3/4/2020   SYSCO ARIZONA, A DIVISION OF SYSCO USA I, INC.                 x
18   27037    3/4/2020   SYSCO ARKANSAS, A DIVISION OF SYSCO USA II, LLC                x
18   27038    3/4/2020   SYSCO ASIAN FOODS, INC.                                        x
18   27039    3/4/2020   SYSCO ATLANTA, LLC                                             x
18   27040    3/4/2020   SYSCO BALTIMORE, LLC                                           x
18   27041    3/4/2020   SYSCO BARABOO, LLC                                             x
18   27042    3/4/2020   SYSCO BOSTON, LLC                                              x
18   27043    3/4/2020   SYSCO CENTRAL ALABAMA, LLC                                     x
18   27044    3/4/2020   SYSCO CENTRAL CALIFORNIA, INC.                                 x
18   27045    3/4/2020   SYSCO CENTRAL FLORIDA, INC.                                    x
18   27046    3/4/2020   SYSCO CENTRAL ILLINOIS, INC.                                   x
18   27047    3/4/2020   SYSCO CENTRAL PENNSYLVANIA, LLC                                x
18   27048    3/4/2020   SYSCO CENTRAL TEXAS, A DIVISION OF SYSCO USA I, INC.           x
18   27049    3/4/2020   SYSCO CHARLOTTE, LLC                                           x
18   27050    3/4/2020   SYSCO CHICAGO, INC.                                            x
18   27051    3/4/2020   SYSCO CINCINNATI, LLC                                          x
18   27052    3/4/2020   SYSCO CLEVELAND, INC.                                          x



                                               Page 6 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 15 of 74 PageID #:264473
                                      George's & Peco Opt-Outs (ID)


18   27053    3/4/2020   SYSCO COLUMBIA, LLC                                            x
18   27054    3/4/2020   SYSCO CONNECTICUT, LLC                                         x
18   26974    3/4/2020   SYSCO CORPORATION                                              x
18   27055    3/4/2020   SYSCO CORPORATION GOOD GOVERNMENT COMMITTEE, INC.              x
18   27056    3/4/2020   SYSCO DENVER, A DIVISION OF SYSCO USA I, INC.                  x
18   27057    3/4/2020   SYSCO DETROIT, LLC                                             x
18   27058    3/4/2020   SYSCO DISASTER RELIEF FOUNDATION, INC                          x
18   27059    3/4/2020   SYSCO EAST TEXAS, A DIVISION OF USA I, INC.                    x
18   27060    3/4/2020   SYSCO EASTERN MARYLAND, LLC                                    x
18   27061    3/4/2020   SYSCO EASTERN WISCONSIN, LLC                                   x
18   11434    3/4/2020   SYSCO FOOD SERVICES LLC/CNC                                    x
18   27062    3/4/2020   SYSCO FOUNDATION, INC.                                         x
18   27063    3/4/2020   SYSCO GEORGE TOWN II, LLC                                      x
18   27064    3/4/2020   SYSCO GLOBAL RESOURCES, LLC                                    x
18   27065    3/4/2020   SYSCO GLOBAL SERVICES, LLC                                     x
18   27066    3/4/2020   SYSCO GRAND RAPIDS, LLC                                        x
18   27067    3/4/2020   SYSCO GUEST SUPPLY, LLC                                        x
18   27068    3/4/2020   SYSCO GULF COAST, LLC                                          x
18   27069    3/4/2020   SYSCO HAMPTON ROADS, INC.                                      x
18   27070    3/4/2020   SYSCO HAWAII, INC.                                             x
18   27071    3/4/2020   SYSCO HOLDINGS, LLC                                            x
18   27072    3/4/2020   SYSCO HOUSTON, A DIVISION OF SYSCO USA I, INC.                 x
18   27073    3/4/2020   SYSCO IDAHO, A DIVISION OF SYSCO USA I, INC.                   x
18   27074    3/4/2020   SYSCO INDIANAPOLIS, LLC                                        x
18   27075    3/4/2020   SYSCO INTERMOUNTAIN, A DIVISION OF SYSCO USA I, INC.           x
18   27076    3/4/2020   SYSCO INTERNATIONAL FOOD GROUP, INC.                           x
18   27077    3/4/2020   SYSCO IOWA, INC.                                               x
18   27078    3/4/2020   SYSCO JACKSON, LLC                                             x
18   27079    3/4/2020   SYSCO JACKSONVILLE, INC.                                       x
18   27080    3/4/2020   SYSCO KANSAS CITY, INC.                                        x
18   27081    3/4/2020   SYSCO KNOXVILLE, LLC                                           x
18   27082    3/4/2020   SYSCO LAS VEGAS, A DIVISION OF SYSCO USA I, INC.               x
18   27083    3/4/2020   SYSCO LEASING, LLC                                             x
18   27084    3/4/2020   SYSCO LINCOLN TRANSPORTATON COMPANY, INC.                      x
18   27085    3/4/2020   SYSCO LINCOLN, INC.                                            x
18   10594    3/4/2020   SYSCO LLC/CENTRAL MS CORREC                                    x
18    9904    3/4/2020   SYSCO LLC/PARCHMAN PRISON                                      x
18   27086    3/4/2020   SYSCO LONG ISLAND, LLC                                         x
18   27087    3/4/2020   SYSCO LOS ANGELES, INC.                                        x
18   27088    3/4/2020   SYSCO LOUSIVILLE, INC.                                         x
18    9908    3/4/2020   SYSCO MEDLEY                                                   x
18   27089    3/4/2020   SYSCO MEMPHIS, LLC                                             x
18   27090    3/4/2020   SYSCO MERCHANDISING AND SUPPLY CHAIN SERVICES, INC.            x
18   27091    3/4/2020   SYSCO METRO NEW YORK, LLC                                      x
18   27092    3/4/2020   SYSCO MINNESOTA, INC.                                          x
18   27093    3/4/2020   SYSCO MONTANA, INC.                                            x
18   27094    3/4/2020   SYSCO NASHVILLE, LLC                                           x
18   27095    3/4/2020   SYSCO NETHERLANDS PARTNERS, LLC                                x
18   27096    3/4/2020   SYSCO NEW MEXICO, A DIVISION OF SYSCO USA I, INC.              x
18   27097    3/4/2020   SYSCO NEW ORLEANS, A DIVISION OF SYSCO USA II, LLC             x
18   27098    3/4/2020   SYSCO NORTH CENTRAL FLORIDA, INC.                              x
18   27099    3/4/2020   SYSCO NORTH DAKOTA, INC.                                       x
18   27100    3/4/2020   SYSCO NORTH TEXAS, A DIVISION OF SYSCO USA I, INC.             x
18   27101    3/4/2020   SYSCO NORTHERN NEW ENGLAND, INC.                               x



                                              Page 7 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 16 of 74 PageID #:264474
                                      George's & Peco Opt-Outs (ID)


18   20851    3/4/2020   SYSCO OKLAHOMA - EDI                                           x
18   27102    3/4/2020   SYSCO OKLAHOMA, A DIVISION OF SYSCO USA II, LLC                x
18   27103    3/4/2020   SYSCO PHILADELPHIA, LLC                                        x
18   27104    3/4/2020   SYSCO PITTSBURGH, LLC                                          x
18   27105    3/4/2020   SYSCO PORTLAND, INC.                                           x
18   27106    3/4/2020   SYSCO RALEIGH, LLC                                             x
18   27107    3/4/2020   SYSCO RESOURCES SERVICES, LLC                                  x
18   27108    3/4/2020   SYSCO RIVERSIDE, INC.                                          x
18   27109    3/4/2020   SYSCO SACRAMENTO, INC.                                         x
18   27110    3/4/2020   SYSCO SAN DIEGO, INC.                                          x
18   27111    3/4/2020   SYSCO SAN FRANCISCO, INC.                                      x
18   27112    3/4/2020   SYSCO SEATTLE, INC.                                            x
18   27113    3/4/2020   SYSCO SOUTH FLORIDA, INC.                                      x
18   27114    3/4/2020   SYSCO SOUTHEAST FLORIDA, LLC                                   x
18   27115    3/4/2020   SYSCO SPOKANE, INC.                                            x
18   27116    3/4/2020   SYSCO ST. LOUIS, LLC                                           x
18   27117    3/4/2020   SYSCO SYRACUSE, LLC                                            x
18   27118    3/4/2020   SYSCO USA I, INC.                                              x
18   27119    3/4/2020   SYSCO USA II, LLC                                              x
18   27120    3/4/2020   SYSCO USA III, LLC                                             x
18   27121    3/4/2020   SYSCO VENTURA, INC.                                            x
18   27122    3/4/2020   SYSCO VENTURES, INC.                                           x
18   27123    3/4/2020   SYSCO VIRGINIA, LLC                                            x
18   27124    3/4/2020   SYSCO WEST COAST FLORIDA, INC.                                 x
18   27125    3/4/2020   SYSCO WEST TEXAS, A DIVISION OF SYSCO USA I, INC.              x
18   27126    3/4/2020   SYSCO WESTERN MINNESOTA, INC.                                  x
18      13    3/4/2020   THE SYGMA NETWORK                                              x
18   27127    3/4/2020   THE SYGMA NETWORK, INC.                                        x
18    2055    3/4/2020   TRI CITY MEATS - TRI-CITY CHEES & MEATS IN                     x
18   20425    3/4/2020   TRI-CITY MEATS - DNU                                           x
18   27128    3/4/2020   TRI-CITY MEATS, A DIVISION OF SYSCO IDAHO                      x
18    1181    3/4/2020   WALKER FOODS - WALKER FOODS LLC                                x
18   27129    3/4/2020   WALKER FOODS, INC.                                             x
19   11744    3/4/2020   (NORTH STAR)                                                   x
19    3008    3/4/2020   ALL AMERICAN FOODS                                             x
19   27130    3/4/2020   ALL AMERICAN FOODS, INC.                                       x
19   27131    3/4/2020   ALLIANTLINK.COM, INC.                                          x
19    2239    3/4/2020   APRON - WHITE APRON INC                                        x
19   27132    3/4/2020   ATLANTA L.K.E. LLC                                             x
19   27133    3/4/2020   ATLANTA LAND L.K.E. LLC                                        x
19   27200    3/4/2020   ATLANTA LAND, L.K.E., LLC                                      x
19   27134    3/4/2020   ATLANTIC FOOD SERVICES INC.                                    x
19   27135    3/4/2020   BAY-N-GULF, INC.                                               x
19   27209    3/4/2020   BAY-N-GULF, INC. D/B/A SAVE ON SEAFOOD                         x
19   27136    3/4/2020   BNG TRANSPORT INC                                              x
19   27210    3/4/2020   BNG TRANSPORT, INC.                                            x
19    1689    3/4/2020   BRAUNGER                                                       x
19   27137    3/4/2020   BRAUNGER FOODS, LLC                                            x
19    1958    3/4/2020   BRAUNGER FOODSERVICE                                           x
19   27138    3/4/2020   CARA DONNA PROVISION CO., INC.                                 x
19     628    3/4/2020   CARA DONNA PROVISIONS - CARA DONNA PROVISION CO INC            x
19    4906    3/4/2020   CERNIGLIA PRODUCTS                                             x
19   27139    3/4/2020   CERNIGLIA PRODUCTS, INC.                                       x
19   27140    3/4/2020   CITY MEAT & PROVISIONS COMPANY, INC                            x



                                              Page 8 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 17 of 74 PageID #:264475
                                     George's & Peco Opt-Outs (ID)


19   27141    3/4/2020   DIERKS FOODS, INC.                                             x
19   27142    3/4/2020   DIERKS WAUKESHA FOODS                                          x
19   27143    3/4/2020   E&H DISTRIBUTING, LLC                                          x
19    3164    3/4/2020   F CHRISTIANA & CO LA                                           x
19     412    3/4/2020   F CHRISTIANA&CO - F CHRISTIANA & COMPANY IN                    x
19    1690    3/4/2020   FIRST CLASS FOODS - JAFCO FOODS INC                            x
19   27205    3/4/2020   FIRST COURSE, LLC                                              x
19   27144    3/4/2020   FIRSTCLASS FOODS - TROJAN, INC.                                x
19   27145    3/4/2020   FIRSTCLASS FOODS, INC.                                         x
19   27146    3/4/2020   FOOD GENIUS, INC.                                              x
19   27147    3/4/2020   FRESH TRANSPORTATION CO., LTD.                                 x
19   27207    3/4/2020   FRESH UNLIMITED, INC. D/B/A FRESHWAY FOODS                     x
19   27208    3/4/2020   FRESHWAY LOGISTICS, INC.                                       x
19   27148    3/4/2020   GFG FOODSERVICE                                                x
19    1554    3/4/2020   GFG FOODSERVICE - US FOODS HARTFORD 2F CORP                    x
19   27149    3/4/2020   GREAT NORTH IMPORTS, LLC                                       x
19    1327    3/4/2020   GREAT WESTERN MEATS - GREAT WESTERN MEATS                      x
19   27150    3/4/2020   GREAT WESTERN MEATS, INC.                                      x
19   27151    3/4/2020   HARRISON'S PRIME MEATS & PROVISIONS INC                        x
19    1667    3/4/2020   HAWKEYE FOODSERVICE - HAWKEYE FOODSERVICE-IOWA                 x
19   27152    3/4/2020   HAWKEYE FOODSERVICE DISTRIBUTION, INC.                         x
19   27196    3/4/2020   ILLINOIS US FOODS                                              x
19   27201    3/4/2020   JACKSON L.K.E., LLC                                            x
19   27153    3/4/2020   JP FOODSERVICE DISTRIBUTORS, INC.                              x
19     954    3/4/2020   LA MIRADA - USF LA MIRADA 4C                                   x
19   27154    3/4/2020   MIDWAY PRODUCE INC.                                            x
19    4821    3/4/2020   MONTGOMERY STOCKYARD MEAT - MONTGOMERY STOCKYARD MEATS         x
19   13080    3/4/2020   NATIONAL MARKETING PROF(USFS)                                  x
19    3282    3/4/2020   NEW CITY PACKING - NEW CITY PACKING                            x
19   27155    3/4/2020   NEW CITY PACKING COMPANY, INC.                                 x
19   27156    3/4/2020   NEXT DAY GOURMET L.P.                                          x
19   27157    3/4/2020   NEXTGEN MARKETS, INC.                                          x
19     627    3/4/2020   NORTH STAR FOODS - NORTH STAR OF ATLANTA 8O                    x
19   27158    3/4/2020   NORTH STAR FOODSERVICES, INC.                                  x
19   11142    3/4/2020   NORTH STAR OF ATLANTA (IND)                                    x
19   11438    3/4/2020   NORTH START OF FLORIDA (IND)                                   x
19   11129    3/4/2020   NORTHSTAR FOODSERVICE SONIC                                    x
19    5651    3/4/2020   OUT WEST MEATS                                                 x
19    4019    3/4/2020   OUTWEST MEAT                                                   x
19   27159    3/4/2020   OUTWEST MEAT COMPANY                                           x
19   27160    3/4/2020   PARIS L.K.E. LLC                                               x
19   27202    3/4/2020   PARIS L.K.E., LLC                                              x
19   13577    3/4/2020   PRODUCT SERVICES (USFS MO)                                     x
19   27161    3/4/2020   PROJECT TIDE, INC.                                             x
19    1185    3/4/2020   QUANDT DIST - QUANDT'S FOODSERVICE DIST                        x
19   27162    3/4/2020   QUANDT'S FOODSERVICE DISTRIBUTORS, INC.                        x
19   20852    3/4/2020   RIVERSIDE FOOD DISTRIBUTORS LLC                                x
19   27206    3/4/2020   RIVERSIDE FOOD DISTRIBUTORS, LLC D/B/A F. CHRISTINA & CO.      x
19     595    3/4/2020   RIVERSIDE FOODS DISTRIBUTOR - RIVERSIDE FOOD DIST LLC          x
19   27163    3/4/2020   RS FUNDING INC                                                 x
19   27199    3/4/2020   RS FUNDING, INC.                                               x
19   27164    3/4/2020   SAVE ON SEAFOOD COMPANY INC.                                   x
19   27211    3/4/2020   SAVE ON SEAFOOD FISHING, INC.                                  x
19   27165    3/4/2020   SORRENTO FOOD SERVICE, INC.                                    x



                                             Page 9 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 18 of 74 PageID #:264476
                                        George's & Peco Opt-Outs (ID)


19   21839    3/4/2020   SPARTA IMPORTS                                                                          x
19   27166    3/4/2020   SPARTA IMPORTS, INC.                                                                    x
19   27167    3/4/2020   SQP, INC.                                                                               x
19   27168    3/4/2020   SQUERI FOOD SERVICE INC                                                                 x
19     448    3/4/2020   SRA FOODS - SRA FOODS, INC                                                              x
19   27169    3/4/2020   SRA FOODS, INC.                                                                         x
19   12718    3/4/2020   STOCK YARD PACKING CO INC (BT)                                                          x
19   27170    3/4/2020   STOCK YARDS                                                                             x
19     442    3/4/2020   STOCK YARDS MEAT PACKING - STOCK YARDS                                                  x
19    4460    3/4/2020   STOCKYARD MEATS - STOCKYARD MEATS-PHOENIX                                               x
19   24385    3/4/2020   STOCKYARDS                                                                              x
19   27171    3/4/2020   SUPERIOR PRODUCTS CATALOG COMPANY                                                       x
19     664    3/4/2020   THE THOMPSON - THOMPSON COMPANY                                                         x
19   27172    3/4/2020   THE THOMPSON CO., LLC                                                                   x
19   14705    3/4/2020   THOMPSON CO INC - DNU                                                                   x
19    3160    3/4/2020   THOMPSON COMPANY                                                                        x
19   16054    3/4/2020   THOMPSON COMPANY INC                                                                    x
19   27173    3/4/2020   TRANS-PORTE, INC.                                                                       x
19   27195    3/4/2020   U.S. FOODSERVICE, INC.                                                                  x
19   27174    3/4/2020   US FOODS                                                                                x
19       2    3/4/2020   US FOODS - US FOODS CHICAGO (3Y)                                                        x
19   27176    3/4/2020   US FOODS CULINARY EQUIPMENT & SUPPLIES LLC                                              x
19   27203    3/4/2020   US FOODS CULINARY EQUIPMENT & SUPPLIES, LLC                                             x
19    2782    3/4/2020   US FOODS HARTFORD 2F CORP                                                               x
19   27177    3/4/2020   US FOODS HOLDING CORP.                                                                  x
19    2107    3/4/2020   US FOODS NORTH KINGSTOWN                                                                x
19   27198    3/4/2020   US FOODS OF ILLINOIS                                                                    x
19   27197    3/4/2020   US FOODS OF ILLINOIS, INC.                                                              x
19   27178    3/4/2020   US FOODS, INC.                                                                          x
19   27175    3/4/2020   US FOODS, INC. A/K/A US FOODSERVICE, INC.                                               x
                         US FOODS, INC. D/B/A U.S. FOODSERVICE, INC., ILLINOIS US FOODS, US FOODS OF ILLINOIS,
19   27194    3/4/2020   INC., US FOODS OF ILLINOIS                                                              x
19    4772    3/4/2020   US FOODSERVICE TRADE PAYABLES                                                           x
19   24324    3/4/2020   USF CLEVELAND                                                                           x
19   27179    3/4/2020   USF EMF INC                                                                             x
19   27180    3/4/2020   USF HOLDING CORP.                                                                       x
19   27181    3/4/2020   USF PROPCO I, LLC                                                                       x
19   27182    3/4/2020   USF PROPCO II, LLC                                                                      x
19   27183    3/4/2020   USF PROPCO MEZZ A, LLC                                                                  x
19   27184    3/4/2020   USF PROPCO MEZZ B, LLC                                                                  x
19   27185    3/4/2020   USF PROPCO MEZZ C, LLC                                                                  x
19   27186    3/4/2020   USF/RI, LLC                                                                             x
19     280    3/4/2020   USFA - USFA SAN FRANCISCO 4O                                                            x
19     486    3/4/2020   USFP - USFP CHARLOTTE 5E                                                                x
19    1655    3/4/2020   VARIETY FOODS - VARIETY FOODS                                                           x
19   27187    3/4/2020   VARIETY FOODS, L.L.C.                                                                   x
19   27188    3/4/2020   VASATURO BROS., INC.                                                                    x
19   27189    3/4/2020   WALTERBORO L.K.E. LLC                                                                   x
19   27191    3/4/2020   WAUKESHA WHOLESALE FOODS, INC.                                                          x
19   27190    3/4/2020   WAUKESHA TRANSPORT INC                                                                  x
19   27204    3/4/2020   WAUKESHA TRANSPORT INC.                                                                 x
19     395    3/4/2020   WAUKESHA WHOLESALE FOODS - WAUKESHA WHOLESALE FOODS INC                                 x
19    1589    3/4/2020   WHITE APRON - WHITE APRON MEAT COMPANY                                                  x
19   27192    3/4/2020   WHITE APRON, INC.                                                                       x



                                                Page 10 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 19 of 74 PageID #:264477
                                      George's & Peco Opt-Outs (ID)


19    9558    3/4/2020   WHITE SWAN - AUSTIN                                            x
19    9559    3/4/2020   WHITE SWAN DALLAS/MESQUITE                                     x
19   10495    3/4/2020   WHITE SWAN INC                                                 x
19    9657    3/4/2020   WHITE SWAN INC                                                 x
19   27193    3/4/2020   WHITE SWAN, INC.                                               x
20   27222    3/4/2020   CHICKEN CHICK'S
20   27215    3/4/2020   CYPRUS GARDENS FOOD, PAPER AND POULTRY
20   27221    3/4/2020   GARY'S RESTAURANT EQUIPMENT
20   27223    3/4/2020   JERSEY SHORE PRODUCE COMPANY
20   27220    3/4/2020   MAXIMUM CHILDCARE FOOD SOLUTIONS
20   27213    3/4/2020   MAXIMUM QUALITY FOOD, PAPER AND POULTRY COMPANY
20     191    3/4/2020   MAXIMUM QUALITY FOODS - MAXIMUM QUALITY FOODS INC
20   27212    3/4/2020   MAXIMUM QUALITY FOODS, INC.
20   27216    3/4/2020   PAMIR FOOD, PAPER AND POULTRY
20   27219    3/4/2020   PARAMOUNT WHOLESALE FOODS
20   27218    3/4/2020   PEACE BRANDS
20   27217    3/4/2020   SHIFF & GOLDMAN
20   27214    3/4/2020   SHOFAR KOSHER SALES
20   27224    3/4/2020   SIGNATURE FARMS
21   27254    3/4/2020   HYCO RESTAURANT SUPPLY CO., INC.
21   27237    3/4/2020   JETRO ACCEPTANCE, LLC
21    1859    3/4/2020   JETRO CASH & CARRY
21    1915    3/4/2020   JETRO CASH & CARRY
21    1833    3/4/2020   JETRO CASH & CARRY
21   27242    3/4/2020   JETRO CASH & CARRY ENTERPRISES, INC.
21    1887    3/4/2020   JETRO CASH AND CARRY ENTERPRISES LLC
21    2672    3/4/2020   JETRO CASH AND CARRY ENTERPRISES LLC
21     881    3/4/2020   JETRO CASH AND CARRY ENTERPRISES LLC
21    2821    3/4/2020   JETRO CASH AND CARRY ENTERPRISES LLC
21   27228    3/4/2020   JETRO CASH AND CARRY ENTERPRISES, LLC
21    8652    3/4/2020   JETRO CASH&CARRY
21      14    3/4/2020   JETRO HOLDINGS - JETRO CASH AND CARRY ENTERPRISES LLC
21   27241    3/4/2020   JETRO HOLDINGS, INC.
21   27225    3/4/2020   JETRO HOLDINGS, LLC
21   27240    3/4/2020   JETRO JMDH HOLDINGS, INC.
21   27248    3/4/2020   JETRO LOVE, INC.
21   27231    3/4/2020   JETRO MANAGEMENT AND DEVELOPMENT CORP.
21   27244    3/4/2020   JETRO MIDATLANTIC, INC.
21   27249    3/4/2020   JETRO RDNY CORP.
21   27238    3/4/2020   JETRO RDNY LLC
21   27246    3/4/2020   JETRO WHOLESALE BEER CORP.
21   27239    3/4/2020   JRD HOLDINGS, INC.
21   27226    3/4/2020   JRD HOLDINGS, LLC
21   27236    3/4/2020   JRD IMC, LLC
21   27227    3/4/2020   JRD UNICO, INC.
21   27245    3/4/2020   RD AMERICA, INC.
21   27232    3/4/2020   RD AMERICA, LLC
21   27250    3/4/2020   RD FOOD SERVICES LP
21    3564    3/4/2020   RD FOODSERVICE - JETRO CASH & CARRY
21   27233    3/4/2020   RD MASS, INC.
21   27234    3/4/2020   RD UNITED, LLC
21   27247    3/4/2020   RD/JET, INC.
21   27252    3/4/2020   RDE ELMHURST OPERATIONS, INC.
21   27235    3/4/2020   RD-JET, LLC



                                              Page 11 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 20 of 74 PageID #:264478
                                       George's & Peco Opt-Outs (ID)


21   27251    3/4/2020   RDNY, L.P.
21    9615    3/4/2020   RESTAURANT DEPOT # 70
21    9466    3/4/2020   RESTAURANT DEPOT # 701
21    9467    3/4/2020   RESTAURANT DEPOT # 703
21   10831    3/4/2020   RESTAURANT DEPOT #129
21   10871    3/4/2020   RESTAURANT DEPOT #13 (IND)
21   11382    3/4/2020   RESTAURANT DEPOT #145
21    9616    3/4/2020   RESTAURANT DEPOT #146 RDELLC
21   10538    3/4/2020   RESTAURANT DEPOT #153
21   10563    3/4/2020   RESTAURANT DEPOT #154
21   11390    3/4/2020   RESTAURANT DEPOT #156
21   11410    3/4/2020   RESTAURANT DEPOT #157
21   11168    3/4/2020   RESTAURANT DEPOT #169
21    9468    3/4/2020   RESTAURANT DEPOT #23 POMPA
21   10591    3/4/2020   RESTAURANT DEPOT #30
21   10581    3/4/2020   RESTAURANT DEPOT #36
21   10877    3/4/2020   RESTAURANT DEPOT #39
21   10278    3/4/2020   RESTAURANT DEPOT #41
21    9469    3/4/2020   RESTAURANT DEPOT #417
21    9896    3/4/2020   RESTAURANT DEPOT #601
21   10624    3/4/2020   RESTAURANT DEPOT #610
21   10849    3/4/2020   RESTAURANT DEPOT #62
21   10908    3/4/2020   RESTAURANT DEPOT #628
21    9942    3/4/2020   RESTAURANT DEPOT #661
21    9470    3/4/2020   RESTAURANT DEPOT #702
21    9471    3/4/2020   RESTAURANT DEPOT #75
21   27253    3/4/2020   RESTAURANT DEPOT ENTERPRISES, INC.
21   27230    3/4/2020   RESTAURANT DEPOT ENTERPRISES, LLC
21    9458    3/4/2020   RESTAURANT DEPOT LLC
21    9460    3/4/2020   RESTAURANT DEPOT LLC #14
21    9461    3/4/2020   RESTAURANT DEPOT LLC #411
21    9462    3/4/2020   RESTAURANT DEPOT LLC #412
21    9463    3/4/2020   RESTAURANT DEPOT LLC #413
21    9459    3/4/2020   RESTAURANT DEPOT LLC #65
21    9464    3/4/2020   RESTAURANT DEPOT LLC #66
21    9465    3/4/2020   RESTAURANT DEPOT LLC #86
21   27243    3/4/2020   RESTAURANT DEPOT, INC.
21   27229    3/4/2020   RESTAURANT DEPOT, LLC
21   10320    3/4/2020   RESTAURANT DEPOT/DREISBACH #604
21   11455    3/4/2020   RESTAURANT DEPOT/LINEAGE#705
22      75    3/4/2020   BJS WHOLESALE - B J S WHOLESALE CLUB INC
22   27256    3/4/2020   BJ'S WHOLESALE CLUB HOLDINGS, INC.
22   27255    3/4/2020   BJ'S WHOLESALE CLUB, INC.
22   27257    3/4/2020   CVC BEACON LP
22   27259    3/4/2020   GREEN EQUITY INVESTORS SIDE V, L.P.
22   27258    3/4/2020   GREEN EQUITY INVESTORS V, L.P.
23   27273    3/4/2020   BAHAMA BREEZE HOLDINGS, LLC
23   27269    3/4/2020   CAPITAL GRILLE HOLDINGS, INC.
23   27263    3/4/2020   CHEDDAR'S CASUAL CAFE, INC.
23   27262    3/4/2020   CHEDDAR'S RESTAURANT HOLDING CORP.
23   27270    3/4/2020   DARDEN CORPORATION
23   27274    3/4/2020   DARDEN DIRECT DISTRIBUTION, INC.
23     116    3/4/2020   DARDEN REST - DDDI
23   27260    3/4/2020   DARDEN RESTAURANTS, INC



                                               Page 12 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 21 of 74 PageID #:264479
                                      George's & Peco Opt-Outs (ID)


23   27272    3/4/2020   EDDIE V'S HOLDINGS, LLC
23   27275    3/4/2020   FLORIDA SE, LLC
23   27261    3/4/2020   GMRI, INC.
23   27266    3/4/2020   N AND D RESTAURANTS, LLC
23   27276    3/4/2020   OLIVE GARDEN HOLDINGS, LLC
23   27267    3/4/2020   OLIVE GARDEN OF TEXAS, LLC
23   27265    3/4/2020   RARE HOSPITALITY INTERNATIONAL, INC.
23   27268    3/4/2020   RARE HOSPITALITY MANAGEMENT LLC
23   27271    3/4/2020   SEASON 52 HOLDINGS, LLC
23   27264    3/4/2020   YARD HOUSE USA, INC.
24    1419    3/4/2020   BI LO HOLDINGS - BI-LO GLENNVILLE #5744                                 x
24   27286    3/4/2020   BI-LO                                                                   x
24   27291    3/4/2020   BI-LO HOLDING FINANCE LLC                                               x
24   27288    3/4/2020   BI-LO LLC                                                               x
24   27292    3/4/2020   BI-LO, LLC                                                              x
24   27293    3/4/2020   BI-LO, LLC (AS ASSIGNEE OF C&S WHOLESALE GROCERS, INC.)                 x
24   27287    3/4/2020   BI-LOHOLDING LLC                                                        x
24   27299    3/4/2020   BRUNO'S SUPERMARKETS INCORPORATED                                       x
24   27284    3/4/2020   FRESCO Y MAS                                                            x
24   27282    3/4/2020   HARVEYS                                                                 x
24    6457    3/4/2020   HARVEY'S                                                                x
24   27290    3/4/2020   J.H. HARVEY CO., LLC                                                    x
24     339    3/4/2020   JH JARVEY - J H HARVEY'S                                                x
24   18570    3/4/2020   POLLO FRESCO Y MAS - POLLO FRESCO Y MAS DNU                             x
24   27294    3/4/2020   SAMSON MERGER SUB, LLC                                                  x
24   27285    3/4/2020   SAVE-RITE                                                               x
24   27277    3/4/2020   SOUTHEASTERN GROCERS LLC                                                x
24   27278    3/4/2020   SOUTHEASTERN GROCERS LLC (AS ASSIGNEE OF C&S WHOLESALE GROCERS, INC.)   x
24   27289    3/4/2020   SUPERBRAND                                                              x
24   27283    3/4/2020   SWEET BAY                                                               x
24    1156    3/4/2020   SWEETBAY                                                                x
24   16210    3/4/2020   WINN DIXIE                                                              x
24   18437    3/4/2020   WINN DIXIE                                                              x
24   17720    3/4/2020   WINN DIXIE                                                              x
24   16238    3/4/2020   WINN DIXIE                                                              x
24   16234    3/4/2020   WINN DIXIE                                                              x
24   16233    3/4/2020   WINN DIXIE                                                              x
24   16229    3/4/2020   WINN DIXIE                                                              x
24   16227    3/4/2020   WINN DIXIE                                                              x
24   16218    3/4/2020   WINN DIXIE                                                              x
24   16211    3/4/2020   WINN DIXIE                                                              x
24   18517    3/4/2020   WINN DIXIE - WINN-DIXIE/ATLANTA                                         x
24      71    3/4/2020   WINN DIXIE STORE - WINN-DIXIE MIAMI DIV                                 x
24   27298    3/4/2020   WINN-DIXIE CORPORATION                                                  x
24    1214    3/4/2020   WINN-DIXIE DELI                                                         x
24   27295    3/4/2020   WINN-DIXIE LOGISTICS, INC.                                              x
24   27281    3/4/2020   WINN-DIXIE PROCUREMENT, INC.                                            x
24   27279    3/4/2020   WINN-DIXIE STORES, INC.                                                 x
24   27280    3/4/2020   WINN-DIXIE STORES, INC. (AS ASSIGNEE OF C&S WHOLESALE GROCERS, INC.)    x
25    2826    3/4/2020   (GIANT EAGLE INC)
25     754    3/4/2020   A STEIN MEAT PRODUCTS - BLOCKED-A STEIN MEAT PRODUCTS INC
25   27329    3/4/2020   A. STEIN MEAT PRODS., INC.
25     367    3/4/2020   ACTION MEAT - ACTION MEAT DISTRIBUTORS
25   27300    3/4/2020   ACTION MEAT DISTRIBUTORS, INC.



                                              Page 13 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 22 of 74 PageID #:264480
                                     George's & Peco Opt-Outs (ID)


25     114    3/4/2020   AFFILIATED FOODS
25   11122    3/4/2020   AFFILIATED FOODS SW CENTRAL COLD STORAGE
25   27301    3/4/2020   AFFILIATED FOODS, INC.
25    2289    3/4/2020   AGNE - ASSOC GROCERS OF NEW ENGLAND
25   27310    3/4/2020   AJ'S FINE FOODS
25   27302    3/4/2020   ALEX LEE, INC.
25    1871    3/4/2020   AMERICAN SEAWAY FOODS
25    1010    3/4/2020   ASF - GIANT EAGLE
25   27326    3/4/2020   ASF MEAT
25   19922    3/4/2020   ASSOCIATED - ASSOCIATED FOOD STORES - EDI
25     208    3/4/2020   ASSOCIATED FOOD STORE - ASSOC FOOD STORES
25   27305    3/4/2020   ASSOCIATED FOOD STORES, INC.
25   11417    3/4/2020   ASSOCIATED GROCERS
25   11421    3/4/2020   ASSOCIATED GROCERS
25     132    3/4/2020   ASSOCIATED GROCERS - ASSOCIATED GROCERS, INC
25     459    3/4/2020   ASSOCIATED GROCERS OF NEW ENGLAND - ASSOCIATED GROCERS OF NE
25   27307    3/4/2020   ASSOCIATED GROCERS OF NEW ENGLAND, INC.
25   27306    3/4/2020   ASSOCIATED GROCERS, INC.
25     214    3/4/2020   BASHAS - BASHAS' INC (FOOD CITY)
25   27309    3/4/2020   BASHAS' DINE
25   27308    3/4/2020   BASHAS' INC.
25   27313    3/4/2020   BIG Y EXPRESS
25     462    3/4/2020   BIG Y FOODS
25   27312    3/4/2020   BIG Y FOODS, INC.
25   27350    3/4/2020   BOWMAN FOODS, INC.
25     154    3/4/2020   BROOKSHIRE GROCERY - BROOKSHIRE GROC TYLER
25   27316    3/4/2020   BROOKSHIRE GROCERY COMPANY
25   19474    3/4/2020   BROOKSHIRES FOOD STORES - BROOKSHIRES FOOD STORES
25    6654    3/4/2020   BUFFALO BASIC INGREDIENTS
25   27335    3/4/2020   BUFFALO BASIC INGREDIENTS, INC. D/B/A MAPLE LEAF FOODS
25     140    3/4/2020   BUTLER REFRIGERATED HARMONY - GIANT EAGLE INC
25   27325    3/4/2020   BUTLER REFRIGERATED MEATS
25     112    3/4/2020   CBBC OPCO D B A COLORADO BOXED BEEF - COLORADO BOX BEEF-LAKELAND
25   24220    3/4/2020   CBBC OPCO LLC D/B/A COLORADO BOXED
25   27319    3/4/2020   CBBC OPCO, LLC D/B/A COLORADO BOXED BEEF
25     407    3/4/2020   CERTCO - CERTCO
25   27320    3/4/2020   CERTCO, INC.
25   10853    3/4/2020   COLDSTORE / SCHNUCK MARKETS INC COLDSTORAGE REFRIGERATION WAREHOUSE
25   24076    3/4/2020   COLORADO BOXED BEEF
25   26788    3/4/2020   COLORADO BOXED BEEF
25   16273    3/4/2020   COLORADO BOXED BEEF
25   16198    3/4/2020   COLORADO BOXED BEEF
25   16197    3/4/2020   COLORADO BOXED BEEF
25   16196    3/4/2020   COLORADO BOXED BEEF
25    5120    3/4/2020   COLORADO BOXED BEEF COMPANY
25    5161    3/4/2020   COLORADO BOXED BEEF COMPANY
25    1980    3/4/2020   COLORADO BOXED BEEF INC
25    2045    3/4/2020   COLORADO BOXED BEEF INC
25   27327    3/4/2020   CRANBERRY GREAT LAKES COLD STORAGE
25     704    3/4/2020   DISTRIBUTOR GROUP - THE DISTRIBUTION GROUP, INC
25   27333    3/4/2020   DIVERSIFIED DAIRY PRODUCTS, INC.
25   27348    3/4/2020   F&T FOODS, INC.
25     266    3/4/2020   FAREWAY STORE - FAREWAY STORES, INC
25   27321    3/4/2020   FAREWAY STORES, INC.



                                             Page 14 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 23 of 74 PageID #:264481
                                      George's & Peco Opt-Outs (ID)


25   27345    3/4/2020   FLOCO FOODS, INC.
25    1265    3/4/2020   FOOD CITY
25   27311    3/4/2020   FOOD CITY
25   27314    3/4/2020   FRESH ACRES MARKET
25   27318    3/4/2020   FRESH BY BROOKSHIRE'S
25   27324    3/4/2020   FRESH FOODS MANUFACTURING
25   27813    3/4/2020   GETGO
25   27811    3/4/2020   GETGO OPERATING, LLC
25   27812    3/4/2020   GETGO RE HOLDINGS
25     117    3/4/2020   GIANT EAGLE
25    2473    3/4/2020   GIANT EAGLE
25    7209    3/4/2020   GIANT EAGLE GREAT LAKES COLD STORAGE
25     425    3/4/2020   GIANT EAGLE INC
25    7027    3/4/2020   GIANT EAGLE THE TAMARKIN
25   27322    3/4/2020   GIANT EAGLE, INC.
25      95    3/4/2020   GOLUB - GOLUB CORPORATION
25   27328    3/4/2020   GREAT LAKES COLD STORAGE
25     909    3/4/2020   GREAT LAKES COLD STORAGE - GIANT EAGLE
25   24232    3/4/2020   HOWARD SAMUELS AS TRUSTEE IN BANKRU
                         HOWARD SAMUELS AS TRUSTEE IN BANKRUPTCY FOR CENTRAL GROCERS - CENTRAL
25     215    3/4/2020   GROCERS
25   27330    3/4/2020   HOWARD SAMUELS AS TRUSTEE IN BANKRUPTCY FOR CENTRAL GROCERS, INC.
25     594    3/4/2020   IRA HIGDON GROCERY - IRA HIGDON GROCERY CO, INC
25   27331    3/4/2020   IRA HIGDON GROCERY COMPANY, INC.
25    9945    3/4/2020   IRA HIGDON MEAT DEPARTMENT
25    1777    3/4/2020   JH WATTLES - JH WATTLES INC
25   27334    3/4/2020   JH WATTLES, INC. D/B/A WILLOWBROOK FARMS
25     232    3/4/2020   KING SOLOMON FOODS - KING SOLOMON FOODS INC
25   27332    3/4/2020   KING SOLOMON FOODS, INC.
25   27346    3/4/2020   KJ PHARMACY, INC.
25    4103    3/4/2020   LATINA - LATINA BOULEVARD FOODS LLC
25     405    3/4/2020   LATINA BOULEVARD FOODS - LATINA BOULEVARD FOODS LLC
25    2518    3/4/2020   LATINA BOULEVARD FOODS LLC
25   27337    3/4/2020   LATINA BOULEVARD FOODS, LLC
25   27304    3/4/2020   LOWE'S FOOD STORES, INC.
25    7365    3/4/2020   MAPLE LEAF FOODS INTERNATIONAL PTS
25   27343    3/4/2020   MARKET 32
25   27344    3/4/2020   MARKET BISTRO
25     105    3/4/2020   MERCHANTS DISTRIBUTOR - MERCHANT'S DISTRIBUTORS INC
25   27303    3/4/2020   MERCHANTS DISTRIBUTORS, LLC
25   13915    3/4/2020   NATIONAL MARKETING (ASSOC GR)
25   27338    3/4/2020   NICHOLAS & CO., INC.
25     199    3/4/2020   NICHOLAS&CO - NICHOLAS & COMPANY-LV
25    6529    3/4/2020   OK GROCERY
25    9907    3/4/2020   PACIFIC FOOD DISTRIBUTION
25    4419    3/4/2020   PACIFIC FOOD DISTRIBUTORS
25     989    3/4/2020   PACIFIC FOOD DISTRIBUTORS
25    4493    3/4/2020   PACIFIC FOOD DISTRIBUTORS
25   11644    3/4/2020   PACIFIC FOOD DISTRIBUTORS
25    9381    3/4/2020   PACIFIC FOOD DISTRIBUTORS
25    9380    3/4/2020   PACIFIC FOOD DISTRIBUTORS
25    4812    3/4/2020   PACIFIC FOOD DISTRIBUTORS
25    2960    3/4/2020   PACIFIC FOOD DISTRIBUTORS
25   27339    3/4/2020   PACIFIC FOOD DISTRIBUTORS, INC.



                                              Page 15 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 24 of 74 PageID #:264482
                                      George's & Peco Opt-Outs (ID)


25     143    3/4/2020   PACIFIC FOODS DISTRIBUTOR - PACIFIC FOOD DISTRIBUTORS
25   12577    3/4/2020   PERFORMANCE FDSV-IFH(ALEX LEE)
25     177    3/4/2020   PIGGLY WIGGLY - PIGGLY WIGGLY ALABAMA DIST
25   24238    3/4/2020   PIGGLY WIGGLY ALABAMA DISTRIBUTING
25   27340    3/4/2020   PIGGLY WIGGLY ALABAMA DISTRIBUTING CO., INC.
25   24321    3/4/2020   PIGGLY WIGGLY ALABAMA DISTRIBUTOR C
25    1977    3/4/2020   PIGGLY WIGGLY MIDWEST LLC
25    2862    3/4/2020   PIGGLY WIGGLY MIDWEST LLC
25    6327    3/4/2020   PRICE CHOPPER SUPERMARKETS
25    1199    3/4/2020   PRICE CHOPPERS GOLUB
25   27810    3/4/2020   RISER FOODS COMPANY (F/D/B/A RISER FOODS INC.)
25   27323    3/4/2020   RISER FOODS, INC.
25     904    3/4/2020   SCHNUCK MARKETS
25     200    3/4/2020   SCHNUCK MARKETS - SCHNUCK MARKETS, INC
25    3981    3/4/2020   SCHNUCK MARKETS INC
25   27352    3/4/2020   SCHNUCK MARKETS, INC.
25   11403    3/4/2020   SEATTLE COLD STORAGE ASSOCIATED GROCERS
25   10254    3/4/2020   SHELTON RED APPLE AG#669 ASSOCIATED GROCERS DROP SHIP
25   27317    3/4/2020   SPRING MARKET
25   27349    3/4/2020   SUMTER FOODS, INC.
25    6486    3/4/2020   SUPER 1 FOODS
25   16260    3/4/2020   SUPER ONE FOODS
25   16240    3/4/2020   SUPER ONE FOODS
25   21377    3/4/2020   SUPER ONE FOODS - SUPER ONE #3
25    2595    3/4/2020   SUPREME PIZZA SUPPLY - SUPREME PIZZA SUPPLY INC
25   27336    3/4/2020   SUPREME PIZZA SUPPLY, INC.
25   27315    3/4/2020   TABLE & VINE
25   27347    3/4/2020   TB FOODS, INC.
25   27341    3/4/2020   THE DISTRIBUTION GROUP D/B/A VAN EERDEN FOODSERVICE CO.
25   27342    3/4/2020   THE GOLUB CORPORATION
25     194    3/4/2020   TROYER FOODS
25    1373    3/4/2020   TROYER FOODS, INC
25   27351    3/4/2020   TROYER FOODS, INC.
25   19893    3/4/2020   UNITED RETAIL MERCHANTS - URM STORES
25     476    3/4/2020   URM STORE - U R M STORES
25    9547    3/4/2020   URM STORES INC
25   27353    3/4/2020   URM STORES, INC.
25     269    3/4/2020   VAN EERDEN FOODSERVICE - VAN EERDEN DISTRIBUTION CO
25     415    3/4/2020   W LEE FLOWERS - W LEE FLOWERS & CO INC
25   27354    3/4/2020   W. LEE FLOWERS & CO., INC.
25     522    3/4/2020   WEINSTEIN WHOLESALE MEATS - WEINSTEIN WHOLESALE MEATS
25   27355    3/4/2020   WEINSTEIN WHOLESALE MEATS, INC.
25    9569    3/4/2020   WILLOWBROOK
25    9571    3/4/2020   WILLOWBROOK FARMS
25    9570    3/4/2020   WILLOWBROOK FARMS
25    6318    3/4/2020   WOODMANS FOOD MARKET
25   27356    3/4/2020   WOODMAN'S FOOD MARKET, INC.
26    9913    3/4/2020   ASSOCIATED GROCERS OF TH
26     390    3/4/2020   ASSOCIATED GROCERS OF THE SOUTH - ASSOCIATED GROCERS OF THE SOUTH,INC
26   27357    3/4/2020   ASSOCIATED GROCERS OF THE SOUTH INC
27   27358    3/4/2020   WAWA INC
27     499    3/4/2020   WAWA NJ DISTRIBUTOR CTR - WAWA PROCUREMENT INC
29   27365    3/5/2020   ACME MARKETS                                                            x
29     247    3/5/2020   ACME MARKETS - ACME DISTRIBUTION CENTER-ALBERTSON                       x



                                              Page 16 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 25 of 74 PageID #:264483
                                      George's & Peco Opt-Outs (ID)


29   27360    3/5/2020   ALBERTSONS                                                     x
29      16    3/5/2020   ALBERTSONS - ALBERTSON'S LLC - TOLLESON                        x
29    1936    3/5/2020   ALBERTSONS - SAFEWAY INC                                       x
29    1772    3/5/2020   ALBERTSONS - SAFEWAY INC                                       x
29    1902    3/5/2020   ALBERTSONS - SAFEWAY INC                                       x
29   27363    3/5/2020   ALBERTSONS COMPANIES LLC                                       x
29   27364    3/5/2020   ALBERTSONS COMPANIES, INC.                                     x
29   27362    3/5/2020   ALBERTSONS LLC                                                 x
29    5065    3/5/2020   ALBERTSONS, INC                                                x
29   27361    3/5/2020   ALBERTSON'S, INC.                                              x
29   27367    3/5/2020   AMERICAN DRUG STORES COMPANY                                   x
29   27366    3/5/2020   AMERICAN STORES COMPANY                                        x
29    1748    3/5/2020   AUBURN - ALBERTSONS - SAFEWAY INC                              x
29   27401    3/5/2020   BAKER'S                                                        x
29   27376    3/5/2020   CARR-GOTTSTEIN FOODS CO.                                       x
29   11640    3/5/2020   CASH SALES-DILLON 125120 10340000                              x
29    7167    3/5/2020   CITY MARKET                                                    x
29   20283    3/5/2020   CITY MARKET                                                    x
29   27402    3/5/2020   COPPS FOOD CENTER                                              x
29     479    3/5/2020   DILLON - KROGER INC                                            x
29   27394    3/5/2020   DILLON COMPANIES, INC.                                         x
29   27377    3/5/2020   DOMINICK'S                                                     x
29     866    3/5/2020   DOMINICKS - DOMINICKS FINER FOODS                              x
29     958    3/5/2020   DOMINICKS FINER FOODS - DOMINICKS FINER FOODS                  x
29   27378    3/5/2020   DOMINICK'S FINER FOODS, LLC                                    x
29   27379    3/5/2020   EXTREME VALUE                                                  x
29   27380    3/5/2020   EXTREME VALUE CENTERS                                          x
29   27403    3/5/2020   FMJ, INC.                                                      x
29   27404    3/5/2020   FOOD 4 LESS                                                    x
29      79    3/5/2020   FOOD 4 LESS - FOOD 4 LESS                                      x
29   27405    3/5/2020   FOOD 4 LESS HOLDINGS, INC.                                     x
29    6302    3/5/2020   FOODMAXX                                                       x
29   27406    3/5/2020   FRED MEYER                                                     x
29     107    3/5/2020   FRED MEYER - KROGER COMPANY-MEMPHIS                            x
29   27408    3/5/2020   FRED MEYER JEWELERS, INC.                                      x
29   27409    3/5/2020   FRED MEYER STORES, INC.                                        x
29   27407    3/5/2020   FRED MEYER, INC.                                               x
29   27410    3/5/2020   FRY'S                                                          x
29    1925    3/5/2020   FRYS - KROGER COMPANY-MEMPHIS                                  x
29    7609    3/5/2020   FRYS KROGER TOLLESON FROZEN                                    x
29    7434    3/5/2020   GENUARDIS                                                      x
29   27381    3/5/2020   GENUARDI'S                                                     x
29   27382    3/5/2020   GENUARDI'S FAMILY MARKETS LP                                   x
29   27411    3/5/2020   GERBES                                                         x
29   27412    3/5/2020   HARRIS TEETER                                                  x
29      88    3/5/2020   HARRIS TEETER - HARRIS TEETER                                  x
29   27413    3/5/2020   HARRIS TEETER, INC.                                            x
29   27414    3/5/2020   HARRIS TEETER, LLC                                             x
29   27415    3/5/2020   HEALTHY OPTIONS, INC.                                          x
29     223    3/5/2020   HY VEE                                                         x
29   27434    3/5/2020   HY-VEE                                                         x
29   27435    3/5/2020   HY-VEE, INC.                                                   x
29    6449    3/5/2020   JAY C FOOD STORE                                               x
29   27416    3/5/2020   JAY C FOOD STORES                                              x



                                              Page 17 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 26 of 74 PageID #:264484
                                       George's & Peco Opt-Outs (ID)


29   27383    3/5/2020   JERSEYMAID MILK PRODUCTS                                       x
29   27370    3/5/2020   JEWEL FOOD STORES                                              x
29   27368    3/5/2020   JEWEL FOODS                                                    x
29     137    3/5/2020   JEWEL FOODS - SUPER VALU INC                                   x
29   27369    3/5/2020   JEWEL FOODS, INC.                                              x
29   27417    3/5/2020   JUNIOR FOOD STORES OF WEST FLORIDA, INC.                       x
29   27418    3/5/2020   KESSEL                                                         x
29   27419    3/5/2020   KESSEL FOOD MARKETS, INC.                                      x
29   27420    3/5/2020   KING SOOPERS                                                   x
29     164    3/5/2020   KING SOOPERS - KROGER COMPANY-DENVER CO                        x
29   27395    3/5/2020   KROGER                                                         x
29       5    3/5/2020   KROGER - KROGER-SHELBYVILLE                                    x
29    1065    3/5/2020   KROGER INC                                                     x
29   27397    3/5/2020   KROGER LIMITED PARTNERSHIP I                                   x
29   27399    3/5/2020   KROGER TEXAS L.P.                                              x
29   27398    3/5/2020   KRPG INC.                                                      x
29   27371    3/5/2020   LUCERNE FOODS, INC.                                            x
29   27441    3/5/2020   LUCKY SUPERMARKETS                                             x
29    4896    3/5/2020   MARIANOS - ROUNDY'S INC                                        x
29   27421    3/5/2020   MARIANO'S FRESH MARKET                                         x
29   27442    3/5/2020   MAXXVALUE FOODS                                                x
29   27422    3/5/2020   METRO MARKET                                                   x
29    2898    3/5/2020   METRO MARKET - METROPOLITAN MARKET CORP                        x
29   10601    3/5/2020   MILLARD MANTECA/SAVE MART                                      x
29    1407    3/5/2020   NEW ALBERTSONS INC                                             x
29   27372    3/5/2020   NEW ALBERTSON'S INC.                                           x
29   10845    3/5/2020   OAKLAND FOOD 4 LESS DURANT SQUARE FOOD 4 LESS                  x
29    9661    3/5/2020   OAKLAND FOOD 4 LESS DURANT SQUARE FOOD 4 LESS                  x
29   27423    3/5/2020   OWEN'S                                                         x
29   27384    3/5/2020   PAK 'N SAVE FOODS                                              x
29   27385    3/5/2020   PAVILIONS                                                      x
29   27386    3/5/2020   PAVILIONS PLACE                                                x
29   27425    3/5/2020   PAY LESS SUPER MARKETS                                         x
29   19520    3/5/2020   PAY LESS SUPER MARKETS - PAY-LESS MARKET                       x
29     141    3/5/2020   PERISHABLE DISTRIBUTOR OF IOWA - PERISHABLE DISTRIBUTORS OF    x
29   27436    3/5/2020   PERISHABLE DISTRIBUTORS OF IOWA, LTD.                          x
29   27424    3/5/2020   PICK 'N SAVE                                                   x
29   27426    3/5/2020   QFC                                                            x
29     578    3/5/2020   QFC - KROGER COMPANY-MEMPHIS                                   x
29    7218    3/5/2020   QFC PNW FRESH                                                  x
29   27427    3/5/2020   RALPHS                                                         x
29      78    3/5/2020   RALPHS - RALPH'S GROCERY COMPANY                               x
29   27428    3/5/2020   RALPHS GROCERY COMPANY                                         x
29    5355    3/5/2020   RALPHS PARAMOUNT - RALPH'S GROCERY CO                          x
29   27387    3/5/2020   RANDALL'S                                                      x
29     620    3/5/2020   RANDALLS - RANDALLS/TOM THUMB                                  x
29   27388    3/5/2020   RANDALL'S FOOD & DRUGS LP                                      x
29      89    3/5/2020   ROUNDYS - ROUNDY'S INC                                         x
29   27429    3/5/2020   ROUNDY'S INC.                                                  x
29   27430    3/5/2020   RULER FOODS                                                    x
29      24    3/5/2020   SAFEWAY - SAFEWAY                                              x
29   27375    3/5/2020   SAFEWAY FOOD & DRUG                                            x
29     893    3/5/2020   SAFEWAY INC                                                    x
29   27374    3/5/2020   SAFEWAY INC.                                                   x



                                               Page 18 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 27 of 74 PageID #:264485
                                      George's & Peco Opt-Outs (ID)


29   27440    3/5/2020   SAVE MART                                                      x
29   27439    3/5/2020   SAVE MART SUPERMARKETS                                         x
29     173    3/5/2020   SAVE MART SUPERMARKETS - THE SAVE MART COMPANIES               x
29     103    3/5/2020   SHAWS SUPERMARKETS - SHAW'S SUPERMARKETS, INC                  x
29   27373    3/5/2020   SHAW'S SUPERMARKETS, INC.                                      x
29   27389    3/5/2020   SIMON DAVID                                                    x
29   27431    3/5/2020   SMITH'S                                                        x
29   27432    3/5/2020   SMITH'S FOOD & DRUG CENTERS, INC.                              x
29    6702    3/5/2020   SMITHS UTAH                                                    x
29    6652    3/5/2020   STAR MARKET                                                    x
29   27396    3/5/2020   THE KROGER CO.                                                 x
29   27400    3/5/2020   THE KROGER CO. OF MICHIGAN                                     x
29     305    3/5/2020   THE SAVE MART COMPANIES                                        x
29   27390    3/5/2020   THE VONS COMPANIES, INC.                                       x
29   27433    3/5/2020   THGP CO., INC.                                                 x
29   27391    3/5/2020   TOM THUMB FOOD & DRUGS                                         x
29     731    3/5/2020   TOM THUMB FOOD&DRUGS - TOM THUMB                               x
29   27392    3/5/2020   VONS                                                           x
29    1934    3/5/2020   VONS - ALBERTSONS - SAFEWAY INC                                x
29   27393    3/5/2020   VONS GROCERY COMPANY                                           x
29   11182    3/5/2020   WILLIAMS BROS MARKETS #12 VONS MARKETS                         x
30   27448    3/5/2020   CAPITAL DELIVERY, LTD.
30   27450    3/5/2020   COLONEL'S LIMITED, LLC
30   27449    3/5/2020   DEPZZA, INC.
30   27458    3/5/2020   EQUIPO PAPA JOHN'S, SRL DE CV
30   12571    3/5/2020   PAPA JOHN'S - REMIT
30   27471    3/5/2020   PAPA JOHN'S (BEIJING) COMMERICAL MANAGEMENT COMPANY LIMITED
30   27454    3/5/2020   PAPA JOHN'S (GB) HOLDINGS LTD.
30   27455    3/5/2020   PAPA JOHN'S (GB), LTD.
30   27462    3/5/2020   PAPA JOHN'S BEIJING CO., LTD.
30   27457    3/5/2020   PAPA JOHN'S CAPITAL, SRL DE CV
30   27461    3/5/2020   PAPA JOHN'S CHINA, LLC
30   27459    3/5/2020   PAPA JOHN'S EUM, SRL DE CV
30   14910    3/5/2020   PAPA JOHN'S INTERNATIONAL
30   27443    3/5/2020   PAPA JOHN'S INTERNATIONAL, INC.
30   27472    3/5/2020   PAPA JOHN'S KOREA, LIMITED
30   27456    3/5/2020   PAPA JOHN'S MEXICO, INC.
30     456    3/5/2020   PAPA JOHNS PIZZA - PAPA JOHN`S SALADS & PRODU
30   27453    3/5/2020   PAPA JOHN'S PIZZA, LTD.
30   10060    3/5/2020   PAPA JOHNS SALADS & PRODUCE
30   27444    3/5/2020   PAPA JOHN'S USA, INC.
30   27466    3/5/2020   PJ CHILE, LLC
30   27465    3/5/2020   PJ DENVER, LLC
30     335    3/5/2020   PJ FOODSERVICE - P J FOOD SERVICE INC
30   27451    3/5/2020   PJ HOLDINGS, LLC
30   27460    3/5/2020   PJ MEXICO FRANCHISING SRL DE CV
30   27464    3/5/2020   PJ MINNESOTA, LLC
30   27468    3/5/2020   PJ NORTH GEORGIA, LLC
30   27470    3/5/2020   PJF ASIA, LLC
30   27469    3/5/2020   PJFS CANADA, LLC
30   27467    3/5/2020   PJI CHILE, SPA
30   27446    3/5/2020   PREFERRED MARKETING SOLUTIONS, INC.
30     580    3/5/2020   QCC - PJ FOOD SERVICE, INC
30   27447    3/5/2020   RISK SERVICES CORP.



                                              Page 19 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 28 of 74 PageID #:264486
                                       George's & Peco Opt-Outs (ID)


30   27452    3/5/2020   STAR PAPA, LP
30   27463    3/5/2020   TIANJIN BANGYUEHAN CATERING MANAGEMENT CO., LTD.
30   27445    3/5/2020   TRANS PAPA LOGISTICS, INC.
31   27473    3/6/2020   COMMONWEALTH OF PUERTO RICO
33       4    3/6/2020   COSTCO - COSTCO
33   27476    3/6/2020   COSTCO WHOLESALE CORPORATION
33   21204    3/6/2020   COSTCO WHOLESALE CORPORATION - EDI
33   21070    3/6/2020   COSTCO WHOLESALE CORPORATION - EDI
33   21180    3/6/2020   COSTCO WHOLESALE CORPORATION - EDI
33   21160    3/6/2020   COSTCO WHOLESALE CORPORATION - EDI
33   20714    3/6/2020   COSTCO WHOLESALE CORPORATION - EDI
33   10359    3/6/2020   WASHINGTON WHOLESALE COSTCO COMPANIES INC V#6586-50
34   27481    3/5/2020   BLOOMIN' BRANDS, INC.                                                              x
34   27484    3/5/2020   BONEFISH GRILL                                                                     x
34   27483    3/5/2020   CARRABBA'S ITALIAN GRILL                                                           x
34   27485    3/5/2020   FLEMING'S PRIME STEAKHOUSE                                                         x
34   27477    3/5/2020   OSI RESTAURANT PARTNERS, LLC                                                       x
                         OSI RESTAURANT PARTNERS, LLC (AS ASSIGNEE OF CLAIMS FROM KENNETH O. LESTER, INC.
34   27478    3/5/2020   D/B/A PFG CUSTOMIZED DISTRIBUTION)                                                 x
34   27482    3/5/2020   OUTBACK STEAKHOUSE                                                                 x
35   27489    3/5/2020   ACME MARKETS, INC.
35    8094    3/5/2020   ADVANTAGE LOGISTICS
35   27491    3/5/2020   ADVANTAGE LOGISTICS - SOUTHEAST, INC.
35   27492    3/5/2020   ADVANTAGE LOGISTICS SOUTHWEST, INC.
35   27493    3/5/2020   ADVANTAGE LOGISTICS USA EAST L.L.C.
35   27494    3/5/2020   ADVANTAGE LOGISTICS USA WEST L.L.C.
35   27490    3/5/2020   ALBERTSON'S, INC.
35   27495    3/5/2020   AMERICAN COMMERCE CENTERS, INC.
35   27497    3/5/2020   AMERICAN DRUG STORES LLC
35   27496    3/5/2020   AMERICAN DRUG STORES, INC.
35   27498    3/5/2020   AMERICAN PROCUREMENT AND LOGISTICS COMPANY LLC
35   27499    3/5/2020   AMERICAN STORES COMPANY
35   27500    3/5/2020   ARDEN HILLS 2003 LLC
35   27501    3/5/2020   ASSOCIATED GROCERS ACQUISITION COMPANY
35   27488    3/5/2020   ASSOCIATED GROCERS OF FLORIDA, INC.
35   27502    3/5/2020   BILLINGS DISTRIBUTION COMPANY, LLC
35   27503    3/5/2020   BILLINGS EQUIPMENT COMPANY, INC.
35   27504    3/5/2020   BILLINGS OPERATIONS COMPANY, LLC
35   27505    3/5/2020   BISMARCK DISTRIBUTION COMPANY, LLC
35   27506    3/5/2020   BISMARCK EQUIPMENT COMJPANY, INC.
35   27507    3/5/2020   BISMARCK OPERATIONS COMPANY, LLC
35   27508    3/5/2020   BLAINE NORTH 1996 L.L.C.
35   27509    3/5/2020   BLOOMINGTON 1998 L.L.C.
35   27510    3/5/2020   BLUE NILE ADVERTISING, INC.
35   27511    3/5/2020   BRISTOL FARMS
35   27512    3/5/2020   BURNSVILLE 1998 L.L.C.
35   27513    3/5/2020   BUTSON ENTERPRISES OF VERMONT, INC.
35   27514    3/5/2020   BUTSON'S ENTERPRISES OF MASSACHUSETTS, INC.
35   27515    3/5/2020   BUTSON'S ENTERPRISES, INC.
35   27516    3/5/2020   CAMBRIDGE 2006 L.L.C.
35   27517    3/5/2020   CENTRALIA HOLDINGS, LLC
35   27518    3/5/2020   CHAMPAIGN DISTRIBUTION COMPANY, LLC
35   27519    3/5/2020   CHAMPAIGN EQUIPMENT COMPANY, INC.
35   27520    3/5/2020   CHAMPAIGN OPERATIONS COMPANY, LLC



                                               Page 20 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 29 of 74 PageID #:264487
                                      George's & Peco Opt-Outs (ID)


35   27521    3/5/2020   CHAMPLIN 2005 L.L.C.
35   27522    3/5/2020   COON RAPIDS 2002 L.L.C.
35   27523    3/5/2020   CROWN GROCERS, INC.
35    5704    3/5/2020   CUB FOODS - ALPINE FOOD INC
35   27524    3/5/2020   CUB FOODS, INC.
35   27525    3/5/2020   CUB STORES, LLC
35   27526    3/5/2020   EAGAN 2008 L.L.C.
35   27527    3/5/2020   EAGAN 2014 L.L.C.
35   27528    3/5/2020   EASTERN BEVERAGES, INC.
35   27529    3/5/2020   EASTERN REGION MANAGEMENT, LLC
35   27530    3/5/2020   FARGO DISTRIBUTION COMPANY, LLC
35   27531    3/5/2020   FARGO EQUIPMENT COMPANY, INC.
35   27532    3/5/2020   FARGO OPERATIONS COMPANY, LLC
35   27533    3/5/2020   FF ACQUISITION, L.L.C.
35   27534    3/5/2020   FOODARAMA LLC
35   27535    3/5/2020   FOREST LAKE 2000 L.L.C.
35   27536    3/5/2020   FRIDLEY 1998 L.L.C.
35   27537    3/5/2020   GROCERS CAPITAL COMPANY
35   10353    3/5/2020   HAMILTON'S IGA SUPER VALU SPOKANE C/DOCK
35   27538    3/5/2020   HASTINGS 2002 L.L.C.
35   27539    3/5/2020   HAZELWOOD DISTRIBUTION COMPANY, INC.
35   27540    3/5/2020   HAZELWOOD DISTRIBUTION HOLDINGS, INC.
35    9984    3/5/2020   HIGHLAND IGA MEAT SUPERVALU D/SHIP PNW REGION
35   27541    3/5/2020   HOPKINS DISTRIBUTION COMPANY, LLC
35   27542    3/5/2020   HOPKINS EQUIPMENT COMPANY, INC.
35   27543    3/5/2020   HOPKINS OPERATIONS COMPANY, LLC
35   27544    3/5/2020   HORNBACHER'S, INC.
35   27545    3/5/2020   INTERNATIONAL DISTRIBUTORS GRAND BAHAMA LIMITED
35   27546    3/5/2020   INVER GROVE HEIGHTS 2001 L.L.C.
35   27548    3/5/2020   JEWEL FOOD STORES
35   27547    3/5/2020   JEWEL FOODS, INC.
35   27549    3/5/2020   KEATHERLY, INC.
35   27550    3/5/2020   KELTSCH BROS., INC.
35   27551    3/5/2020   LAKEVILLE 2014 L.L.C.
35   27552    3/5/2020   LITHIA SPRINGS HOLDINGS, LLC
35   27553    3/5/2020   MAPLEWOOD EAST 1996 L.L.C.
35   27554    3/5/2020   MARKET COMPANY, LTD.
35   27555    3/5/2020   MARKET IMPROVEMENT COMPANY
35   27556    3/5/2020   MONTICELLO 1998 L.L.C.
35    6326    3/5/2020   MORAN FOODS
35   27557    3/5/2020   MORAN FOODS, INC.
35   27558    3/5/2020   NAFTA INDUSTRIES CONSOLIDATED, INC.
35   27559    3/5/2020   NAFTA INDUSTRIES, LTD.
35   27560    3/5/2020   NC&T SUPERMARKETS, INC.
35   27561    3/5/2020   NEVADA BOND INVESTMENT CORP.
35   27562    3/5/2020   NEW ALBERTSON'S INC.
35   27563    3/5/2020   NORTHFIELD 2002 L.L.C.
35   27564    3/5/2020   OGLESBY DISTRIBUTION COMPANY, LLC
35   27565    3/5/2020   OGLESBY EQUIPMENT COMPANY, INC.
35   27566    3/5/2020   OGLESBY OPERATIONS COMPANY, LLC
35   27567    3/5/2020   PLYMOUTH 1998 L.L.C.
35   27568    3/5/2020   PREFERRED PRODUCTS, INC.
35     644    3/5/2020   RICHFOOD - SUPER VALU INC
35   10182    3/5/2020   RICHFOOD SUPERVALU CENTRAL DISBURSEMENTS



                                              Page 21 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 30 of 74 PageID #:264488
                                      George's & Peco Opt-Outs (ID)


35   27569    3/5/2020   RICHFOOD, INC.
35   27570    3/5/2020   SAVAGE 2002 L.L.C.
35      42    3/5/2020   SAVE A LOT FOOD STORE - SAVE A LOT FOOD STORES INC
35   27571    3/5/2020   SAVE-A-LOT FOOD STORES, LTD.
35   27572    3/5/2020   SAVE-A-LOT TYLER GROUP, LLC
35   27573    3/5/2020   SCOTT'S FOOD STORES, INC.
35   24850    3/5/2020   SFW HOLDING
35   27574    3/5/2020   SFW HOLDING CORP.
35   27575    3/5/2020   SHAKOPEE 1997 L.L.C.
35   27576    3/5/2020   SHAWS SUPERMARKETS, INC.
35   27577    3/5/2020   SHOP 'N SAVE EAST PROP, LLC
35   27578    3/5/2020   SHOP 'N SAVE EAST, LLC
35   27579    3/5/2020   SHOP 'N SAVE PROP, LLC
35   27580    3/5/2020   SHOP 'N SAVE ST. LOUIS, INC.
35   27581    3/5/2020   SHOP 'N SAVE WAREHOUSE FOODS, INC.
35   27582    3/5/2020   SHOPPERS FOOD WAREHOUSE CORP.
35   27583    3/5/2020   SHOREWOOD 2001 L.L.C.
35   27584    3/5/2020   SILVER LAKE 1996 L.L.C.
35   15618    3/5/2020   SOUTHLAND LAS LLC/SAVE A LOT
35   19401    3/5/2020   SOUTHLAND LAS SAVE A LOT - SOUTHLAND LAS LLC/SAVE A LOT
35   27585    3/5/2020   SOUTHSTAR LLC
35   27586    3/5/2020   STEVENS POINT DISTRIBUTION COMPANY, LLC
35   27587    3/5/2020   STEVENS POINT EQUIPMENT COMPANY, INC.
35   27588    3/5/2020   STEVENS POINT OPERATIONS COMPANY, LLC
35    3302    3/5/2020   SUNFLOWER MARKETS - SUNFLOWER #9146
35   27589    3/5/2020   SUNFLOWER MARKETS, LLC
35   27591    3/5/2020   SUPER RITE FOODS EQUIPMENT COMPANY, INC.
35   27592    3/5/2020   SUPER RITE FOODS OPERATIONS, LLC
35   27593    3/5/2020   SUPER RITE FOODS, INC.
35    7631    3/5/2020   SUPER VALU
35    1108    3/5/2020   SUPER VALU INC
35    4253    3/5/2020   SUPER VALU INC
35   12236    3/5/2020   SUPER VALU INC
35    1567    3/5/2020   SUPER VALU INC
35    1035    3/5/2020   SUPER VALU INC
35     639    3/5/2020   SUPER VALU INC
35    2613    3/5/2020   SUPER VALU INC
35   13242    3/5/2020   SUPER VALU INC(MINN)
35    4731    3/5/2020   SUPER VALU POMPANO BEACH
35   27590    3/5/2020   SUPERMARKET OPERATORS OF AMERICA, INC.
35    3369    3/5/2020   SUPERVALU
35    5487    3/5/2020   SUPERVALU
35    4804    3/5/2020   SUPERVALU
35    4583    3/5/2020   SUPERVALU
35    2437    3/5/2020   SUPERVALU
35    6011    3/5/2020   SUPERVALU
35    4175    3/5/2020   SUPERVALU
35    5618    3/5/2020   SUPERVALU
35    5705    3/5/2020   SUPERVALU
35    4208    3/5/2020   SUPERVALU
35    6198    3/5/2020   SUPERVALU
35    3501    3/5/2020   SUPERVALU
35    5303    3/5/2020   SUPERVALU
35    4870    3/5/2020   SUPERVALU



                                              Page 22 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 31 of 74 PageID #:264489
                                     George's & Peco Opt-Outs (ID)


35   2750     3/5/2020   SUPERVALU
35   5505     3/5/2020   SUPERVALU
35   2639     3/5/2020   SUPERVALU
35   6130     3/5/2020   SUPERVALU
35   5137     3/5/2020   SUPERVALU
35   2347     3/5/2020   SUPERVALU
35   6014     3/5/2020   SUPERVALU
35   5516     3/5/2020   SUPERVALU
35   5515     3/5/2020   SUPERVALU
35   5601     3/5/2020   SUPERVALU
35   4445     3/5/2020   SUPERVALU
35   2592     3/5/2020   SUPERVALU
35   3495     3/5/2020   SUPERVALU
35   5307     3/5/2020   SUPERVALU
35   3173     3/5/2020   SUPERVALU
35   6184     3/5/2020   SUPERVALU
35   4736     3/5/2020   SUPERVALU
35   6261     3/5/2020   SUPERVALU
35   4372     3/5/2020   SUPERVALU
35   5218     3/5/2020   SUPERVALU
35   6027     3/5/2020   SUPERVALU
35   5930     3/5/2020   SUPERVALU
35   4933     3/5/2020   SUPERVALU
35   4450     3/5/2020   SUPERVALU
35   4183     3/5/2020   SUPERVALU
35   5363     3/5/2020   SUPERVALU
35   5573     3/5/2020   SUPERVALU
35   5579     3/5/2020   SUPERVALU
35   1962     3/5/2020   SUPERVALU
35   6082     3/5/2020   SUPERVALU
35   3200     3/5/2020   SUPERVALU
35   6292     3/5/2020   SUPERVALU
35   5543     3/5/2020   SUPERVALU
35   1437     3/5/2020   SUPERVALU
35   5517     3/5/2020   SUPERVALU
35   5606     3/5/2020   SUPERVALU
35   5880     3/5/2020   SUPERVALU
35   3744     3/5/2020   SUPERVALU
35   5996     3/5/2020   SUPERVALU
35   5968     3/5/2020   SUPERVALU
35   6136     3/5/2020   SUPERVALU
35   2166     3/5/2020   SUPERVALU
35   5112     3/5/2020   SUPERVALU
35   6135     3/5/2020   SUPERVALU
35   3373     3/5/2020   SUPERVALU
35   4092     3/5/2020   SUPERVALU
35   6131     3/5/2020   SUPERVALU
35   4116     3/5/2020   SUPERVALU
35   5389     3/5/2020   SUPERVALU
35   6265     3/5/2020   SUPERVALU
35   4610     3/5/2020   SUPERVALU
35   5830     3/5/2020   SUPERVALU
35   4152     3/5/2020   SUPERVALU
35   1781     3/5/2020   SUPERVALU



                                             Page 23 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 32 of 74 PageID #:264490
                                      George's & Peco Opt-Outs (ID)


35    2988    3/5/2020   SUPERVALU
35    4603    3/5/2020   SUPERVALU
35    4378    3/5/2020   SUPERVALU
35    4720    3/5/2020   SUPERVALU
35      18    3/5/2020   SUPERVALU - SUPER VALU
35   27594    3/5/2020   SUPERVALU ASSIST, INC.
35   10912    3/5/2020   SUPERVALU DIST
35   27595    3/5/2020   SUPERVALU ENTERPRISE SERVICES, INC.
35   27596    3/5/2020   SUPERVALU ENTERPRISES, INC.
35   27597    3/5/2020   SUPERVALU FOUNDATION
35   27598    3/5/2020   SUPERVALU GOLD, LLC
35   27599    3/5/2020   SUPERVALU HOLDCO, INC.
35   27600    3/5/2020   SUPERVALU HOLDINGS EQUIPMENT COMPANY, INC.
35   27601    3/5/2020   SUPERVALU HOLDINGS OPERATIONS COMPANY, LLC
35   27602    3/5/2020   SUPERVALU HOLDINGS PA EQUIPMENT COMPANY, INC.
35   27603    3/5/2020   SUPERVALU HOLDINGS PA OPERATIONS COMPANY, LLC
35   27604    3/5/2020   SUPERVALU HOLDINGS, INC.
35   27605    3/5/2020   SUPERVALU HOLDINGS-PA LLC
35   27606    3/5/2020   SUPERVALU INC.
35   27607    3/5/2020   SUPERVALU INDIA, INC.
35   27608    3/5/2020   SUPERVALU LICENSING, LLC
35   27609    3/5/2020   SUPERVALU MERGER SUB, INC.
35   27610    3/5/2020   SUPERVALU PENN EQUIPMENT COMPANY, INC.
35   27611    3/5/2020   SUPERVALU PENN OPERATIONS COMPANY, LLC
35   27612    3/5/2020   SUPERVALU PENN, LLC
35   27613    3/5/2020   SUPERVALU PHARMACIES INC.
35   27614    3/5/2020   SUPERVALU RECEIVABLES FUNDING CORPORATION
35   27615    3/5/2020   SUPERVALU SERVICES USA, INC.
35   27616    3/5/2020   SUPERVALU TRANSPORTATION, INC.
35   27617    3/5/2020   SUPERVALU TTSJ, LLC
35   27618    3/5/2020   SUPERVALU WA, L.L.C.
35   27619    3/5/2020   SUPERVALU WHOLESALE EQUIPMENT COMPANY, INC.
35   27620    3/5/2020   SUPERVALU WHOLESALE HOLDINGS, INC.
35   27621    3/5/2020   SUPERVALU WHOLESALE OPERATIONS, INC.
35   27622    3/5/2020   SUPERVALU WHOLESALE, INC.
35   27486    3/5/2020   SUPERVALU, INC.
35   20341    3/5/2020   SUPERVALU, INC. - EDI
35   10517    3/5/2020   SUPERVALU/ANNISTON ATTN: MEAT DEPT
35   11128    3/5/2020   SUPERVALU/ANNISTON C/O NORDIC REFRIGERATION
35    1868    3/5/2020   SUPERVALU/UNIFIED
35    3386    3/5/2020   SUPERVALU/UNIFIED
35    4776    3/5/2020   SUPERVALU/UNIFIED
35    4224    3/5/2020   SUPERVALU-TACOMA CORP
35    4105    3/5/2020   SUPERVALU-TACOMA CORP
35    4273    3/5/2020   SUPERVALU-TACOMA CORP
35    4898    3/5/2020   SUPERVALU-TACOMA CORP
35    5867    3/5/2020   SUPERVALU-TACOMA CORP
35    4313    3/5/2020   SUPERVALU-TACOMA CORP
35    4374    3/5/2020   SUPERVALU-TACOMA CORP
35    4685    3/5/2020   SUPERVALU-TACOMA CORP
35    3678    3/5/2020   SUPERVALU-TACOMA CORP
35    4882    3/5/2020   SUPERVALU-TACOMA CORP
35    4029    3/5/2020   SUPERVALU-TACOMA CORP
35    3763    3/5/2020   SUPERVALU-TACOMA CORP



                                              Page 24 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 33 of 74 PageID #:264491
                                      George's & Peco Opt-Outs (ID)


35    6035    3/5/2020   SUPERVALU-TACOMA CORP
35   27623    3/5/2020   SV MARKETS, INC.
35   27624    3/5/2020   SVU LEGACY, LLC
35   27626    3/5/2020   TC MICHIGAN LLC
35   27625    3/5/2020   TC TTSJ AVIATION, INC.
35   27627    3/5/2020   TTSJ AVIATION, INC.
35    2278    3/5/2020   ULTRA FOODS
35   27628    3/5/2020   ULTRA FOODS, INC.
35     161    3/5/2020   UNIFIED GROCERS - UNIFIED
35   27487    3/5/2020   UNIFIED GROCERS, INC.
35   27629    3/5/2020   UNIFIED INTERNATIONAL, INC.
35     198    3/5/2020   UNIFIED WESTERN GROCERS - UNIFIED GROCERS INC
35   27630    3/5/2020   VALU VENTURES 2, INC.
35   27631    3/5/2020   W. NEWELL & CO.
35   27632    3/5/2020   W. NEWELL & CO. EQUIPMENT COMPANY, INC.
35   27633    3/5/2020   W. NEWELL & CO., LLC
35   27634    3/5/2020   WETTERAU INSURANCE CO. LTD.
35   27635    3/5/2020   WOODFOOD SQUARE ASSOCIATES LIMITED PARTNERSHIP
35   27636    3/5/2020   WSI SATELLITE, INC.
36   27641    3/5/2020   DEARBORN MARKET
36   27638    3/5/2020   PRICE RITE
36    5158    3/5/2020   PRICE RITE - INTERNAL SAMPLES (PICK-UP/AIR FR)
36    4120    3/5/2020   SHOP RITE - SHOPRITE CHECKERS
36   27639    3/5/2020   SHOPRITE
36   27640    3/5/2020   THE FRESH GROCER
36     391    3/5/2020   WAKEFERN FOOD CORP
36   27637    3/5/2020   WAKEFERN FOOD CORP.
36   20000    3/5/2020   WAKEFERN FOOD CORPORATION-EDI
36      20    3/5/2020   WAKEFERN FOODS - WAKEFERN FOOD CORP
37   27644    3/5/2020   GREENWISE MARKET
37   27643    3/5/2020   MORNING SONG LLC
37   27642    3/5/2020   PUBLIX SUPER MARKETS, INC.
37       8    3/5/2020   PUBLIX SUPERMARKET - PUBLIX SUPERMARKETS INC
38      32    3/5/2020   MEIJER - MEIJER INC
38   27646    3/5/2020   MEIJER DISTRIBUTION, INC.
38   27645    3/5/2020   MEIJER, INC.
39     974    3/6/2020   CASEYS GENERAL STORE - CASEY'S GENERAL STORES IN
39   27647    3/6/2020   CASEY'S GENERAL STORES, INC.
40    2717    3/9/2020   QUIRCH FOODS
40      92    3/9/2020   QUIRCH FOODS - QUIRCH FOODS CO - TRAY PACK
40    4904    3/9/2020   QUIRCH FOODS CO - TRAY PACK
40    1180    3/9/2020   QUIRCH FOODS COMPANY
40   27648    3/9/2020   QUIRCH FOODS, LLC (F/K/A QUIRCH FOODS CO.)
41    2054    3/9/2020   REST SUPPLY CHAIN SOLUTIONS - RESTAURANT SUPPLY CHAIN SOLUTIONS   x
41   11627    3/9/2020   RESTAURANT SUPPLY CH SOLUTIONS                                    x
41   15070    3/9/2020   RESTAURANT SUPPLY CHAIN                                           x
41   27649    3/9/2020   RESTAURANT SUPPLY CHAIN SOLUTIONS, LLC                            x
47   26862    3/9/2020   QUALITY SUPPLY CHAIN CO-OP, INC.                                  x
52   27653    3/9/2020   TFM
52   27652    3/9/2020   THE FRESH MARKET, INC.
53   15361    3/9/2020   RESTAURANT SERVICES INC                                           x
53   15098    3/9/2020   RESTAURANT SERVICES INC                                           x
53   27654    3/9/2020   RESTAURANT SERVICES, INC.                                         x




                                              Page 25 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 34 of 74 PageID #:264492
                                      George's & Peco Opt-Outs (ID)


                         RESTAURANT SERVICES, INC. (AS ASSIGNEE OF CERTAIN CLAIMS FROM MCLANE COMPANY,
                         INC., NICHOLAS AND COMPANY, PERFORMANCE FOOD GROUP, INC., REINHART
                         FOODSERVICE, LLC, SHAMROCK FOODS COMPANY, SYGMA NETWORK, AND SYSCO
53   27655    3/9/2020   MONTANA, INC.)                                                                  x
53   27656    3/9/2020   RSI                                                                             x
54    1207    3/9/2020   KWIK TRIP - KWIK TRIP INC
54   27657    3/9/2020   KWIK TRIP INC.
61      40    3/9/2020   CONAGRA - CONAGRA FOODS BSC AP
61   20127    3/9/2020   CONAGRA ACCOUNTS PAYABLE
61    4297    3/9/2020   CONAGRA BRANDS INC-RUSSELLVILLE
61    1095    3/9/2020   CONAGRA BRANDS INC-RUSSELLVILLE
61   27662    3/9/2020   CONAGRA BRANDS, INC.
61    9803    3/9/2020   HOUSTON CONAGRA POULTRY COMPANY INC
61   10639    3/9/2020   PILGRIM'S FOOD SYSTEMS DIV OF CONAGRA
61     148    3/9/2020   PINNACLE FOODS - PINNACLE FOODS GROUP LLC-F
61   27663    3/9/2020   PINNACLE FOODS, INC.
62    3916    3/9/2020   H J HEINZ COMPANY LP
62    2354    3/9/2020   H J HEINZ COMPANY LP
62     139    3/9/2020   HEINZ - HEINZ
62   10693    3/9/2020   HEINZ FROZEN FOOD CO
62   12481    3/9/2020   HEINZ FROZEN FOOD(AMER W MEMP)
62   11851    3/9/2020   HEINZ FROZEN FOOD(HARVEST CHI)
62   14251    3/9/2020   HEINZ FROZEN FOODS (DELIMEX)
62   13457    3/9/2020   HEINZ FROZEN FOODS (FRAMING)
62   11969    3/9/2020   HEINZ FROZEN FOODS (NUPAK)
62   13010    3/9/2020   HEINZ FROZEN FOODS(KOP)(ST)
62   12482    3/9/2020   HEINZ FROZEN FOODS(LONESTAR)
62   11852    3/9/2020   HEINZ FROZEN FOODS(NATL CUST)
62   14252    3/9/2020   HEINZ FROZEN FOODS(WEST CHEST)
62   11970    3/9/2020   HEINZ INNOVATION CTR (WARR PA)
62   13009    3/9/2020   HEINZ -NATIONAL CUSTOM PACKING
62   13011    3/9/2020   HEINZ NORTH AMERICA (KF-KOP)
62   11585    3/9/2020   HEINZ PET PRODUCTS
62   10481    3/9/2020   HEINZ PET PRODUCTS DIVISION HEINZ NORTH AMERICA ATTN: A/P
62   11477    3/9/2020   HEINZ PET PRODUCTS DIVISION STAR-KIST FDS INC/GENERAL A/P
62    2131    3/9/2020   HJ HEINZ - HJ HEINZ CO
62     136    3/9/2020   KRAFT - KRAFT HEINZ COMPANY - NEWBERRY
62   27664    3/9/2020   KRAFT HEINZ FOODS COMPANY
63   13020    3/6/2020   INDEPENDENT PURCHASING COOP                                                     x
63   27665    3/6/2020   INDEPENDENT PURCHASING COOPERATIVE                                              x
74      48    3/9/2020   NESTLE - NESTLE USA-CLEVELAND
74   16365    3/9/2020   NESTLE ACCOUNT PAYABLE
74   24918    3/9/2020   NESTLE ACCOUNT PAYABLE - NESTLE ACCOUNT PAYABLE
74     869    3/9/2020   NESTLE PURINA PETCARE
74   19837    3/9/2020   NESTLE PURINA PETCARE ACCTS PAYABLE
74   27669    3/9/2020   NESTLE PURINA PETCARE COMPANY (NPPC)
74    1083    3/9/2020   NESTLE USA
74   27668    3/9/2020   NESTLE USA, INC. (NUSA)
78   27671    3/9/2020   210 POLLO PARTNERS, LLC                                                         x
78   27672    3/9/2020   ARCADIA INVESTMENT, INC.                                                        x
78   27673    3/9/2020   ARIZONA COLORADO ENTERPRISES                                                    x
78   27674    3/9/2020   AZ POLLO, INC.                                                                  x
78   27675    3/9/2020   BAS FOOD SERVICES, INC.                                                         x
78   27676    3/9/2020   BBED, INC.                                                                      x



                                              Page 26 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 35 of 74 PageID #:264493
                                      George's & Peco Opt-Outs (ID)


78   27677    3/9/2020   BENOR ENTERPRISES, INC.                                                     x
78   27678    3/9/2020   CAL-SIN ENTERPRISES, INC.                                                   x
78   27679    3/9/2020   CERRITOS FOOD GROUP, INC.                                                   x
78   27680    3/9/2020   CHIC POLLO, LLC                                                             x
78   17247    3/9/2020   CHICKEN TIME                                                                x
78   26245    3/9/2020   CHICKEN TIME - CHICKEN TIME                                                 x
78   27681    3/9/2020   CHICKEN TIME I, LLC                                                         x
78   27682    3/9/2020   CHICKEN TIME II, LLC                                                        x
78   27683    3/9/2020   CHICKEN TIME III, LLC                                                       x
78   27684    3/9/2020   CHICKEN TIME IV, LLC                                                        x
78   27685    3/9/2020   CHICKEN TIME V, LLC                                                         x
78   27686    3/9/2020   CHICKEN TIME VI, LLC                                                        x
78   27687    3/9/2020   COASTAL VALLEY ENTERPRISES                                                  x
78   27688    3/9/2020   CONCORD POLLO, INC.                                                         x
78   27689    3/9/2020   CORONA POLLO, LLC                                                           x
78   27690    3/9/2020   DESERT POLLO, INC.                                                          x
78   27691    3/9/2020   DURANGO FOODS, INC.                                                         x
78   16297    3/9/2020   EL POLLO LOCO                                                               x
78   19854    3/9/2020   EL POLLO LOCO - EPL VENTURES LLC                                            x
78   27670    3/9/2020   EL POLLO LOCO, INC. (EPL)                                                   x
78   27692    3/9/2020   EPL 3766, INC.                                                              x
78   27693    3/9/2020   EPL VENTURES, LLC                                                           x
78   27694    3/9/2020   F. MAK, INC.                                                                x
78   27695    3/9/2020   FAIRVAX ENTERPRISES, INC.                                                   x
78   27696    3/9/2020   FMJJ, INC.                                                                  x
78   27697    3/9/2020   GRILLED CHOICE FOODS, INC.                                                  x
78   27698    3/9/2020   HARBOR COAST INVESTMENTS, INC.                                              x
78   27699    3/9/2020   HENSHA BELL, INC.                                                           x
78   27700    3/9/2020   HENSHA-H, INC.                                                              x
78   27701    3/9/2020   INLAND FOODS, LLC                                                           x
78   27702    3/9/2020   JPA HOLDINGS, LLC                                                           x
78   27703    3/9/2020   KA-MOA, LLC                                                                 x
78   27708    3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LCC, SERIES V                                  x
78   27704    3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LLC, SERIES I                                  x
78   27705    3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LLC, SERIES II                                 x
78   27706    3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LLC, SERIES III                                x
78   27707    3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LLC, SERIES IV                                 x
78   27709    3/9/2020   L.A. TASTY FOOD, INC.                                                       x
78   27710    3/9/2020   LEEMAR ENTERPRISES, INC.                                                    x
78   27711    3/9/2020   LILEND INTERNATIONAL, INC.                                                  x
78   27712    3/9/2020   LISTO WAY GROUP, LLC                                                        x
78   27713    3/9/2020   LUGO POLLOS, INC.                                                           x
78   27714    3/9/2020   LUGO'S ENTERPRISES, INC.                                                    x
78   27715    3/9/2020   MENLO PARK, LLC                                                             x
                         MICHAEL D. BRYMAN AND JANICE P. HANDLERS BRYMAN, TRUSTEES OF THE HANDLERS
78   27716    3/9/2020   BRYMAN TRUST                                                                x
78   27717    3/9/2020   MIK FOOD INCORPORATED                                                       x
78   27718    3/9/2020   MIYAMOTO INVESTMENT, INC.                                                   x
78   27719    3/9/2020   MLXX, LLC                                                                   x
78   27720    3/9/2020   NABI ENTERPRISES, INC                                                       x
78   27721    3/9/2020   NAPA POLLO, INC.                                                            x
78   27722    3/9/2020   NEW ERA ENTERPRISES, LLC                                                    x
78   27723    3/9/2020   NGC FOODS, INC.                                                             x
78   27724    3/9/2020   NOR-CAL CHICKEN, INC.                                                       x



                                              Page 27 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 36 of 74 PageID #:264494
                                      George's & Peco Opt-Outs (ID)


78   27725    3/9/2020   NORTH HOLLYWOOD INVESTMENT, INC.                               x
78   27726    3/9/2020   OM SHIVAY, INC.                                                x
78   27727    3/9/2020   PACK-3492, INC.                                                x
78   27728    3/9/2020   PACK-3517, INC.                                                x
78   27729    3/9/2020   PEG/LION, LLC                                                  x
78   27730    3/9/2020   PENSAR BIG, INC.                                               x
78   27731    3/9/2020   PETALUMA CHICKEN, INC.                                         x
78   27732    3/9/2020   PH POLLO, INC.                                                 x
78   27733    3/9/2020   PLAZA FOODS, INC.                                              x
78   27734    3/9/2020   POCO LOCOS HOLDINGS, LLC                                       x
78   27735    3/9/2020   POCO LOCOS, LLC                                                x
78   27736    3/9/2020   POLLO KING, INC.                                               x
78   27737    3/9/2020   POLLO MEAL, INC.                                               x
78   27738    3/9/2020   POLLO MILLS, LLC                                               x
78   27739    3/9/2020   POLLO WEST CORP.                                               x
78   27740    3/9/2020   POYO, INC.                                                     x
78   27741    3/9/2020   RAFMAR & SONS ENTERPRICES, INC.                                x
78   27742    3/9/2020   RAUL CANIZALES                                                 x
78   27743    3/9/2020   RAYAT, NIMA & RAZEPOOR, NASSER                                 x
78   27744    3/9/2020   RENO GRILED FOODS, INC.                                        x
78   27745    3/9/2020   ROHOVIDA ENTERPRISES, INC.                                     x
78   27746    3/9/2020   ROSEMEAD INVESTMENT, INC.                                      x
78   27747    3/9/2020   RSB FOOD, LLC                                                  x
78   27748    3/9/2020   R-VORP CORPORATION                                             x
78   27749    3/9/2020   SAN GABRIEL VALLEY FAST FOODS I, INC.                          x
78   27750    3/9/2020   SAN GABRIEL VALLEY FAST FOODS III, INC.                        x
78   27751    3/9/2020   SANDO POLLO, INC.                                              x
78   27752    3/9/2020   SHABASCO INC.                                                  x
78   27753    3/9/2020   SHAPOUR (SHAWN) RAZIPOUR                                       x
78   27754    3/9/2020   SHAPOUR (SHAWN) RAZIPOUR AND ELIZABETH D. E. AMIRI             x
78   27755    3/9/2020   SIERRA NEVADA EPL, INC.                                        x
78   27756    3/9/2020   SIERRA POLLO, INC.                                             x
78   27757    3/9/2020   SONOMA POLLO CORPORATION                                       x
78   27758    3/9/2020   SOUTH PASADENA INVESTMENT, INC.                                x
78   27759    3/9/2020   SRH MANAGEMENT INC.                                            x
78   27760    3/9/2020   SUNNYVALE/SANTA CLARA EL POLLO LOCO LLC                        x
78   27761    3/9/2020   SUPERIOR FOOD SERVICES, INC.                                   x
78   19135    3/9/2020   SWING BURGER/POLLO KING                                        x
78   27762    3/9/2020   TALAT ENTERPRISES, INC.                                        x
78   27763    3/9/2020   TALYA ENTERPRISES, INC.                                        x
78   27764    3/9/2020   TEEKAY FOOD SERVICES, INC.                                     x
78   27765    3/9/2020   THE CLUCK BROTHERS, INC.                                       x
78   27766    3/9/2020   TRI-LAKE INVESTMENTS, LLC                                      x
78   27767    3/9/2020   TWS RESTAURANT CORPORATION                                     x
78   27768    3/9/2020   UNITED LERONE I, LLC                                           x
78   27769    3/9/2020   UNITED LERONE II, LLC                                          x
78   27770    3/9/2020   UNITED LERONE III, LLC                                         x
78   27771    3/9/2020   UNITED LERONE IV, LLC                                          x
78   27772    3/9/2020   V S POLLO KING, INC.                                           x
78   27773    3/9/2020   VEBO ENTERPRISES, INC.                                         x
78   27774    3/9/2020   VILLA ARMENTA, LLC                                             x
78   27775    3/9/2020   W.K.S. RESTAURANT CORPORATION                                  x
78   27776    3/9/2020   WALDORF RESTAURANT GROUP CESAR CHAVEZ LLC                      x
78   27777    3/9/2020   WIDMOR INVESTMENT, LLC                                         x



                                              Page 28 of 29
  Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 37 of 74 PageID #:264495
                                       George's & Peco Opt-Outs (ID)


 78   18890    3/9/2020   WKS RESTAURANTS - WKS RESTAURANTS CORP                         x
 78   14695    3/9/2020   WKS RESTAURANTS CORP                                           x
 79   19823    3/4/2020   JOHNNY ROCKETS
 79   27778    3/9/2020   JOHNNY ROCKETS GROUP, INC.
 80   27779    3/9/2020   FIC RESTAURANTS INC.
 80     236    3/9/2020   FRIENDLYS - FRIENDLY'S FOODSERVICE
 81      27    3/9/2020   AHOLD DELHAIZE - DELHAIZE AMERICA SALISBURY                    x
 81   27780    3/9/2020   AHOLD DELHAIZE AMERICA HOLDING, INC.                           x
 81   27781    3/9/2020   AHOLD DELHAIZE USA, INC.                                       x
 81   27782    3/9/2020   AHOLD USA, INC.                                                x
 81   27783    3/9/2020   BOTTOM DOLLAR FOOD NORTHEAST, LLC                              x
 81   27785    3/9/2020   DELHAIZE AMERICA DISTRIBUTION, LLC                             x
 81   27784    3/9/2020   DELHAIZE AMERICA, LLC                                          x
 81      61    3/9/2020   FOOD LION - DELHAIZE AMERICA DISTRIBUTION LLC                  x
 81   27786    3/9/2020   FOOD LION, LLC                                                 x
 81   27787    3/9/2020   GIANT BRANDS, LLC                                              x
 81   15420    3/9/2020   GIANT FOOD SERVICE LLC                                         x
 81      45    3/9/2020   GIANT FOOD STORE - GIANT FOOD STORES, LLC                      x
 81    1875    3/9/2020   GIANT FOOD STORES                                              x
 81   27789    3/9/2020   GIANT FOOD STORES, LLC                                         x
 81   27788    3/9/2020   GIANT FOOD, LLC                                                x
 81   15611    3/9/2020   GIANT FOODS                                                    x
 81   15034    3/9/2020   GIANT FOODS - DO NOT USE                                       x
 81   27793    3/9/2020   GIANT MARTIN'S                                                 x
 81   27792    3/9/2020   GIANT OF MARYLAND, LLC                                         x
 81    9123    3/9/2020   HANNAFORD                                                      x
 81      52    3/9/2020   HANNAFORD - HANNAFORD BROTHERS                                 x
 81   15075    3/9/2020   HANNAFORD BROTHERS                                             x
 81   10537    3/9/2020   HANNAFORD BROTHERS                                             x
 81    9272    3/9/2020   HANNAFORD BROTHERS                                             x
 81    9271    3/9/2020   HANNAFORD BROTHERS                                             x
 81   16028    3/9/2020   HANNAFORD BROTHERS CO                                          x
 81   27794    3/9/2020   HANNAFORD BROTHERS CO.                                         x
 81    9273    3/9/2020   HANNAFORD BROTHERS- S PORT                                     x
 81   10896    3/9/2020   HANNAFORD BROTHERS/SO PORTLAND DC01                            x
 81   27795    3/9/2020   HANNAFORD SUPERMARKETS                                         x
 81    2284    3/9/2020   PEAPOD                                                         x
 81   27796    3/9/2020   PEAPOD, LLC                                                    x
 81   27790    3/9/2020   RETAIL BUSINESS SERVICES, LLC                                  x
 81   27791    3/9/2020   RETAINED SUBSIDIARY ONE, LLC                                   x
 81   14046    3/9/2020   SHAMROCK TRADING(AHOLD CARLIS)                                 x
 81   14461    3/9/2020   SHAMROCK TRADING(AHOLD LANDOV)                                 x
 81   13675    3/9/2020   SHAMROCK TRADING(AHOLD NE)                                     x
 81   12201    3/9/2020   SHAMROCK TRADING(AHOLD NY)                                     x
 81   27797    3/9/2020   STOP & SHOP SUPERMARKET CO. LLC                                x
 81      64    3/9/2020   STOP&SHOP - AHOLD FINANCIAL SERVICES (S&S)                     x
 82   26882    3/9/2020   BARBEQUE INTEGRATED, INC. DBA SMOKEY BONES                     x
114      28   8/28/2020   ASSOCIATED WHOLESALE GROCERS - AWG-PEARL RIVER                 x
114   27830   8/28/2020   ASSOCIATED WHOLESALE GROCERS INC (AWG)                         x
114   27831   8/28/2020   AFFILIATED FOODS MIDWEST COOPERATIVE INC (AFM)                 x




                                               Page 29 of 29
Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 38 of 74 PageID #:264496




          EXHIBIT A-2
         Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 39 of 74 PageID #:264497
                                                  George's & Peco Opt-Outs (Name)


                                                                                                  Request
                                                                                                  Includes
Request ID   JND ID   Date Received                                        Name
                                                                                                  Assigned
                                                                                                   Claims
        25     2826        3/4/2020   (GIANT EAGLE INC)
        19    11744        3/4/2020   (NORTH STAR)                                                   x
         7    12637       2/26/2020   (SAMS DC 6099)
        18    12485        3/4/2020   (SYSCO LA)                                                     x
         7    13993       2/26/2020   (WAL-MART/SAMS # 6047)
        78    27671        3/9/2020   210 POLLO PARTNERS, LLC                                        x
        25      754        3/4/2020   A STEIN MEAT PRODUCTS - BLOCKED-A STEIN MEAT PRODUCTS INC
        25    27329        3/4/2020   A. STEIN MEAT PRODS., INC.
        18    26975        3/4/2020   A.M BRIGGS, INC.                                               x
        29    27365        3/5/2020   ACME MARKETS                                                   x
        29      247        3/5/2020   ACME MARKETS - ACME DISTRIBUTION CENTER-ALBERTSON              x
        35    27489        3/5/2020   ACME MARKETS, INC.
        25      367        3/4/2020   ACTION MEAT - ACTION MEAT DISTRIBUTORS
        25    27300        3/4/2020   ACTION MEAT DISTRIBUTORS, INC.
        35     8094        3/5/2020   ADVANTAGE LOGISTICS
        35    27491        3/5/2020   ADVANTAGE LOGISTICS - SOUTHEAST, INC.
        35    27492        3/5/2020   ADVANTAGE LOGISTICS SOUTHWEST, INC.
        35    27493        3/5/2020   ADVANTAGE LOGISTICS USA EAST L.L.C.
        35    27494        3/5/2020   ADVANTAGE LOGISTICS USA WEST L.L.C.
        25      114        3/4/2020   AFFILIATED FOODS
       114    27831       8/28/2020   AFFILIATED FOODS MIDWEST COOPERATIVE INC (AFM)                 x
        25    11122        3/4/2020   AFFILIATED FOODS SW CENTRAL COLD STORAGE
        25    27301        3/4/2020   AFFILIATED FOODS, INC.
        25     2289        3/4/2020   AGNE - ASSOC GROCERS OF NEW ENGLAND
        81       27        3/9/2020   AHOLD DELHAIZE - DELHAIZE AMERICA SALISBURY                    x
        81    27780        3/9/2020   AHOLD DELHAIZE AMERICA HOLDING, INC.                           x
        81    27781        3/9/2020   AHOLD DELHAIZE USA, INC.                                       x
        81    27782        3/9/2020   AHOLD USA, INC.                                                x
        25    27310        3/4/2020   AJ'S FINE FOODS
        29    27360        3/5/2020   ALBERTSONS                                                     x
        29       16        3/5/2020   ALBERTSONS - ALBERTSON'S LLC - TOLLESON                        x
        29     1936        3/5/2020   ALBERTSONS - SAFEWAY INC                                       x
        29     1772        3/5/2020   ALBERTSONS - SAFEWAY INC                                       x
        29     1902        3/5/2020   ALBERTSONS - SAFEWAY INC                                       x
        29    27363        3/5/2020   ALBERTSONS COMPANIES LLC                                       x
        29    27364        3/5/2020   ALBERTSONS COMPANIES, INC.                                     x
        29    27362        3/5/2020   ALBERTSONS LLC                                                 x
        29     5065        3/5/2020   ALBERTSONS, INC                                                x
        29    27361        3/5/2020   ALBERTSON'S, INC.                                              x
        35    27490        3/5/2020   ALBERTSON'S, INC.
        25    27302        3/4/2020   ALEX LEE, INC.
        19     3008        3/4/2020   ALL AMERICAN FOODS                                             x
        19    27130        3/4/2020   ALL AMERICAN FOODS, INC.                                       x
        19    27131        3/4/2020   ALLIANTLINK.COM, INC.                                          x
        18    26765        3/4/2020   AM BRIGGS                                                      x
        18    16326        3/4/2020   AM BRIGGS                                                      x
        35    27495        3/5/2020   AMERICAN COMMERCE CENTERS, INC.
        29    27367        3/5/2020   AMERICAN DRUG STORES COMPANY                                   x
        35    27497        3/5/2020   AMERICAN DRUG STORES LLC
        35    27496        3/5/2020   AMERICAN DRUG STORES, INC.



                                                           Page 1 of 29
  Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 40 of 74 PageID #:264498
                                      George's & Peco Opt-Outs (Name)


 35   27498    3/5/2020   AMERICAN PROCUREMENT AND LOGISTICS COMPANY LLC
 25    1871    3/4/2020   AMERICAN SEAWAY FOODS
 29   27366    3/5/2020   AMERICAN STORES COMPANY                                                 x
 35   27499    3/5/2020   AMERICAN STORES COMPANY
 19    2239    3/4/2020   APRON - WHITE APRON INC                                                 x
 78   27672    3/9/2020   ARCADIA INVESTMENT, INC.                                                x
 35   27500    3/5/2020   ARDEN HILLS 2003 LLC
 78   27673    3/9/2020   ARIZONA COLORADO ENTERPRISES                                            x
 25    1010    3/4/2020   ASF - GIANT EAGLE
 25   27326    3/4/2020   ASF MEAT
 25   19922    3/4/2020   ASSOCIATED - ASSOCIATED FOOD STORES - EDI
 25     208    3/4/2020   ASSOCIATED FOOD STORE - ASSOC FOOD STORES
 25   27305    3/4/2020   ASSOCIATED FOOD STORES, INC.
 25   11417    3/4/2020   ASSOCIATED GROCERS
 25   11421    3/4/2020   ASSOCIATED GROCERS
 25     132    3/4/2020   ASSOCIATED GROCERS - ASSOCIATED GROCERS, INC
 35   27501    3/5/2020   ASSOCIATED GROCERS ACQUISITION COMPANY
 35   27488    3/5/2020   ASSOCIATED GROCERS OF FLORIDA, INC.
 25     459    3/4/2020   ASSOCIATED GROCERS OF NEW ENGLAND - ASSOCIATED GROCERS OF NE
 25   27307    3/4/2020   ASSOCIATED GROCERS OF NEW ENGLAND, INC.
 26    9913    3/4/2020   ASSOCIATED GROCERS OF TH
 26     390    3/4/2020   ASSOCIATED GROCERS OF THE SOUTH - ASSOCIATED GROCERS OF THE SOUTH,INC
 26   27357    3/4/2020   ASSOCIATED GROCERS OF THE SOUTH INC
 25   27306    3/4/2020   ASSOCIATED GROCERS, INC.
114      28   8/28/2020   ASSOCIATED WHOLESALE GROCERS - AWG-PEARL RIVER                          x
114   27830   8/28/2020   ASSOCIATED WHOLESALE GROCERS INC (AWG)                                  x
 19   27132    3/4/2020   ATLANTA L.K.E. LLC                                                      x
 19   27133    3/4/2020   ATLANTA LAND L.K.E. LLC                                                 x
 19   27200    3/4/2020   ATLANTA LAND, L.K.E., LLC                                               x
 19   27134    3/4/2020   ATLANTIC FOOD SERVICES INC.                                             x
 29    1748    3/5/2020   AUBURN - ALBERTSONS - SAFEWAY INC                                       x
 78   27674    3/9/2020   AZ POLLO, INC.                                                          x
 23   27273    3/4/2020   BAHAMA BREEZE HOLDINGS, LLC
 29   27401    3/5/2020   BAKER'S                                                                 x
 82   26882    3/9/2020   BARBEQUE INTEGRATED, INC. DBA SMOKEY BONES                              x
  9   24692    3/4/2020   BARI IMPORTING
  9   26901    3/4/2020   BARI IMPORTING CORPORATION
  9   26902    3/4/2020   BARI ITALIAN FOODS
 78   27675    3/9/2020   BAS FOOD SERVICES, INC.                                                 x
 25     214    3/4/2020   BASHAS - BASHAS' INC (FOOD CITY)
 25   27309    3/4/2020   BASHAS' DINE
 25   27308    3/4/2020   BASHAS' INC.
 19   27135    3/4/2020   BAY-N-GULF, INC.                                                        x
 19   27209    3/4/2020   BAY-N-GULF, INC. D/B/A SAVE ON SEAFOOD                                  x
 78   27676    3/9/2020   BBED, INC.                                                              x
 78   27677    3/9/2020   BENOR ENTERPRISES, INC.                                                 x
 24    1419    3/4/2020   BI LO HOLDINGS - BI-LO GLENNVILLE #5744                                 x
 25   27313    3/4/2020   BIG Y EXPRESS
 25     462    3/4/2020   BIG Y FOODS
 25   27312    3/4/2020   BIG Y FOODS, INC.
 35   27502    3/5/2020   BILLINGS DISTRIBUTION COMPANY, LLC
 35   27503    3/5/2020   BILLINGS EQUIPMENT COMPANY, INC.
 35   27504    3/5/2020   BILLINGS OPERATIONS COMPANY, LLC
 24   27286    3/4/2020   BI-LO                                                                   x



                                               Page 2 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 41 of 74 PageID #:264499
                                    George's & Peco Opt-Outs (Name)


24   27291    3/4/2020   BI-LO HOLDING FINANCE LLC                                           x
24   27288    3/4/2020   BI-LO LLC                                                           x
24   27292    3/4/2020   BI-LO, LLC                                                          x
24   27293    3/4/2020   BI-LO, LLC (AS ASSIGNEE OF C&S WHOLESALE GROCERS, INC.)             x
24   27287    3/4/2020   BI-LOHOLDING LLC                                                    x
35   27505    3/5/2020   BISMARCK DISTRIBUTION COMPANY, LLC
35   27506    3/5/2020   BISMARCK EQUIPMENT COMJPANY, INC.
35   27507    3/5/2020   BISMARCK OPERATIONS COMPANY, LLC
22      75    3/4/2020   BJS WHOLESALE - B J S WHOLESALE CLUB INC
22   27256    3/4/2020   BJ'S WHOLESALE CLUB HOLDINGS, INC.
22   27255    3/4/2020   BJ'S WHOLESALE CLUB, INC.
35   27508    3/5/2020   BLAINE NORTH 1996 L.L.C.
34   27481    3/5/2020   BLOOMIN' BRANDS, INC.                                               x
35   27509    3/5/2020   BLOOMINGTON 1998 L.L.C.
35   27510    3/5/2020   BLUE NILE ADVERTISING, INC.
19   27136    3/4/2020   BNG TRANSPORT INC                                                   x
19   27210    3/4/2020   BNG TRANSPORT, INC.                                                 x
16   26954    3/4/2020   BOB EVANS FARMS INC                                                 x
16   19907    3/4/2020   BOB EVANS FARMS, INC.                                               x
16    4686    3/4/2020   BOB EVANS REST - BOB EVANS FARMS                                    x
34   27484    3/5/2020   BONEFISH GRILL                                                      x
 4    8456   2/24/2020   BOSTON MARKET CORPORATION                                           x
81   27783    3/9/2020   BOTTOM DOLLAR FOOD NORTHEAST, LLC                                   x
25   27350    3/4/2020   BOWMAN FOODS, INC.
19    1689    3/4/2020   BRAUNGER                                                            x
19   27137    3/4/2020   BRAUNGER FOODS, LLC                                                 x
19    1958    3/4/2020   BRAUNGER FOODSERVICE                                                x
35   27511    3/5/2020   BRISTOL FARMS
25     154    3/4/2020   BROOKSHIRE GROCERY - BROOKSHIRE GROC TYLER
25   27316    3/4/2020   BROOKSHIRE GROCERY COMPANY
25   19474    3/4/2020   BROOKSHIRES FOOD STORES - BROOKSHIRES FOOD STORES
24   27299    3/4/2020   BRUNO'S SUPERMARKETS INCORPORATED                                   x
18   21306    3/4/2020   BUCKHEAD MEAT - HOUSTON                                             x
18   20597    3/4/2020   BUCKHEAD MEAT - HOUSTON                                             x
18   26976    3/4/2020   BUCKHEAD MEAT & SEAFOOD OF HOUSTON, INC.                            x
18   26977    3/4/2020   BUCKHEAD MEAT COMPANY                                               x
18   26978    3/4/2020   BUCKHEAD MEAT FLORIDA, A DIVISION OF BUCKHEAD MEAT COMPANY          x
18   26979    3/4/2020   BUCKHEAD MEAT MIDWEST, INC.                                         x
18   26980    3/4/2020   BUCKHEAD MEAT NEW JERSEY, A DIVISION OF BUCKHEAD MEAT COMPANY       x
18   26981    3/4/2020   BUCKHEAD MEAT NORTH CAROLINA, A DIVISION OF BUCKHEAD MEAT COMPANY   x
18   26982    3/4/2020   BUCKHEAD MEAT OF DALLAS, INC.                                       x
18   26983    3/4/2020   BUCKHEAD MEAT OF DENVER, INC.                                       x
18   26984    3/4/2020   BUCKHEAD MEAT OF SAN ANTONIO, LP                                    x
18   26985    3/4/2020   BUCKHEAD MEAT RHODE ISLAND, A DIVISION OF BUCKHEAD MEAT COMPANY     x
18    1009    3/4/2020   BUCKHEAD MEATS - BUCKHEAD MEAT - HOUSTON                            x
25    6654    3/4/2020   BUFFALO BASIC INGREDIENTS
25   27335    3/4/2020   BUFFALO BASIC INGREDIENTS, INC. D/B/A MAPLE LEAF FOODS
35   27512    3/5/2020   BURNSVILLE 1998 L.L.C.
25     140    3/4/2020   BUTLER REFRIGERATED HARMONY - GIANT EAGLE INC
25   27325    3/4/2020   BUTLER REFRIGERATED MEATS
35   27513    3/5/2020   BUTSON ENTERPRISES OF VERMONT, INC.
35   27514    3/5/2020   BUTSON'S ENTERPRISES OF MASSACHUSETTS, INC.
35   27515    3/5/2020   BUTSON'S ENTERPRISES, INC.
18   26986    3/4/2020   BUZZTABLE, INC.                                                     x



                                             Page 3 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 42 of 74 PageID #:264500
                                    George's & Peco Opt-Outs (Name)


 3   26845   2/19/2020   C.D. HARTNETT COMPANY
11   19807    3/4/2020   CAJUN OPERATING - CAJUN OPERATING CO                               x
11   26944    3/4/2020   CAJUN OPERATING COMPANY                                            x
18   26987    3/4/2020   CAKE CORPORATION                                                   x
78   27678    3/9/2020   CAL-SIN ENTERPRISES, INC.                                          x
35   27516    3/5/2020   CAMBRIDGE 2006 L.L.C.
30   27448    3/5/2020   CAPITAL DELIVERY, LTD.
23   27269    3/4/2020   CAPITAL GRILLE HOLDINGS, INC.
19   27138    3/4/2020   CARA DONNA PROVISION CO., INC.                                     x
19     628    3/4/2020   CARA DONNA PROVISIONS - CARA DONNA PROVISION CO INC                x
34   27483    3/5/2020   CARRABBA'S ITALIAN GRILL                                           x
29   27376    3/5/2020   CARR-GOTTSTEIN FOODS CO.                                           x
17   14185    3/4/2020   CASCADE FOOD BRKR/HARVEST MEAT
17   13829    3/4/2020   CASCADE FOOD BROKERS
17   12796    3/4/2020   CASCADE FOOD BROKERS CO-REMIT
17   26963    3/4/2020   CASCADE FOOD BROKERS, INC.
39     974    3/6/2020   CASEYS GENERAL STORE - CASEY'S GENERAL STORES IN
39   27647    3/6/2020   CASEY'S GENERAL STORES, INC.
29   11640    3/5/2020   CASH SALES-DILLON 125120 10340000                                  x
25     112    3/4/2020   CBBC OPCO D B A COLORADO BOXED BEEF - COLORADO BOX BEEF-LAKELAND
25   24220    3/4/2020   CBBC OPCO LLC D/B/A COLORADO BOXED
25   27319    3/4/2020   CBBC OPCO, LLC D/B/A COLORADO BOXED BEEF
 3    6394   2/19/2020   CD HARNETT
 3    1253   2/19/2020   CD HARTNETT - C D HARTNETT CO
35   27517    3/5/2020   CENTRALIA HOLDINGS, LLC
19    4906    3/4/2020   CERNIGLIA PRODUCTS                                                 x
19   27139    3/4/2020   CERNIGLIA PRODUCTS, INC.                                           x
78   27679    3/9/2020   CERRITOS FOOD GROUP, INC.                                          x
25     407    3/4/2020   CERTCO - CERTCO
25   27320    3/4/2020   CERTCO, INC.
35   27518    3/5/2020   CHAMPAIGN DISTRIBUTION COMPANY, LLC
35   27519    3/5/2020   CHAMPAIGN EQUIPMENT COMPANY, INC.
35   27520    3/5/2020   CHAMPAIGN OPERATIONS COMPANY, LLC
35   27521    3/5/2020   CHAMPLIN 2005 L.L.C.
14   26859    3/3/2020   CHECKERS DRIVE-IN RESTAURANTS INC                                  x
23   27263    3/4/2020   CHEDDAR'S CASUAL CAFE, INC.
23   27262    3/4/2020   CHEDDAR'S RESTAURANT HOLDING CORP.
 9      68    3/4/2020   CHENEY BROS - CHENEY BROTHERS INC
 9   26903    3/4/2020   CHENEY BROS., INC.
 9   26904    3/4/2020   CHENEY BROTHER, INC-AUTOFAX
 9   26905    3/4/2020   CHENEY BROTHERS
 9   26914    3/4/2020   CHENEY BROTHERS - PUNTA GORD
 9   26906    3/4/2020   CHENEY BROTHERS INC
 9   26907    3/4/2020   CHENEY BROTHERS INC N CAROLINA
 9   26908    3/4/2020   CHENEY BROTHERS INC.
 9   26909    3/4/2020   CHENEY BROTHERS INC. OCALA
 9   26910    3/4/2020   CHENEY BROTHERS INC. RIVIERA
 9   26911    3/4/2020   CHENEY BROTHERS PUNTA GORDA
 9   26912    3/4/2020   CHENEY BROTHERS, INC.
 9   26913    3/4/2020   CHENEY BROTHERS-OCALA
 9   26915    3/4/2020   CHENEY BROTHERS-RIVIERA BE
 9    6039    3/4/2020   CHENEY STATESVILLE - CHENEY BROTHERS
78   27680    3/9/2020   CHIC POLLO, LLC                                                    x
20   27222    3/4/2020   CHICKEN CHICK'S



                                             Page 4 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 43 of 74 PageID #:264501
                                    George's & Peco Opt-Outs (Name)


78   17247    3/9/2020   CHICKEN TIME                                                          x
78   26245    3/9/2020   CHICKEN TIME - CHICKEN TIME                                           x
78   27681    3/9/2020   CHICKEN TIME I, LLC                                                   x
78   27682    3/9/2020   CHICKEN TIME II, LLC                                                  x
78   27683    3/9/2020   CHICKEN TIME III, LLC                                                 x
78   27684    3/9/2020   CHICKEN TIME IV, LLC                                                  x
78   27685    3/9/2020   CHICKEN TIME V, LLC                                                   x
78   27686    3/9/2020   CHICKEN TIME VI, LLC                                                  x
11   20385    3/4/2020   CHURCHS CHICKEN                                                       x
11   26943    3/4/2020   CHURCH'S CHICKEN                                                      x
11     210    3/4/2020   CHURCHS CHICKEN - CHURCHS 1620-THEODORE                               x
29    7167    3/5/2020   CITY MARKET                                                           x
29   20283    3/5/2020   CITY MARKET                                                           x
19   27140    3/4/2020   CITY MEAT & PROVISIONS COMPANY, INC                                   x
78   27687    3/9/2020   COASTAL VALLEY ENTERPRISES                                            x
25   10853    3/4/2020   COLDSTORE / SCHNUCK MARKETS INC COLDSTORAGE REFRIGERATION WAREHOUSE
30   27450    3/5/2020   COLONEL'S LIMITED, LLC
25   24076    3/4/2020   COLORADO BOXED BEEF
25   26788    3/4/2020   COLORADO BOXED BEEF
25   16273    3/4/2020   COLORADO BOXED BEEF
25   16198    3/4/2020   COLORADO BOXED BEEF
25   16197    3/4/2020   COLORADO BOXED BEEF
25   16196    3/4/2020   COLORADO BOXED BEEF
25    5120    3/4/2020   COLORADO BOXED BEEF COMPANY
25    5161    3/4/2020   COLORADO BOXED BEEF COMPANY
25    1980    3/4/2020   COLORADO BOXED BEEF INC
25    2045    3/4/2020   COLORADO BOXED BEEF INC
 1   12821   1/15/2020   COLORADO QUALITY RESEARCH INC
 1   11704   1/15/2020   COLORADO QUALITY RESEARCH INC
31   27473    3/6/2020   COMMONWEALTH OF PUERTO RICO
61      40    3/9/2020   CONAGRA - CONAGRA FOODS BSC AP
61   20127    3/9/2020   CONAGRA ACCOUNTS PAYABLE
61    4297    3/9/2020   CONAGRA BRANDS INC-RUSSELLVILLE
61    1095    3/9/2020   CONAGRA BRANDS INC-RUSSELLVILLE
61   27662    3/9/2020   CONAGRA BRANDS, INC.
78   27688    3/9/2020   CONCORD POLLO, INC.                                                   x
35   27522    3/5/2020   COON RAPIDS 2002 L.L.C.
29   27402    3/5/2020   COPPS FOOD CENTER                                                     x
78   27689    3/9/2020   CORONA POLLO, LLC                                                     x
33       4    3/6/2020   COSTCO - COSTCO
33   27476    3/6/2020   COSTCO WHOLESALE CORPORATION
33   21204    3/6/2020   COSTCO WHOLESALE CORPORATION - EDI
33   21070    3/6/2020   COSTCO WHOLESALE CORPORATION - EDI
33   21180    3/6/2020   COSTCO WHOLESALE CORPORATION - EDI
33   21160    3/6/2020   COSTCO WHOLESALE CORPORATION - EDI
33   20714    3/6/2020   COSTCO WHOLESALE CORPORATION - EDI
25   27327    3/4/2020   CRANBERRY GREAT LAKES COLD STORAGE
35   27523    3/5/2020   CROWN GROCERS, INC.
35    5704    3/5/2020   CUB FOODS - ALPINE FOOD INC
35   27524    3/5/2020   CUB FOODS, INC.
35   27525    3/5/2020   CUB STORES, LLC
22   27257    3/4/2020   CVC BEACON LP
20   27215    3/4/2020   CYPRUS GARDENS FOOD, PAPER AND POULTRY
23   27270    3/4/2020   DARDEN CORPORATION



                                             Page 5 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 44 of 74 PageID #:264502
                                      George's & Peco Opt-Outs (Name)


23   27274    3/4/2020   DARDEN DIRECT DISTRIBUTION, INC.
23     116    3/4/2020   DARDEN REST - DDDI
23   27260    3/4/2020   DARDEN RESTAURANTS, INC
36   27641    3/5/2020   DEARBORN MARKET
17   26960    3/4/2020   DEL MAR ACQUISITION INC.
17   26959    3/4/2020   DEL MAR HOLDING LLC
81   27785    3/9/2020   DELHAIZE AMERICA DISTRIBUTION, LLC                             x
81   27784    3/9/2020   DELHAIZE AMERICA, LLC                                          x
17   19901    3/4/2020   DENVER LOCATION - HARVEST MEAT CO - SAN DIEGO
30   27449    3/5/2020   DEPZZA, INC.
78   27690    3/9/2020   DESERT POLLO, INC.                                             x
19   27141    3/4/2020   DIERKS FOODS, INC.                                             x
19   27142    3/4/2020   DIERKS WAUKESHA FOODS                                          x
29     479    3/5/2020   DILLON - KROGER INC                                            x
29   27394    3/5/2020   DILLON COMPANIES, INC.                                         x
25     704    3/4/2020   DISTRIBUTOR GROUP - THE DISTRIBUTION GROUP, INC
25   27333    3/4/2020   DIVERSIFIED DAIRY PRODUCTS, INC.
18   26988    3/4/2020   DOERLE FOOD SERVICE, A DIVISION OF SYSCO USA II, LLC           x
18     336    3/4/2020   DOERLE FOODSERVICE - DOERLE FOOD SVC-BROUSSARD                 x
29   27377    3/5/2020   DOMINICK'S                                                     x
29     866    3/5/2020   DOMINICKS - DOMINICKS FINER FOODS                              x
29     958    3/5/2020   DOMINICKS FINER FOODS - DOMINICKS FINER FOODS                  x
29   27378    3/5/2020   DOMINICK'S FINER FOODS, LLC                                    x
78   27691    3/9/2020   DURANGO FOODS, INC.                                            x
18   26989    3/4/2020   DUST BOWL CITY, LLC                                            x
19   27143    3/4/2020   E&H DISTRIBUTING, LLC                                          x
35   27526    3/5/2020   EAGAN 2008 L.L.C.
35   27527    3/5/2020   EAGAN 2014 L.L.C.
35   27528    3/5/2020   EASTERN BEVERAGES, INC.
35   27529    3/5/2020   EASTERN REGION MANAGEMENT, LLC
23   27272    3/4/2020   EDDIE V'S HOLDINGS, LLC
78   16297    3/9/2020   EL POLLO LOCO                                                  x
78   19854    3/9/2020   EL POLLO LOCO - EPL VENTURES LLC                               x
78   27670    3/9/2020   EL POLLO LOCO, INC. (EPL)                                      x
18   26990    3/4/2020   EMPYR INCORPORATED                                             x
18   26991    3/4/2020   ENCLAVE INSURANCE COMPANY                                      x
18   26992    3/4/2020   ENCLAVE PARKWAY ASSOCIATION, INC.                              x
18   26993    3/4/2020   ENCLAVE PROPERTIES, LLC                                        x
78   27692    3/9/2020   EPL 3766, INC.                                                 x
78   27693    3/9/2020   EPL VENTURES, LLC                                              x
30   27458    3/5/2020   EQUIPO PAPA JOHN'S, SRL DE CV
18   20116    3/4/2020   EUROPEAN IMPORTS - EUROPEAN IMPORTS LTD                        x
18   26994    3/4/2020   EUROPEAN IMPORTS, INC.                                         x
29   27379    3/5/2020   EXTREME VALUE                                                  x
29   27380    3/5/2020   EXTREME VALUE CENTERS                                          x
19    3164    3/4/2020   F CHRISTIANA & CO LA                                           x
19     412    3/4/2020   F CHRISTIANA&CO - F CHRISTIANA & COMPANY IN                    x
25   27348    3/4/2020   F&T FOODS, INC.
78   27694    3/9/2020   F. MAK, INC.                                                   x
78   27695    3/9/2020   FAIRVAX ENTERPRISES, INC.                                      x
25     266    3/4/2020   FAREWAY STORE - FAREWAY STORES, INC
25   27321    3/4/2020   FAREWAY STORES, INC.
35   27530    3/5/2020   FARGO DISTRIBUTION COMPANY, LLC
35   27531    3/5/2020   FARGO EQUIPMENT COMPANY, INC.



                                                Page 6 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 45 of 74 PageID #:264503
                                     George's & Peco Opt-Outs (Name)


35   27532    3/5/2020   FARGO OPERATIONS COMPANY, LLC
35   27533    3/5/2020   FF ACQUISITION, L.L.C.
80   27779    3/9/2020   FIC RESTAURANTS INC.
19    1690    3/4/2020   FIRST CLASS FOODS - JAFCO FOODS INC                            x
19   27205    3/4/2020   FIRST COURSE, LLC                                              x
19   27144    3/4/2020   FIRSTCLASS FOODS - TROJAN, INC.                                x
19   27145    3/4/2020   FIRSTCLASS FOODS, INC.                                         x
34   27485    3/5/2020   FLEMING'S PRIME STEAKHOUSE                                     x
25   27345    3/4/2020   FLOCO FOODS, INC.
23   27275    3/4/2020   FLORIDA SE, LLC
29   27403    3/5/2020   FMJ, INC.                                                      x
78   27696    3/9/2020   FMJJ, INC.                                                     x
29   27404    3/5/2020   FOOD 4 LESS                                                    x
29      79    3/5/2020   FOOD 4 LESS - FOOD 4 LESS                                      x
29   27405    3/5/2020   FOOD 4 LESS HOLDINGS, INC.                                     x
25    1265    3/4/2020   FOOD CITY
25   27311    3/4/2020   FOOD CITY
19   27146    3/4/2020   FOOD GENIUS, INC.                                              x
81      61    3/9/2020   FOOD LION - DELHAIZE AMERICA DISTRIBUTION LLC                  x
81   27786    3/9/2020   FOOD LION, LLC                                                 x
35   27534    3/5/2020   FOODARAMA LLC
29    6302    3/5/2020   FOODMAXX                                                       x
35   27535    3/5/2020   FOREST LAKE 2000 L.L.C.
29   27406    3/5/2020   FRED MEYER                                                     x
29     107    3/5/2020   FRED MEYER - KROGER COMPANY-MEMPHIS                            x
29   27408    3/5/2020   FRED MEYER JEWELERS, INC.                                      x
29   27409    3/5/2020   FRED MEYER STORES, INC.                                        x
29   27407    3/5/2020   FRED MEYER, INC.                                               x
18    1049    3/4/2020   FREEDMAN MEATS - FREEDMAN MEATS/P&O COLD                       x
18   26995    3/4/2020   FREEDMAN MEATS, INC.                                           x
18   26996    3/4/2020   FREEDMAN-KB, INC.                                              x
24   27284    3/4/2020   FRESCO Y MAS                                                   x
25   27314    3/4/2020   FRESH ACRES MARKET
25   27318    3/4/2020   FRESH BY BROOKSHIRE'S
25   27324    3/4/2020   FRESH FOODS MANUFACTURING
19   27147    3/4/2020   FRESH TRANSPORTATION CO., LTD.                                 x
19   27207    3/4/2020   FRESH UNLIMITED, INC. D/B/A FRESHWAY FOODS                     x
18    3235    3/4/2020   FRESHPOINT - FRESHPOINT OF SOUTHERN CA                         x
18   26997    3/4/2020   FRESHPOINT ARIZONA, INC.                                       x
18   26998    3/4/2020   FRESHPOINT ATLANTA, INC.                                       x
18   26999    3/4/2020   FRESHPOINT CALIFORNIA, INC.                                    x
18   27000    3/4/2020   FRESHPOINT CENTRAL CALIFORNIA, INC.                            x
18   27001    3/4/2020   FRESHPOINT CENTRAL FLORIDA, INC.                               x
18   27002    3/4/2020   FRESHPOINT CONNECTICUT. LLC                                    x
18   27003    3/4/2020   FRESHPOINT DALLAS, INC.                                        x
18   27004    3/4/2020   FRESHPOINT DENVER, INC.                                        x
18   27005    3/4/2020   FRESHPOINT LAS VEGAS, INC.                                     x
18   27006    3/4/2020   FRESHPOINT NORTH CAROLINA, INC.                                x
18   27007    3/4/2020   FRESHPOINT NORTH FLORIDA, INC.                                 x
18   27008    3/4/2020   FRESHPOINT OKLAHOMA CITY, LLC                                  x
18   27009    3/4/2020   FRESHPOINT POMPANO REAL ESTATE, LLC                            x
18   27010    3/4/2020   FRESHPOINT SAN FRANCISCO, INC.                                 x
18   27011    3/4/2020   FRESHPOINT SOUTH FLORIDA, INC.                                 x
18   27012    3/4/2020   FRESHPOINT SOUTH TEXAS, INC.                                   x



                                               Page 7 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 46 of 74 PageID #:264504
                                    George's & Peco Opt-Outs (Name)


18   27013    3/4/2020   FRESHPOINT SOUTHERN CALIFORNIA, INC.                           x
18   27014    3/4/2020   FRESHPOINT TOMATO, LLC                                         x
18   27015    3/4/2020   FRESHPOINT, INC.                                               x
19   27208    3/4/2020   FRESHWAY LOGISTICS, INC.                                       x
35   27536    3/5/2020   FRIDLEY 1998 L.L.C.
80     236    3/9/2020   FRIENDLYS - FRIENDLY'S FOODSERVICE
29   27410    3/5/2020   FRY'S                                                          x
29    1925    3/5/2020   FRYS - KROGER COMPANY-MEMPHIS                                  x
29    7609    3/5/2020   FRYS KROGER TOLLESON FROZEN                                    x
18   27016    3/4/2020   G&S REAL ESTATE, INC.                                          x
17   26965    3/4/2020   GALLY INVESTMENTS S DE R.L. DE C.V.
20   27221    3/4/2020   GARY'S RESTAURANT EQUIPMENT
29    7434    3/5/2020   GENUARDIS                                                      x
29   27381    3/5/2020   GENUARDI'S                                                     x
29   27382    3/5/2020   GENUARDI'S FAMILY MARKETS LP                                   x
29   27411    3/5/2020   GERBES                                                         x
25   27813    3/4/2020   GETGO
25   27811    3/4/2020   GETGO OPERATING, LLC
25   27812    3/4/2020   GETGO RE HOLDINGS
19   27148    3/4/2020   GFG FOODSERVICE                                                x
19    1554    3/4/2020   GFG FOODSERVICE - US FOODS HARTFORD 2F CORP                    x
81   27787    3/9/2020   GIANT BRANDS, LLC                                              x
25     117    3/4/2020   GIANT EAGLE
25    2473    3/4/2020   GIANT EAGLE
25    7209    3/4/2020   GIANT EAGLE GREAT LAKES COLD STORAGE
25     425    3/4/2020   GIANT EAGLE INC
25    7027    3/4/2020   GIANT EAGLE THE TAMARKIN
25   27322    3/4/2020   GIANT EAGLE, INC.
81   15420    3/9/2020   GIANT FOOD SERVICE LLC                                         x
81      45    3/9/2020   GIANT FOOD STORE - GIANT FOOD STORES, LLC                      x
81    1875    3/9/2020   GIANT FOOD STORES                                              x
81   27789    3/9/2020   GIANT FOOD STORES, LLC                                         x
81   27788    3/9/2020   GIANT FOOD, LLC                                                x
81   15611    3/9/2020   GIANT FOODS                                                    x
81   15034    3/9/2020   GIANT FOODS - DO NOT USE                                       x
81   27793    3/9/2020   GIANT MARTIN'S                                                 x
81   27792    3/9/2020   GIANT OF MARYLAND, LLC                                         x
15   26950    3/3/2020   GIBSON GRECO & WOOD LTD                                        x
18   27017    3/4/2020   GILCHRIST & SOAMES HOLDINGS CORPORATION                        x
18   27018    3/4/2020   GILCHRIST & SOAMES, INC.                                       x
23   27261    3/4/2020   GMRI, INC.
25      95    3/4/2020   GOLUB - GOLUB CORPORATION
 9    2016    3/4/2020   GRAND WESTERN
 9   26916    3/4/2020   GRAND WESTERN BRANDS INC
 9   26917    3/4/2020   GRAND WESTERN BRANDS, INC.
25   27328    3/4/2020   GREAT LAKES COLD STORAGE
25     909    3/4/2020   GREAT LAKES COLD STORAGE - GIANT EAGLE
19   27149    3/4/2020   GREAT NORTH IMPORTS, LLC                                       x
19    1327    3/4/2020   GREAT WESTERN MEATS - GREAT WESTERN MEATS                      x
19   27150    3/4/2020   GREAT WESTERN MEATS, INC.                                      x
22   27259    3/4/2020   GREEN EQUITY INVESTORS SIDE V, L.P.
22   27258    3/4/2020   GREEN EQUITY INVESTORS V, L.P.
37   27644    3/5/2020   GREENWISE MARKET
78   27697    3/9/2020   GRILLED CHOICE FOODS, INC.                                     x



                                              Page 8 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 47 of 74 PageID #:264505
                                    George's & Peco Opt-Outs (Name)


35   27537    3/5/2020   GROCERS CAPITAL COMPANY
18   27019    3/4/2020   GUEST PACKAGING, LLC                                           x
62    3916    3/9/2020   H J HEINZ COMPANY LP
62    2354    3/9/2020   H J HEINZ COMPANY LP
17   26973    3/4/2020   HAMILTON MEAT, LLC D/B/A HAMILTON MEATS & PROVISIONS
17   14719    3/4/2020   HAMILTON MEATS
17    9626    3/4/2020   HAMILTON MEATS INC
17    3107    3/4/2020   HAMILTON MEATS&PROVISIONS - HAMILTON MEAT COMPANY
35   10353    3/5/2020   HAMILTON'S IGA SUPER VALU SPOKANE C/DOCK
81    9123    3/9/2020   HANNAFORD                                                      x
81      52    3/9/2020   HANNAFORD - HANNAFORD BROTHERS                                 x
81   15075    3/9/2020   HANNAFORD BROTHERS                                             x
81   10537    3/9/2020   HANNAFORD BROTHERS                                             x
81    9272    3/9/2020   HANNAFORD BROTHERS                                             x
81    9271    3/9/2020   HANNAFORD BROTHERS                                             x
81   16028    3/9/2020   HANNAFORD BROTHERS CO                                          x
81   27794    3/9/2020   HANNAFORD BROTHERS CO.                                         x
81    9273    3/9/2020   HANNAFORD BROTHERS- S PORT                                     x
81   10896    3/9/2020   HANNAFORD BROTHERS/SO PORTLAND DC01                            x
81   27795    3/9/2020   HANNAFORD SUPERMARKETS                                         x
78   27698    3/9/2020   HARBOR COAST INVESTMENTS, INC.                                 x
29   27412    3/5/2020   HARRIS TEETER                                                  x
29      88    3/5/2020   HARRIS TEETER - HARRIS TEETER                                  x
29   27413    3/5/2020   HARRIS TEETER, INC.                                            x
29   27414    3/5/2020   HARRIS TEETER, LLC                                             x
19   27151    3/4/2020   HARRISON'S PRIME MEATS & PROVISIONS INC                        x
17   21300    3/4/2020   HARVEST FOOD DISTRUBUTORS
17      44    3/4/2020   HARVEST FOODS DISTRIBUTOR - HARVEST MEAT (PHOENIX AZ)
17   10606    3/4/2020   HARVEST MEAT - SALT LAKE CITY
17    3381    3/4/2020   HARVEST MEAT (PHOENIX AZ)
17    9290    3/4/2020   HARVEST MEAT CO
17    9289    3/4/2020   HARVEST MEAT CO
17    6217    3/4/2020   HARVEST MEAT CO - SAN DIEGO
17    5753    3/4/2020   HARVEST MEAT CO - SAN DIEGO
17    3569    3/4/2020   HARVEST MEAT CO - SAN DIEGO
17    6276    3/4/2020   HARVEST MEAT CO - SAN DIEGO
17    1063    3/4/2020   HARVEST MEAT CO - SAN DIEGO
17    3167    3/4/2020   HARVEST MEAT CO - SAN DIEGO
17    6282    3/4/2020   HARVEST MEAT CO - SAN DIEGO
17    5104    3/4/2020   HARVEST MEAT CO - SAN DIEGO
17    3980    3/4/2020   HARVEST MEAT CO - SAN DIEGO
17    3228    3/4/2020   HARVEST MEAT CO - SAN DIEGO
17   10551    3/4/2020   HARVEST MEAT CO %AMERICOLD
17   12474    3/4/2020   HARVEST MEAT CO (CCS WOODLAND)
17   11845    3/4/2020   HARVEST MEAT CO (EL ALTENO)
17   14243    3/4/2020   HARVEST MEAT CO (FACTOR SALES)
17   13000    3/4/2020   HARVEST MEAT CO (GLACIER COLD)
17   12475    3/4/2020   HARVEST MEAT CO (PACIFIC)
17   11846    3/4/2020   HARVEST MEAT CO (PHO RANCH MK)
17   14244    3/4/2020   HARVEST MEAT CO (PIPER FOODS)
17   11962    3/4/2020   HARVEST MEAT CO (PRAISE CS)
17   13001    3/4/2020   HARVEST MEAT CO (SUN VALLEY)
17   14245    3/4/2020   HARVEST MEAT CO (WOODLAND)
17   13002    3/4/2020   HARVEST MEAT CO(GOLDBERRY)



                                              Page 9 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 48 of 74 PageID #:264506
                                    George's & Peco Opt-Outs (Name)


17   14246    3/4/2020   HARVEST MEAT CO(LAUDERHILL)
17   11963    3/4/2020   HARVEST MEAT CO(MEDLEY)
17   13003    3/4/2020   HARVEST MEAT CO(NEW MARCO)
17   14247    3/4/2020   HARVEST MEAT CO(PHOENIX)
17   11191    3/4/2020   HARVEST MEAT CO/CLUB STORES
17   10493    3/4/2020   HARVEST MEAT CO/INDEP #C1-2
17    4436    3/4/2020   HARVEST MEAT COMPANY
17    2957    3/4/2020   HARVEST MEAT COMPANY
17    1627    3/4/2020   HARVEST MEAT COMPANY
17    5198    3/4/2020   HARVEST MEAT COMPANY
17    3944    3/4/2020   HARVEST MEAT COMPANY
17    2097    3/4/2020   HARVEST MEAT COMPANY
17    1822    3/4/2020   HARVEST MEAT COMPANY
17   11381    3/4/2020   HARVEST MEAT COMPANY SALVATION ARMY %MCCLELLAN AFB
17    5352    3/4/2020   HARVEST MEAT COMPANY, INC
17   26957    3/4/2020   HARVEST MEAT COMPANY, INC.
17   26971    3/4/2020   HARVEST MEAT COMPANY, INC. D/B/A HARVEST FOOD DISTRIBUTORS
17    9920    3/4/2020   HARVEST MEAT/COLUMBIA COLSTOR
17   11457    3/4/2020   HARVEST MEAT/SD COLD STORAGE
17   11164    3/4/2020   HARVEST MEAT/SEAPORT MEAT CO
17   20733    3/4/2020   HARVEST MEATS
17   14248    3/4/2020   HARVEST MEATS (LAND POULTRY)
17   11964    3/4/2020   HARVEST MEATS (NEW KINGS)
17    9109    3/4/2020   HARVEST MEATS COMPANY-SACRAMENTO
17    4626    3/4/2020   HARVEST NEWARK - HARVEST MEAT CO - SAN DIEGO
24   27282    3/4/2020   HARVEYS                                                        x
24    6457    3/4/2020   HARVEY'S                                                       x
35   27538    3/5/2020   HASTINGS 2002 L.L.C.
19    1667    3/4/2020   HAWKEYE FOODSERVICE - HAWKEYE FOODSERVICE-IOWA                 x
19   27152    3/4/2020   HAWKEYE FOODSERVICE DISTRIBUTION, INC.                         x
35   27539    3/5/2020   HAZELWOOD DISTRIBUTION COMPANY, INC.
35   27540    3/5/2020   HAZELWOOD DISTRIBUTION HOLDINGS, INC.
29   27415    3/5/2020   HEALTHY OPTIONS, INC.                                          x
62     139    3/9/2020   HEINZ - HEINZ
62   10693    3/9/2020   HEINZ FROZEN FOOD CO
62   12481    3/9/2020   HEINZ FROZEN FOOD(AMER W MEMP)
62   11851    3/9/2020   HEINZ FROZEN FOOD(HARVEST CHI)
62   14251    3/9/2020   HEINZ FROZEN FOODS (DELIMEX)
62   13457    3/9/2020   HEINZ FROZEN FOODS (FRAMING)
62   11969    3/9/2020   HEINZ FROZEN FOODS (NUPAK)
62   13010    3/9/2020   HEINZ FROZEN FOODS(KOP)(ST)
62   12482    3/9/2020   HEINZ FROZEN FOODS(LONESTAR)
62   11852    3/9/2020   HEINZ FROZEN FOODS(NATL CUST)
62   14252    3/9/2020   HEINZ FROZEN FOODS(WEST CHEST)
62   11970    3/9/2020   HEINZ INNOVATION CTR (WARR PA)
62   13009    3/9/2020   HEINZ -NATIONAL CUSTOM PACKING
62   13011    3/9/2020   HEINZ NORTH AMERICA (KF-KOP)
62   11585    3/9/2020   HEINZ PET PRODUCTS
62   10481    3/9/2020   HEINZ PET PRODUCTS DIVISION HEINZ NORTH AMERICA ATTN: A/P
62   11477    3/9/2020   HEINZ PET PRODUCTS DIVISION STAR-KIST FDS INC/GENERAL A/P
78   27699    3/9/2020   HENSHA BELL, INC.                                              x
78   27700    3/9/2020   HENSHA-H, INC.                                                 x
35    9984    3/5/2020   HIGHLAND IGA MEAT SUPERVALU D/SHIP PNW REGION
62    2131    3/9/2020   HJ HEINZ - HJ HEINZ CO



                                             Page 10 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 49 of 74 PageID #:264507
                                    George's & Peco Opt-Outs (Name)


15     915    3/3/2020   HOOTERS - HOOTERS FOODS INC                                             x
35   27541    3/5/2020   HOPKINS DISTRIBUTION COMPANY, LLC
35   27542    3/5/2020   HOPKINS EQUIPMENT COMPANY, INC.
35   27543    3/5/2020   HOPKINS OPERATIONS COMPANY, LLC
35   27544    3/5/2020   HORNBACHER'S, INC.
61    9803    3/9/2020   HOUSTON CONAGRA POULTRY COMPANY INC
25   24232    3/4/2020   HOWARD SAMUELS AS TRUSTEE IN BANKRU
                         HOWARD SAMUELS AS TRUSTEE IN BANKRUPTCY FOR CENTRAL GROCERS - CENTRAL
25     215    3/4/2020   GROCERS
25   27330    3/4/2020   HOWARD SAMUELS AS TRUSTEE IN BANKRUPTCY FOR CENTRAL GROCERS, INC.
29     223    3/5/2020   HY VEE                                                                  x
21   27254    3/4/2020   HYCO RESTAURANT SUPPLY CO., INC.
29   27434    3/5/2020   HY-VEE                                                                  x
29   27435    3/5/2020   HY-VEE, INC.                                                            x
19   27196    3/4/2020   ILLINOIS US FOODS                                                       x
63   13020    3/6/2020   INDEPENDENT PURCHASING COOP                                             x
63   27665    3/6/2020   INDEPENDENT PURCHASING COOPERATIVE                                      x
78   27701    3/9/2020   INLAND FOODS, LLC                                                       x
35   27545    3/5/2020   INTERNATIONAL DISTRIBUTORS GRAND BAHAMA LIMITED
35   27546    3/5/2020   INVER GROVE HEIGHTS 2001 L.L.C.
18   27020    3/4/2020   IOWA PREMIUM, LLC                                                       x
25     594    3/4/2020   IRA HIGDON GROCERY - IRA HIGDON GROCERY CO, INC
25   27331    3/4/2020   IRA HIGDON GROCERY COMPANY, INC.
25    9945    3/4/2020   IRA HIGDON MEAT DEPARTMENT
24   27290    3/4/2020   J.H. HARVEY CO., LLC                                                    x
19   27201    3/4/2020   JACKSON L.K.E., LLC                                                     x
29    6449    3/5/2020   JAY C FOOD STORE                                                        x
29   27416    3/5/2020   JAY C FOOD STORES                                                       x
 5   26847   2/24/2020   JENSEN FOODS
20   27223    3/4/2020   JERSEY SHORE PRODUCE COMPANY
29   27383    3/5/2020   JERSEYMAID MILK PRODUCTS                                                x
21   27237    3/4/2020   JETRO ACCEPTANCE, LLC
21    1859    3/4/2020   JETRO CASH & CARRY
21    1915    3/4/2020   JETRO CASH & CARRY
21    1833    3/4/2020   JETRO CASH & CARRY
21   27242    3/4/2020   JETRO CASH & CARRY ENTERPRISES, INC.
21    1887    3/4/2020   JETRO CASH AND CARRY ENTERPRISES LLC
21    2672    3/4/2020   JETRO CASH AND CARRY ENTERPRISES LLC
21     881    3/4/2020   JETRO CASH AND CARRY ENTERPRISES LLC
21    2821    3/4/2020   JETRO CASH AND CARRY ENTERPRISES LLC
21   27228    3/4/2020   JETRO CASH AND CARRY ENTERPRISES, LLC
21    8652    3/4/2020   JETRO CASH&CARRY
21      14    3/4/2020   JETRO HOLDINGS - JETRO CASH AND CARRY ENTERPRISES LLC
21   27241    3/4/2020   JETRO HOLDINGS, INC.
21   27225    3/4/2020   JETRO HOLDINGS, LLC
21   27240    3/4/2020   JETRO JMDH HOLDINGS, INC.
21   27248    3/4/2020   JETRO LOVE, INC.
21   27231    3/4/2020   JETRO MANAGEMENT AND DEVELOPMENT CORP.
21   27244    3/4/2020   JETRO MIDATLANTIC, INC.
21   27249    3/4/2020   JETRO RDNY CORP.
21   27238    3/4/2020   JETRO RDNY LLC
21   27246    3/4/2020   JETRO WHOLESALE BEER CORP.
29   27370    3/5/2020   JEWEL FOOD STORES                                                       x
35   27548    3/5/2020   JEWEL FOOD STORES



                                             Page 11 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 50 of 74 PageID #:264508
                                     George's & Peco Opt-Outs (Name)


29   27368    3/5/2020   JEWEL FOODS                                                    x
29     137    3/5/2020   JEWEL FOODS - SUPER VALU INC                                   x
29   27369    3/5/2020   JEWEL FOODS, INC.                                              x
35   27547    3/5/2020   JEWEL FOODS, INC.
24     339    3/4/2020   JH JARVEY - J H HARVEY'S                                       x
25    1777    3/4/2020   JH WATTLES - JH WATTLES INC
25   27334    3/4/2020   JH WATTLES, INC. D/B/A WILLOWBROOK FARMS
79   19823    3/4/2020   JOHNNY ROCKETS
79   27778    3/9/2020   JOHNNY ROCKETS GROUP, INC.
19   27153    3/4/2020   JP FOODSERVICE DISTRIBUTORS, INC.                              x
78   27702    3/9/2020   JPA HOLDINGS, LLC                                              x
21   27239    3/4/2020   JRD HOLDINGS, INC.
21   27226    3/4/2020   JRD HOLDINGS, LLC
21   27236    3/4/2020   JRD IMC, LLC
21   27227    3/4/2020   JRD UNICO, INC.
29   27417    3/5/2020   JUNIOR FOOD STORES OF WEST FLORIDA, INC.                       x
78   27703    3/9/2020   KA-MOA, LLC                                                    x
35   27549    3/5/2020   KEATHERLY, INC.
78   27708    3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LCC, SERIES V                     x
78   27704    3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LLC, SERIES I                     x
78   27705    3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LLC, SERIES II                    x
78   27706    3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LLC, SERIES III                   x
78   27707    3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LLC, SERIES IV                    x
35   27550    3/5/2020   KELTSCH BROS., INC.
29   27418    3/5/2020   KESSEL                                                         x
29   27419    3/5/2020   KESSEL FOOD MARKETS, INC.                                      x
25     232    3/4/2020   KING SOLOMON FOODS - KING SOLOMON FOODS INC
25   27332    3/4/2020   KING SOLOMON FOODS, INC.
29   27420    3/5/2020   KING SOOPERS                                                   x
29     164    3/5/2020   KING SOOPERS - KROGER COMPANY-DENVER CO                        x
25   27346    3/4/2020   KJ PHARMACY, INC.
62     136    3/9/2020   KRAFT - KRAFT HEINZ COMPANY - NEWBERRY
62   27664    3/9/2020   KRAFT HEINZ FOODS COMPANY
13     281    3/3/2020   KRISPY KRUNCHY FOODS - KRISPY KRUNCHY FOODS LLC
13    5049    3/3/2020   KRISPY KRUNCHY FOODS LLC
13    3419    3/3/2020   KRISPY KRUNCHY FOODS LLC
13   26946    3/3/2020   KRISPY KRUNCHY FOODS LLC
13    2106    3/3/2020   KRISPY KRUNCHY FOODS LLC
29   27395    3/5/2020   KROGER                                                         x
29       5    3/5/2020   KROGER - KROGER-SHELBYVILLE                                    x
29    1065    3/5/2020   KROGER INC                                                     x
29   27397    3/5/2020   KROGER LIMITED PARTNERSHIP I                                   x
29   27399    3/5/2020   KROGER TEXAS L.P.                                              x
29   27398    3/5/2020   KRPG INC.                                                      x
 2   26759   2/18/2020   KUDZU VALLEY FARMS
 2   16285   2/18/2020   KUDZU VALLEY FARMS
54    1207    3/9/2020   KWIK TRIP - KWIK TRIP INC
54   27657    3/9/2020   KWIK TRIP INC.
78   27709    3/9/2020   L.A. TASTY FOOD, INC.                                          x
19     954    3/4/2020   LA MIRADA - USF LA MIRADA 4C                                   x
35   27551    3/5/2020   LAKEVILLE 2014 L.L.C.
17   26964    3/4/2020   LAMCP CAPITAL, LLC
15   14953    3/3/2020   LAS CRUCES HOOTERS LTD                                         x
25    4103    3/4/2020   LATINA - LATINA BOULEVARD FOODS LLC



                                              Page 12 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 51 of 74 PageID #:264509
                                    George's & Peco Opt-Outs (Name)


25     405    3/4/2020   LATINA BOULEVARD FOODS - LATINA BOULEVARD FOODS LLC
25    2518    3/4/2020   LATINA BOULEVARD FOODS LLC
25   27337    3/4/2020   LATINA BOULEVARD FOODS, LLC
78   27710    3/9/2020   LEEMAR ENTERPRISES, INC.                                       x
78   27711    3/9/2020   LILEND INTERNATIONAL, INC.                                     x
78   27712    3/9/2020   LISTO WAY GROUP, LLC                                           x
35   27552    3/5/2020   LITHIA SPRINGS HOLDINGS, LLC
25   27304    3/4/2020   LOWE'S FOOD STORES, INC.
29   27371    3/5/2020   LUCERNE FOODS, INC.                                            x
29   27441    3/5/2020   LUCKY SUPERMARKETS                                             x
78   27713    3/9/2020   LUGO POLLOS, INC.                                              x
78   27714    3/9/2020   LUGO'S ENTERPRISES, INC.                                       x
25    7365    3/4/2020   MAPLE LEAF FOODS INTERNATIONAL PTS
35   27553    3/5/2020   MAPLEWOOD EAST 1996 L.L.C.
29    4896    3/5/2020   MARIANOS - ROUNDY'S INC                                        x
29   27421    3/5/2020   MARIANO'S FRESH MARKET                                         x
25   27343    3/4/2020   MARKET 32
25   27344    3/4/2020   MARKET BISTRO
35   27554    3/5/2020   MARKET COMPANY, LTD.
35   27555    3/5/2020   MARKET IMPROVEMENT COMPANY
20   27220    3/4/2020   MAXIMUM CHILDCARE FOOD SOLUTIONS
20   27213    3/4/2020   MAXIMUM QUALITY FOOD, PAPER AND POULTRY COMPANY
20     191    3/4/2020   MAXIMUM QUALITY FOODS - MAXIMUM QUALITY FOODS INC
20   27212    3/4/2020   MAXIMUM QUALITY FOODS, INC.
29   27442    3/5/2020   MAXXVALUE FOODS                                                x
 3      10   2/19/2020   MBM - MBM CORPORATION-COLUMBUS
 3     189   2/19/2020   MBM CORP
 3    1641   2/19/2020   MBM CORP
 3    4035   2/19/2020   MBM CORP
 3   10696   2/19/2020   MC CARTY HULL CIGAR CO
 3   26844   2/19/2020   MCCARTY-HULL CIGAR COMPANY INC
 3   21820   2/19/2020   MCCLANE FOODSERVICE DIST
 3       6   2/19/2020   MCLANE
 3    6122   2/19/2020   MCLANE
 3    1520   2/19/2020   MCLANE AUSTELL - MCLANE
 3   26840   2/19/2020   MCLANE COMPANY INC
 3   26842   2/19/2020   MCLANE FOODSERVICE DISTRIBUTION INC
 3   26841   2/19/2020   MCLANE FOODSERVICE INC
 3    3018   2/19/2020   MCLANE FOODSERVICE, INC
 3   19873   2/19/2020   MCLANE GROCERY DIST - EDI
 3   18461   2/19/2020   MCLANE GROCERY DIST - MCLANE GROCERY DIST - EDI
 3   26843   2/19/2020   MEADOWBROOK MEAT COMPANY INC
 3      29   2/19/2020   MEADOWBROOK MEATS
 9   26918    3/4/2020   MEAT & SEAFOOD SOLUTIONS LLC
 9   26919    3/4/2020   MEAT & SEAFOOD SOLUTIONS, LLC
 9   26920    3/4/2020   MEAT AND SEAFOOD SOLUTIONS
 9    2532    3/4/2020   MEAT&SEAFOOD SOLUTIONS - MEAT AND SEAFOOD SOLUTIONS
38      32    3/5/2020   MEIJER - MEIJER INC
38   27646    3/5/2020   MEIJER DISTRIBUTION, INC.
38   27645    3/5/2020   MEIJER, INC.
78   27715    3/9/2020   MENLO PARK, LLC                                                x
25     105    3/4/2020   MERCHANTS DISTRIBUTOR - MERCHANT'S DISTRIBUTORS INC
25   27303    3/4/2020   MERCHANTS DISTRIBUTORS, LLC
29   27422    3/5/2020   METRO MARKET                                                   x



                                             Page 13 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 52 of 74 PageID #:264510
                                    George's & Peco Opt-Outs (Name)


29    2898    3/5/2020   METRO MARKET - METROPOLITAN MARKET CORP                                     x
18    1604    3/4/2020   METROPOLITAN MEAT SEAFOOD&POULTRY - MMSP INC                                x
18     452    3/4/2020   METROPOLITAN POULTRY                                                        x
18   27021    3/4/2020   METROPOLITAN POULTRY, A DIVISION OF A. M. BRIGGS                            x
                         MICHAEL D. BRYMAN AND JANICE P. HANDLERS BRYMAN, TRUSTEES OF THE HANDLERS
78   27716    3/9/2020   BRYMAN TRUST                                                                x
19   27154    3/4/2020   MIDWAY PRODUCE INC.                                                         x
78   27717    3/9/2020   MIK FOOD INCORPORATED                                                       x
29   10601    3/5/2020   MILLARD MANTECA/SAVE MART                                                   x
78   27718    3/9/2020   MIYAMOTO INVESTMENT, INC.                                                   x
78   27719    3/9/2020   MLXX, LLC                                                                   x
19    4821    3/4/2020   MONTGOMERY STOCKYARD MEAT - MONTGOMERY STOCKYARD MEATS                      x
35   27556    3/5/2020   MONTICELLO 1998 L.L.C.
35    6326    3/5/2020   MORAN FOODS
35   27557    3/5/2020   MORAN FOODS, INC.
37   27643    3/5/2020   MORNING SONG LLC
23   27266    3/4/2020   N AND D RESTAURANTS, LLC
78   27720    3/9/2020   NABI ENTERPRISES, INC                                                       x
35   27558    3/5/2020   NAFTA INDUSTRIES CONSOLIDATED, INC.
35   27559    3/5/2020   NAFTA INDUSTRIES, LTD.
78   27721    3/9/2020   NAPA POLLO, INC.                                                            x
25   13915    3/4/2020   NATIONAL MARKETING (ASSOC GR)
19   13080    3/4/2020   NATIONAL MARKETING PROF(USFS)                                               x
35   27560    3/5/2020   NC&T SUPERMARKETS, INC.
74      48    3/9/2020   NESTLE - NESTLE USA-CLEVELAND
74   16365    3/9/2020   NESTLE ACCOUNT PAYABLE
74   24918    3/9/2020   NESTLE ACCOUNT PAYABLE - NESTLE ACCOUNT PAYABLE
74     869    3/9/2020   NESTLE PURINA PETCARE
74   19837    3/9/2020   NESTLE PURINA PETCARE ACCTS PAYABLE
74   27669    3/9/2020   NESTLE PURINA PETCARE COMPANY (NPPC)
74    1083    3/9/2020   NESTLE USA
74   27668    3/9/2020   NESTLE USA, INC. (NUSA)
35   27561    3/5/2020   NEVADA BOND INVESTMENT CORP.
29    1407    3/5/2020   NEW ALBERTSONS INC                                                          x
29   27372    3/5/2020   NEW ALBERTSON'S INC.                                                        x
35   27562    3/5/2020   NEW ALBERTSON'S INC.
19    3282    3/4/2020   NEW CITY PACKING - NEW CITY PACKING                                         x
19   27155    3/4/2020   NEW CITY PACKING COMPANY, INC.                                              x
78   27722    3/9/2020   NEW ERA ENTERPRISES, LLC                                                    x
18    1531    3/4/2020   NEWPORT MEAT - NEWPORT MEAT                                                 x
18   11662    3/4/2020   NEWPORT MEAT COMPANY                                                        x
18    9629    3/4/2020   NEWPORT MEAT COMPANY                                                        x
18   27022    3/4/2020   NEWPORT MEAT NORTHERN CALIFORNIA, INC.                                      x
18   27023    3/4/2020   NEWPORT MEAT OF NEVADA, INC.                                                x
18   10651    3/4/2020   NEWPORT MEAT PACIFIC NORTHWEST INC                                          x
18   27024    3/4/2020   NEWPORT MEAT PACIFIC NORTHWEST, INC.                                        x
18   27025    3/4/2020   NEWPORT MEAT SOUTHERN CALIFORNIA, INC.                                      x
19   27156    3/4/2020   NEXT DAY GOURMET L.P.                                                       x
19   27157    3/4/2020   NEXTGEN MARKETS, INC.                                                       x
78   27723    3/9/2020   NGC FOODS, INC.                                                             x
25   27338    3/4/2020   NICHOLAS & CO., INC.
25     199    3/4/2020   NICHOLAS&CO - NICHOLAS & COMPANY-LV
78   27724    3/9/2020   NOR-CAL CHICKEN, INC.                                                       x
78   27725    3/9/2020   NORTH HOLLYWOOD INVESTMENT, INC.                                            x



                                             Page 14 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 53 of 74 PageID #:264511
                                     George's & Peco Opt-Outs (Name)


19     627    3/4/2020   NORTH STAR FOODS - NORTH STAR OF ATLANTA 8O                                        x
19   27158    3/4/2020   NORTH STAR FOODSERVICES, INC.                                                      x
18   27026    3/4/2020   NORTH STAR HOLDING CORPORATION                                                     x
19   11142    3/4/2020   NORTH STAR OF ATLANTA (IND)                                                        x
18   27027    3/4/2020   NORTH STAR SEAFOOD ACQUISITION CORPORATION                                         x
18   27028    3/4/2020   NORTH STAR SEAFOOD, LLC                                                            x
19   11438    3/4/2020   NORTH START OF FLORIDA (IND)                                                       x
35   27563    3/5/2020   NORTHFIELD 2002 L.L.C.
19   11129    3/4/2020   NORTHSTAR FOODSERVICE SONIC                                                        x
29   10845    3/5/2020   OAKLAND FOOD 4 LESS DURANT SQUARE FOOD 4 LESS                                      x
29    9661    3/5/2020   OAKLAND FOOD 4 LESS DURANT SQUARE FOOD 4 LESS                                      x
35   27564    3/5/2020   OGLESBY DISTRIBUTION COMPANY, LLC
35   27565    3/5/2020   OGLESBY EQUIPMENT COMPANY, INC.
35   27566    3/5/2020   OGLESBY OPERATIONS COMPANY, LLC
25    6529    3/4/2020   OK GROCERY
23   27276    3/4/2020   OLIVE GARDEN HOLDINGS, LLC
23   27267    3/4/2020   OLIVE GARDEN OF TEXAS, LLC
78   27726    3/9/2020   OM SHIVAY, INC.                                                                    x
34   27477    3/5/2020   OSI RESTAURANT PARTNERS, LLC                                                       x
                         OSI RESTAURANT PARTNERS, LLC (AS ASSIGNEE OF CLAIMS FROM KENNETH O. LESTER, INC.
34   27478    3/5/2020   D/B/A PFG CUSTOMIZED DISTRIBUTION)                                                 x
19    5651    3/4/2020   OUT WEST MEATS                                                                     x
34   27482    3/5/2020   OUTBACK STEAKHOUSE                                                                 x
19    4019    3/4/2020   OUTWEST MEAT                                                                       x
19   27159    3/4/2020   OUTWEST MEAT COMPANY                                                               x
29   27423    3/5/2020   OWEN'S                                                                             x
25    9907    3/4/2020   PACIFIC FOOD DISTRIBUTION
25    4419    3/4/2020   PACIFIC FOOD DISTRIBUTORS
25     989    3/4/2020   PACIFIC FOOD DISTRIBUTORS
25    4493    3/4/2020   PACIFIC FOOD DISTRIBUTORS
25   11644    3/4/2020   PACIFIC FOOD DISTRIBUTORS
25    9381    3/4/2020   PACIFIC FOOD DISTRIBUTORS
25    9380    3/4/2020   PACIFIC FOOD DISTRIBUTORS
25    4812    3/4/2020   PACIFIC FOOD DISTRIBUTORS
25    2960    3/4/2020   PACIFIC FOOD DISTRIBUTORS
25   27339    3/4/2020   PACIFIC FOOD DISTRIBUTORS, INC.
25     143    3/4/2020   PACIFIC FOODS DISTRIBUTOR - PACIFIC FOOD DISTRIBUTORS
78   27727    3/9/2020   PACK-3492, INC.                                                                    x
78   27728    3/9/2020   PACK-3517, INC.                                                                    x
29   27384    3/5/2020   PAK 'N SAVE FOODS                                                                  x
18   27029    3/4/2020   PALISADES RANCH, INC.                                                              x
20   27216    3/4/2020   PAMIR FOOD, PAPER AND POULTRY
30   12571    3/5/2020   PAPA JOHN'S - REMIT
30   27471    3/5/2020   PAPA JOHN'S (BEIJING) COMMERICAL MANAGEMENT COMPANY LIMITED
30   27454    3/5/2020   PAPA JOHN'S (GB) HOLDINGS LTD.
30   27455    3/5/2020   PAPA JOHN'S (GB), LTD.
30   27462    3/5/2020   PAPA JOHN'S BEIJING CO., LTD.
30   27457    3/5/2020   PAPA JOHN'S CAPITAL, SRL DE CV
30   27461    3/5/2020   PAPA JOHN'S CHINA, LLC
30   27459    3/5/2020   PAPA JOHN'S EUM, SRL DE CV
30   14910    3/5/2020   PAPA JOHN'S INTERNATIONAL
30   27443    3/5/2020   PAPA JOHN'S INTERNATIONAL, INC.
30   27472    3/5/2020   PAPA JOHN'S KOREA, LIMITED
30   27456    3/5/2020   PAPA JOHN'S MEXICO, INC.



                                              Page 15 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 54 of 74 PageID #:264512
                                    George's & Peco Opt-Outs (Name)


30     456    3/5/2020   PAPA JOHNS PIZZA - PAPA JOHN`S SALADS & PRODU
30   27453    3/5/2020   PAPA JOHN'S PIZZA, LTD.
30   10060    3/5/2020   PAPA JOHNS SALADS & PRODUCE
30   27444    3/5/2020   PAPA JOHN'S USA, INC.
20   27219    3/4/2020   PARAMOUNT WHOLESALE FOODS
19   27160    3/4/2020   PARIS L.K.E. LLC                                               x
19   27202    3/4/2020   PARIS L.K.E., LLC                                              x
 9   26921    3/4/2020   PATE DAWSON
 9   12087    3/4/2020   PATE DAWSON (DOT ST)
 9   26922    3/4/2020   PATE DAWSON CO
 9   26924    3/4/2020   PATE DAWSON COMPANY
 9   13931    3/4/2020   PATE DAWSON COMPANY (GREENSBO)
 9   26925    3/4/2020   PATE DAWSON COMPANY-ATLANT
 9   26926    3/4/2020   PATE DAWSON COMPANY-GOLDSB
 9    9387    3/4/2020   PATE DAWSON COMP-FAYETTEVI
 9   26923    3/4/2020   PATE DAWSON COMP-STATESVIL
 9   26927    3/4/2020   PATE DAWSON INC
 9     147    3/4/2020   PATE DAWSON SOUTHERN FOODS - PATE DAWSON COMPANY-GOLDSB
 9   26928    3/4/2020   PATE-DAWSON CO INC
 9   26929    3/4/2020   PATE-DAWSON COMPANY, INC.
29   27385    3/5/2020   PAVILIONS                                                      x
29   27386    3/5/2020   PAVILIONS PLACE                                                x
29   27425    3/5/2020   PAY LESS SUPER MARKETS                                         x
29   19520    3/5/2020   PAY LESS SUPER MARKETS - PAY-LESS MARKET                       x
 9    6587    3/4/2020   PDNC
 9   26941    3/4/2020   PDNC, LLC
20   27218    3/4/2020   PEACE BRANDS
81    2284    3/9/2020   PEAPOD                                                         x
81   27796    3/9/2020   PEAPOD, LLC                                                    x
78   27729    3/9/2020   PEG/LION, LLC                                                  x
78   27730    3/9/2020   PENSAR BIG, INC.                                               x
25   12577    3/4/2020   PERFORMANCE FDSV-IFH(ALEX LEE)
29     141    3/5/2020   PERISHABLE DISTRIBUTOR OF IOWA - PERISHABLE DISTRIBUTORS OF    x
29   27436    3/5/2020   PERISHABLE DISTRIBUTORS OF IOWA, LTD.                          x
78   27731    3/9/2020   PETALUMA CHICKEN, INC.                                         x
78   27732    3/9/2020   PH POLLO, INC.                                                 x
15   18574    3/3/2020   PHOENIX HOOTERS - PHOENIX HOOTERS INC                          x
29   27424    3/5/2020   PICK 'N SAVE                                                   x
25     177    3/4/2020   PIGGLY WIGGLY - PIGGLY WIGGLY ALABAMA DIST
25   24238    3/4/2020   PIGGLY WIGGLY ALABAMA DISTRIBUTING
25   27340    3/4/2020   PIGGLY WIGGLY ALABAMA DISTRIBUTING CO., INC.
25   24321    3/4/2020   PIGGLY WIGGLY ALABAMA DISTRIBUTOR C
25    1977    3/4/2020   PIGGLY WIGGLY MIDWEST LLC
25    2862    3/4/2020   PIGGLY WIGGLY MIDWEST LLC
61   10639    3/9/2020   PILGRIM'S FOOD SYSTEMS DIV OF CONAGRA
61     148    3/9/2020   PINNACLE FOODS - PINNACLE FOODS GROUP LLC-F
61   27663    3/9/2020   PINNACLE FOODS, INC.
30   27466    3/5/2020   PJ CHILE, LLC
30   27465    3/5/2020   PJ DENVER, LLC
30     335    3/5/2020   PJ FOODSERVICE - P J FOOD SERVICE INC
30   27451    3/5/2020   PJ HOLDINGS, LLC
30   27460    3/5/2020   PJ MEXICO FRANCHISING SRL DE CV
30   27464    3/5/2020   PJ MINNESOTA, LLC
30   27468    3/5/2020   PJ NORTH GEORGIA, LLC



                                             Page 16 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 55 of 74 PageID #:264513
                                     George's & Peco Opt-Outs (Name)


30   27470    3/5/2020   PJF ASIA, LLC
30   27469    3/5/2020   PJFS CANADA, LLC
30   27467    3/5/2020   PJI CHILE, SPA
78   27733    3/9/2020   PLAZA FOODS, INC.                                              x
35   27567    3/5/2020   PLYMOUTH 1998 L.L.C.
78   27734    3/9/2020   POCO LOCOS HOLDINGS, LLC                                       x
78   27735    3/9/2020   POCO LOCOS, LLC                                                x
24   18570    3/4/2020   POLLO FRESCO Y MAS - POLLO FRESCO Y MAS DNU                    x
78   27736    3/9/2020   POLLO KING, INC.                                               x
78   27737    3/9/2020   POLLO MEAL, INC.                                               x
78   27738    3/9/2020   POLLO MILLS, LLC                                               x
78   27739    3/9/2020   POLLO WEST CORP.                                               x
78   27740    3/9/2020   POYO, INC.                                                     x
30   27446    3/5/2020   PREFERRED MARKETING SOLUTIONS, INC.
35   27568    3/5/2020   PREFERRED PRODUCTS, INC.
25    6327    3/4/2020   PRICE CHOPPER SUPERMARKETS
25    1199    3/4/2020   PRICE CHOPPERS GOLUB
36   27638    3/5/2020   PRICE RITE
36    5158    3/5/2020   PRICE RITE - INTERNAL SAMPLES (PICK-UP/AIR FR)
19   13577    3/4/2020   PRODUCT SERVICES (USFS MO)                                     x
19   27161    3/4/2020   PROJECT TIDE, INC.                                             x
37   27642    3/5/2020   PUBLIX SUPER MARKETS, INC.
37       8    3/5/2020   PUBLIX SUPERMARKET - PUBLIX SUPERMARKETS INC
 9    2308    3/4/2020   PUNTA GORDA
30     580    3/5/2020   QCC - PJ FOOD SERVICE, INC
29   27426    3/5/2020   QFC                                                            x
29     578    3/5/2020   QFC - KROGER COMPANY-MEMPHIS                                   x
29    7218    3/5/2020   QFC PNW FRESH                                                  x
47   26862    3/9/2020   QUALITY SUPPLY CHAIN CO-OP, INC.                               x
19    1185    3/4/2020   QUANDT DIST - QUANDT'S FOODSERVICE DIST                        x
19   27162    3/4/2020   QUANDT'S FOODSERVICE DISTRIBUTORS, INC.                        x
40    2717    3/9/2020   QUIRCH FOODS
40      92    3/9/2020   QUIRCH FOODS - QUIRCH FOODS CO - TRAY PACK
40    4904    3/9/2020   QUIRCH FOODS CO - TRAY PACK
40    1180    3/9/2020   QUIRCH FOODS COMPANY
40   27648    3/9/2020   QUIRCH FOODS, LLC (F/K/A QUIRCH FOODS CO.)
78   27741    3/9/2020   RAFMAR & SONS ENTERPRICES, INC.                                x
29   27427    3/5/2020   RALPHS                                                         x
29      78    3/5/2020   RALPHS - RALPH'S GROCERY COMPANY                               x
29   27428    3/5/2020   RALPHS GROCERY COMPANY                                         x
29    5355    3/5/2020   RALPHS PARAMOUNT - RALPH'S GROCERY CO                          x
29   27387    3/5/2020   RANDALL'S                                                      x
29     620    3/5/2020   RANDALLS - RANDALLS/TOM THUMB                                  x
29   27388    3/5/2020   RANDALL'S FOOD & DRUGS LP                                      x
23   27265    3/4/2020   RARE HOSPITALITY INTERNATIONAL, INC.
23   27268    3/4/2020   RARE HOSPITALITY MANAGEMENT LLC
78   27742    3/9/2020   RAUL CANIZALES                                                 x
78   27743    3/9/2020   RAYAT, NIMA & RAZEPOOR, NASSER                                 x
21   27245    3/4/2020   RD AMERICA, INC.
21   27232    3/4/2020   RD AMERICA, LLC
21   27250    3/4/2020   RD FOOD SERVICES LP
21    3564    3/4/2020   RD FOODSERVICE - JETRO CASH & CARRY
21   27233    3/4/2020   RD MASS, INC.
21   27234    3/4/2020   RD UNITED, LLC



                                              Page 17 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 56 of 74 PageID #:264514
                                  George's & Peco Opt-Outs (Name)


21   27247    3/4/2020 RD/JET, INC.
21   27252    3/4/2020 RDE ELMHURST OPERATIONS, INC.
21   27235    3/4/2020 RD-JET, LLC
21   27251    3/4/2020 RDNY, L.P.
18    9811    3/4/2020 RDS %SYSCO OKLAHOMA SYSCO FOOD SERVICE OF OKLAHOMA                              x
78   27744    3/9/2020 RENO GRILED FOODS, INC.                                                         x
41    2054    3/9/2020 REST SUPPLY CHAIN SOLUTIONS - RESTAURANT SUPPLY CHAIN SOLUTIONS                 x
21    9615    3/4/2020 RESTAURANT DEPOT # 70
21    9466    3/4/2020 RESTAURANT DEPOT # 701
21    9467    3/4/2020 RESTAURANT DEPOT # 703
21   10831    3/4/2020 RESTAURANT DEPOT #129
21   10871    3/4/2020 RESTAURANT DEPOT #13 (IND)
21   11382    3/4/2020 RESTAURANT DEPOT #145
21    9616    3/4/2020 RESTAURANT DEPOT #146 RDELLC
21   10538    3/4/2020 RESTAURANT DEPOT #153
21   10563    3/4/2020 RESTAURANT DEPOT #154
21   11390    3/4/2020 RESTAURANT DEPOT #156
21   11410    3/4/2020 RESTAURANT DEPOT #157
21   11168    3/4/2020 RESTAURANT DEPOT #169
21    9468    3/4/2020 RESTAURANT DEPOT #23 POMPA
21   10591    3/4/2020 RESTAURANT DEPOT #30
21   10581    3/4/2020 RESTAURANT DEPOT #36
21   10877    3/4/2020 RESTAURANT DEPOT #39
21   10278    3/4/2020 RESTAURANT DEPOT #41
21    9469    3/4/2020 RESTAURANT DEPOT #417
21    9896    3/4/2020 RESTAURANT DEPOT #601
21   10624    3/4/2020 RESTAURANT DEPOT #610
21   10849    3/4/2020 RESTAURANT DEPOT #62
21   10908    3/4/2020 RESTAURANT DEPOT #628
21    9942    3/4/2020 RESTAURANT DEPOT #661
21    9470    3/4/2020 RESTAURANT DEPOT #702
21    9471    3/4/2020 RESTAURANT DEPOT #75
21   27253    3/4/2020 RESTAURANT DEPOT ENTERPRISES, INC.
21   27230    3/4/2020 RESTAURANT DEPOT ENTERPRISES, LLC
21    9458    3/4/2020 RESTAURANT DEPOT LLC
21    9460    3/4/2020 RESTAURANT DEPOT LLC #14
21    9461    3/4/2020 RESTAURANT DEPOT LLC #411
21    9462    3/4/2020 RESTAURANT DEPOT LLC #412
21    9463    3/4/2020 RESTAURANT DEPOT LLC #413
21    9459    3/4/2020 RESTAURANT DEPOT LLC #65
21    9464    3/4/2020 RESTAURANT DEPOT LLC #66
21    9465    3/4/2020 RESTAURANT DEPOT LLC #86
21   27243    3/4/2020 RESTAURANT DEPOT, INC.
21   27229    3/4/2020 RESTAURANT DEPOT, LLC
21   10320    3/4/2020 RESTAURANT DEPOT/DREISBACH #604
21   11455    3/4/2020 RESTAURANT DEPOT/LINEAGE#705
18   27030    3/4/2020 RESTAURANT OF TOMORROW, INC.                                                    x
53   15361    3/9/2020 RESTAURANT SERVICES INC                                                         x
53   15098    3/9/2020 RESTAURANT SERVICES INC                                                         x
53   27654    3/9/2020 RESTAURANT SERVICES, INC.                                                       x
                       RESTAURANT SERVICES, INC. (AS ASSIGNEE OF CERTAIN CLAIMS FROM MCLANE COMPANY,
                       INC., NICHOLAS AND COMPANY, PERFORMANCE FOOD GROUP, INC., REINHART
                       FOODSERVICE, LLC, SHAMROCK FOODS COMPANY, SYGMA NETWORK, AND SYSCO
53   27655    3/9/2020 MONTANA, INC.)                                                                  x



                                           Page 18 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 57 of 74 PageID #:264515
                                     George's & Peco Opt-Outs (Name)


41   11627    3/9/2020   RESTAURANT SUPPLY CH SOLUTIONS                                 x
41   15070    3/9/2020   RESTAURANT SUPPLY CHAIN                                        x
41   27649    3/9/2020   RESTAURANT SUPPLY CHAIN SOLUTIONS, LLC                         x
15   26949    3/3/2020   RESTAURANTS OF AMERICA INC                                     x
81   27790    3/9/2020   RETAIL BUSINESS SERVICES, LLC                                  x
81   27791    3/9/2020   RETAINED SUBSIDIARY ONE, LLC                                   x
35     644    3/5/2020   RICHFOOD - SUPER VALU INC
35   10182    3/5/2020   RICHFOOD SUPERVALU CENTRAL DISBURSEMENTS
35   27569    3/5/2020   RICHFOOD, INC.
25   27810    3/4/2020   RISER FOODS COMPANY (F/D/B/A RISER FOODS INC.)
25   27323    3/4/2020   RISER FOODS, INC.
30   27447    3/5/2020   RISK SERVICES CORP.
19   20852    3/4/2020   RIVERSIDE FOOD DISTRIBUTORS LLC                                x
19   27206    3/4/2020   RIVERSIDE FOOD DISTRIBUTORS, LLC D/B/A F. CHRISTINA & CO.      x
19     595    3/4/2020   RIVERSIDE FOODS DISTRIBUTOR - RIVERSIDE FOOD DIST LLC          x
78   27745    3/9/2020   ROHOVIDA ENTERPRISES, INC.                                     x
78   27746    3/9/2020   ROSEMEAD INVESTMENT, INC.                                      x
29      89    3/5/2020   ROUNDYS - ROUNDY'S INC                                         x
29   27429    3/5/2020   ROUNDY'S INC.                                                  x
19   27163    3/4/2020   RS FUNDING INC                                                 x
19   27199    3/4/2020   RS FUNDING, INC.                                               x
78   27747    3/9/2020   RSB FOOD, LLC                                                  x
53   27656    3/9/2020   RSI                                                            x
29   27430    3/5/2020   RULER FOODS                                                    x
78   27748    3/9/2020   R-VORP CORPORATION                                             x
29      24    3/5/2020   SAFEWAY - SAFEWAY                                              x
29   27375    3/5/2020   SAFEWAY FOOD & DRUG                                            x
29     893    3/5/2020   SAFEWAY INC                                                    x
29   27374    3/5/2020   SAFEWAY INC.                                                   x
 7      25   2/26/2020   SAMS CLUB
 7    6335   2/26/2020   SAMS DC
 7   26857   2/26/2020   SAM'S EAST INC
 7   26856   2/26/2020   SAM'S WEST INC
24   27294    3/4/2020   SAMSON MERGER SUB, LLC                                         x
78   27749    3/9/2020   SAN GABRIEL VALLEY FAST FOODS I, INC.                          x
78   27750    3/9/2020   SAN GABRIEL VALLEY FAST FOODS III, INC.                        x
17   26962    3/4/2020   SAND DOLLAR HOLDINGS, INC.
78   27751    3/9/2020   SANDO POLLO, INC.                                              x
35   27570    3/5/2020   SAVAGE 2002 L.L.C.
35      42    3/5/2020   SAVE A LOT FOOD STORE - SAVE A LOT FOOD STORES INC
29   27440    3/5/2020   SAVE MART                                                      x
29   27439    3/5/2020   SAVE MART SUPERMARKETS                                         x
29     173    3/5/2020   SAVE MART SUPERMARKETS - THE SAVE MART COMPANIES               x
19   27164    3/4/2020   SAVE ON SEAFOOD COMPANY INC.                                   x
19   27211    3/4/2020   SAVE ON SEAFOOD FISHING, INC.                                  x
35   27571    3/5/2020   SAVE-A-LOT FOOD STORES, LTD.
35   27572    3/5/2020   SAVE-A-LOT TYLER GROUP, LLC
24   27285    3/4/2020   SAVE-RITE                                                      x
25     904    3/4/2020   SCHNUCK MARKETS
25     200    3/4/2020   SCHNUCK MARKETS - SCHNUCK MARKETS, INC
25    3981    3/4/2020   SCHNUCK MARKETS INC
25   27352    3/4/2020   SCHNUCK MARKETS, INC.
35   27573    3/5/2020   SCOTT'S FOOD STORES, INC.
23   27271    3/4/2020   SEASON 52 HOLDINGS, LLC



                                               Page 19 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 58 of 74 PageID #:264516
                                    George's & Peco Opt-Outs (Name)


25   11403    3/4/2020   SEATTLE COLD STORAGE ASSOCIATED GROCERS
17   26966    3/4/2020   SFD ACQUISITION LLC
17   26968    3/4/2020   SFD COMPANY LLC
17   26967    3/4/2020   SFD TRANSPORTATION CORP.
35   24850    3/5/2020   SFW HOLDING
35   27574    3/5/2020   SFW HOLDING CORP.
78   27752    3/9/2020   SHABASCO INC.                                                  x
35   27575    3/5/2020   SHAKOPEE 1997 L.L.C.
 5      49   2/24/2020   SHAMROCK FOODS - SHAMROCK FOODS COMPANY
 5   19849   2/24/2020   SHAMROCK FOODS CO., INC.
81   14046    3/9/2020   SHAMROCK TRADING(AHOLD CARLIS)                                 x
81   14461    3/9/2020   SHAMROCK TRADING(AHOLD LANDOV)                                 x
81   13675    3/9/2020   SHAMROCK TRADING(AHOLD NE)                                     x
81   12201    3/9/2020   SHAMROCK TRADING(AHOLD NY)                                     x
 5   26849   2/24/2020   SHAMROCK TRANSPORTATION LEASING COMPANY
78   27753    3/9/2020   SHAPOUR (SHAWN) RAZIPOUR                                       x
78   27754    3/9/2020   SHAPOUR (SHAWN) RAZIPOUR AND ELIZABETH D. E. AMIRI             x
29     103    3/5/2020   SHAWS SUPERMARKETS - SHAW'S SUPERMARKETS, INC                  x
35   27576    3/5/2020   SHAWS SUPERMARKETS, INC.
29   27373    3/5/2020   SHAW'S SUPERMARKETS, INC.                                      x
25   10254    3/4/2020   SHELTON RED APPLE AG#669 ASSOCIATED GROCERS DROP SHIP
17    3024    3/4/2020   SHERWOOD FOOD DISTRIBUTORS
17    1663    3/4/2020   SHERWOOD FOOD DISTRIBUTORS
17    3019    3/4/2020   SHERWOOD FOOD DISTRIBUTORS
17   26970    3/4/2020   SHERWOOD FOOD DISTRIBUTORS
17   26956    3/4/2020   SHERWOOD FOOD DISTRIBUTORS, L.L.C.
17    5012    3/4/2020   SHERWOOD FOODS - OH
17      34    3/4/2020   SHERWOOD FOODS DISTRIBUTOR - SHERWOOD FOODS
17   11631    3/4/2020   SHERWOOD ORLANDO
20   27217    3/4/2020   SHIFF & GOLDMAN
20   27214    3/4/2020   SHOFAR KOSHER SALES
35   27577    3/5/2020   SHOP 'N SAVE EAST PROP, LLC
35   27578    3/5/2020   SHOP 'N SAVE EAST, LLC
35   27579    3/5/2020   SHOP 'N SAVE PROP, LLC
35   27580    3/5/2020   SHOP 'N SAVE ST. LOUIS, INC.
35   27581    3/5/2020   SHOP 'N SAVE WAREHOUSE FOODS, INC.
36    4120    3/5/2020   SHOP RITE - SHOPRITE CHECKERS
35   27582    3/5/2020   SHOPPERS FOOD WAREHOUSE CORP.
36   27639    3/5/2020   SHOPRITE
35   27583    3/5/2020   SHOREWOOD 2001 L.L.C.
78   27755    3/9/2020   SIERRA NEVADA EPL, INC.                                        x
78   27756    3/9/2020   SIERRA POLLO, INC.                                             x
20   27224    3/4/2020   SIGNATURE FARMS
35   27584    3/5/2020   SILVER LAKE 1996 L.L.C.
29   27389    3/5/2020   SIMON DAVID                                                    x
29   27431    3/5/2020   SMITH'S                                                        x
29   27432    3/5/2020   SMITH'S FOOD & DRUG CENTERS, INC.                              x
29    6702    3/5/2020   SMITHS UTAH                                                    x
18   27031    3/4/2020   SMS LUX HOLDINGS LLC                                           x
78   27757    3/9/2020   SONOMA POLLO CORPORATION                                       x
19   27165    3/4/2020   SORRENTO FOOD SERVICE, INC.                                    x
18   27032    3/4/2020   SOTF, LLC                                                      x
78   27758    3/9/2020   SOUTH PASADENA INVESTMENT, INC.                                x
24   27277    3/4/2020   SOUTHEASTERN GROCERS LLC                                       x



                                             Page 20 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 59 of 74 PageID #:264517
                                     George's & Peco Opt-Outs (Name)


24   27278    3/4/2020   SOUTHEASTERN GROCERS LLC (AS ASSIGNEE OF C&S WHOLESALE GROCERS, INC.)   x
 9   26930    3/4/2020   SOUTHERN FOODS
 9     990    3/4/2020   SOUTHERN FOODS - SOUTHERN FOOD BROKERS
 9   26934    3/4/2020   SOUTHERN FOODS DBA SOUTHE
 9   26933    3/4/2020   SOUTHERN FOODS GROUP LLC-NC
 9   26935    3/4/2020   SOUTHERN FOODS INC
 9   26936    3/4/2020   SOUTHERN FOODS INC.
 9   26937    3/4/2020   SOUTHERN FOODS LLC
 9   26938    3/4/2020   SOUTHERN FOODS, INC.
 9   26939    3/4/2020   SOUTHERN FOODS/BOWLING GR
 9   26940    3/4/2020   SOUTHERN FOODS/REINHART BO
 9   26931    3/4/2020   SOUTHERN FOODS-KY
 9   26932    3/4/2020   SOUTHERN FOODS-NC
17   26969    3/4/2020   SOUTHERN FRESH FOODS, LLC
35   15618    3/5/2020   SOUTHLAND LAS LLC/SAVE A LOT
35   19401    3/5/2020   SOUTHLAND LAS SAVE A LOT - SOUTHLAND LAS LLC/SAVE A LOT
35   27585    3/5/2020   SOUTHSTAR LLC
19   21839    3/4/2020   SPARTA IMPORTS                                                          x
19   27166    3/4/2020   SPARTA IMPORTS, INC.                                                    x
18   27033    3/4/2020   SPECIALTY MEAT HOLDINGS, LLC                                            x
25   27317    3/4/2020   SPRING MARKET
19   27167    3/4/2020   SQP, INC.                                                               x
19   27168    3/4/2020   SQUERI FOOD SERVICE INC                                                 x
19     448    3/4/2020   SRA FOODS - SRA FOODS, INC                                              x
19   27169    3/4/2020   SRA FOODS, INC.                                                         x
78   27759    3/9/2020   SRH MANAGEMENT INC.                                                     x
29    6652    3/5/2020   STAR MARKET                                                             x
30   27452    3/5/2020   STAR PAPA, LP
35   27586    3/5/2020   STEVENS POINT DISTRIBUTION COMPANY, LLC
35   27587    3/5/2020   STEVENS POINT EQUIPMENT COMPANY, INC.
35   27588    3/5/2020   STEVENS POINT OPERATIONS COMPANY, LLC
19   12718    3/4/2020   STOCK YARD PACKING CO INC (BT)                                          x
19   27170    3/4/2020   STOCK YARDS                                                             x
19     442    3/4/2020   STOCK YARDS MEAT PACKING - STOCK YARDS                                  x
19    4460    3/4/2020   STOCKYARD MEATS - STOCKYARD MEATS-PHOENIX                               x
19   24385    3/4/2020   STOCKYARDS                                                              x
81   27797    3/9/2020   STOP & SHOP SUPERMARKET CO. LLC                                         x
81      64    3/9/2020   STOP&SHOP - AHOLD FINANCIAL SERVICES (S&S)                              x
25   27349    3/4/2020   SUMTER FOODS, INC.
35    3302    3/5/2020   SUNFLOWER MARKETS - SUNFLOWER #9146
35   27589    3/5/2020   SUNFLOWER MARKETS, LLC
78   27760    3/9/2020   SUNNYVALE/SANTA CLARA EL POLLO LOCO LLC                                 x
25    6486    3/4/2020   SUPER 1 FOODS
25   16260    3/4/2020   SUPER ONE FOODS
25   16240    3/4/2020   SUPER ONE FOODS
25   21377    3/4/2020   SUPER ONE FOODS - SUPER ONE #3
35   27591    3/5/2020   SUPER RITE FOODS EQUIPMENT COMPANY, INC.
35   27592    3/5/2020   SUPER RITE FOODS OPERATIONS, LLC
35   27593    3/5/2020   SUPER RITE FOODS, INC.
35    7631    3/5/2020   SUPER VALU
35    1108    3/5/2020   SUPER VALU INC
35    4253    3/5/2020   SUPER VALU INC
35   12236    3/5/2020   SUPER VALU INC
35    1567    3/5/2020   SUPER VALU INC



                                              Page 21 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 60 of 74 PageID #:264518
                                    George's & Peco Opt-Outs (Name)


35    1035    3/5/2020   SUPER VALU INC
35     639    3/5/2020   SUPER VALU INC
35    2613    3/5/2020   SUPER VALU INC
35   13242    3/5/2020   SUPER VALU INC(MINN)
35    4731    3/5/2020   SUPER VALU POMPANO BEACH
24   27289    3/4/2020   SUPERBRAND                                                     x
78   27761    3/9/2020   SUPERIOR FOOD SERVICES, INC.                                   x
19   27171    3/4/2020   SUPERIOR PRODUCTS CATALOG COMPANY                              x
35   27590    3/5/2020   SUPERMARKET OPERATORS OF AMERICA, INC.
35    3369    3/5/2020   SUPERVALU
35    5487    3/5/2020   SUPERVALU
35    4804    3/5/2020   SUPERVALU
35    4583    3/5/2020   SUPERVALU
35    2437    3/5/2020   SUPERVALU
35    6011    3/5/2020   SUPERVALU
35    4175    3/5/2020   SUPERVALU
35    5618    3/5/2020   SUPERVALU
35    5705    3/5/2020   SUPERVALU
35    4208    3/5/2020   SUPERVALU
35    6198    3/5/2020   SUPERVALU
35    3501    3/5/2020   SUPERVALU
35    5303    3/5/2020   SUPERVALU
35    4870    3/5/2020   SUPERVALU
35    2750    3/5/2020   SUPERVALU
35    5505    3/5/2020   SUPERVALU
35    2639    3/5/2020   SUPERVALU
35    6130    3/5/2020   SUPERVALU
35    5137    3/5/2020   SUPERVALU
35    2347    3/5/2020   SUPERVALU
35    6014    3/5/2020   SUPERVALU
35    5516    3/5/2020   SUPERVALU
35    5515    3/5/2020   SUPERVALU
35    5601    3/5/2020   SUPERVALU
35    4445    3/5/2020   SUPERVALU
35    2592    3/5/2020   SUPERVALU
35    3495    3/5/2020   SUPERVALU
35    5307    3/5/2020   SUPERVALU
35    3173    3/5/2020   SUPERVALU
35    6184    3/5/2020   SUPERVALU
35    4736    3/5/2020   SUPERVALU
35    6261    3/5/2020   SUPERVALU
35    4372    3/5/2020   SUPERVALU
35    5218    3/5/2020   SUPERVALU
35    6027    3/5/2020   SUPERVALU
35    5930    3/5/2020   SUPERVALU
35    4933    3/5/2020   SUPERVALU
35    4450    3/5/2020   SUPERVALU
35    4183    3/5/2020   SUPERVALU
35    5363    3/5/2020   SUPERVALU
35    5573    3/5/2020   SUPERVALU
35    5579    3/5/2020   SUPERVALU
35    1962    3/5/2020   SUPERVALU
35    6082    3/5/2020   SUPERVALU
35    3200    3/5/2020   SUPERVALU



                                             Page 22 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 61 of 74 PageID #:264519
                                    George's & Peco Opt-Outs (Name)


35    6292    3/5/2020   SUPERVALU
35    5543    3/5/2020   SUPERVALU
35    1437    3/5/2020   SUPERVALU
35    5517    3/5/2020   SUPERVALU
35    5606    3/5/2020   SUPERVALU
35    5880    3/5/2020   SUPERVALU
35    3744    3/5/2020   SUPERVALU
35    5996    3/5/2020   SUPERVALU
35    5968    3/5/2020   SUPERVALU
35    6136    3/5/2020   SUPERVALU
35    2166    3/5/2020   SUPERVALU
35    5112    3/5/2020   SUPERVALU
35    6135    3/5/2020   SUPERVALU
35    3373    3/5/2020   SUPERVALU
35    4092    3/5/2020   SUPERVALU
35    6131    3/5/2020   SUPERVALU
35    4116    3/5/2020   SUPERVALU
35    5389    3/5/2020   SUPERVALU
35    6265    3/5/2020   SUPERVALU
35    4610    3/5/2020   SUPERVALU
35    5830    3/5/2020   SUPERVALU
35    4152    3/5/2020   SUPERVALU
35    1781    3/5/2020   SUPERVALU
35    2988    3/5/2020   SUPERVALU
35    4603    3/5/2020   SUPERVALU
35    4378    3/5/2020   SUPERVALU
35    4720    3/5/2020   SUPERVALU
35      18    3/5/2020   SUPERVALU - SUPER VALU
35   27594    3/5/2020   SUPERVALU ASSIST, INC.
35   10912    3/5/2020   SUPERVALU DIST
35   27595    3/5/2020   SUPERVALU ENTERPRISE SERVICES, INC.
35   27596    3/5/2020   SUPERVALU ENTERPRISES, INC.
35   27597    3/5/2020   SUPERVALU FOUNDATION
35   27598    3/5/2020   SUPERVALU GOLD, LLC
35   27599    3/5/2020   SUPERVALU HOLDCO, INC.
35   27600    3/5/2020   SUPERVALU HOLDINGS EQUIPMENT COMPANY, INC.
35   27601    3/5/2020   SUPERVALU HOLDINGS OPERATIONS COMPANY, LLC
35   27602    3/5/2020   SUPERVALU HOLDINGS PA EQUIPMENT COMPANY, INC.
35   27603    3/5/2020   SUPERVALU HOLDINGS PA OPERATIONS COMPANY, LLC
35   27604    3/5/2020   SUPERVALU HOLDINGS, INC.
35   27605    3/5/2020   SUPERVALU HOLDINGS-PA LLC
35   27606    3/5/2020   SUPERVALU INC.
35   27607    3/5/2020   SUPERVALU INDIA, INC.
35   27608    3/5/2020   SUPERVALU LICENSING, LLC
35   27609    3/5/2020   SUPERVALU MERGER SUB, INC.
35   27610    3/5/2020   SUPERVALU PENN EQUIPMENT COMPANY, INC.
35   27611    3/5/2020   SUPERVALU PENN OPERATIONS COMPANY, LLC
35   27612    3/5/2020   SUPERVALU PENN, LLC
35   27613    3/5/2020   SUPERVALU PHARMACIES INC.
35   27614    3/5/2020   SUPERVALU RECEIVABLES FUNDING CORPORATION
35   27615    3/5/2020   SUPERVALU SERVICES USA, INC.
35   27616    3/5/2020   SUPERVALU TRANSPORTATION, INC.
35   27617    3/5/2020   SUPERVALU TTSJ, LLC
35   27618    3/5/2020   SUPERVALU WA, L.L.C.



                                             Page 23 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 62 of 74 PageID #:264520
                                     George's & Peco Opt-Outs (Name)


35   27619    3/5/2020   SUPERVALU WHOLESALE EQUIPMENT COMPANY, INC.
35   27620    3/5/2020   SUPERVALU WHOLESALE HOLDINGS, INC.
35   27621    3/5/2020   SUPERVALU WHOLESALE OPERATIONS, INC.
35   27622    3/5/2020   SUPERVALU WHOLESALE, INC.
35   27486    3/5/2020   SUPERVALU, INC.
35   20341    3/5/2020   SUPERVALU, INC. - EDI
35   10517    3/5/2020   SUPERVALU/ANNISTON ATTN: MEAT DEPT
35   11128    3/5/2020   SUPERVALU/ANNISTON C/O NORDIC REFRIGERATION
35    1868    3/5/2020   SUPERVALU/UNIFIED
35    3386    3/5/2020   SUPERVALU/UNIFIED
35    4776    3/5/2020   SUPERVALU/UNIFIED
35    4224    3/5/2020   SUPERVALU-TACOMA CORP
35    4105    3/5/2020   SUPERVALU-TACOMA CORP
35    4273    3/5/2020   SUPERVALU-TACOMA CORP
35    4898    3/5/2020   SUPERVALU-TACOMA CORP
35    5867    3/5/2020   SUPERVALU-TACOMA CORP
35    4313    3/5/2020   SUPERVALU-TACOMA CORP
35    4374    3/5/2020   SUPERVALU-TACOMA CORP
35    4685    3/5/2020   SUPERVALU-TACOMA CORP
35    3678    3/5/2020   SUPERVALU-TACOMA CORP
35    4882    3/5/2020   SUPERVALU-TACOMA CORP
35    4029    3/5/2020   SUPERVALU-TACOMA CORP
35    3763    3/5/2020   SUPERVALU-TACOMA CORP
35    6035    3/5/2020   SUPERVALU-TACOMA CORP
25    2595    3/4/2020   SUPREME PIZZA SUPPLY - SUPREME PIZZA SUPPLY INC
25   27336    3/4/2020   SUPREME PIZZA SUPPLY, INC.
17   26961    3/4/2020   SURFLINER HOLDINGS, INC.
35   27623    3/5/2020   SV MARKETS, INC.
35   27624    3/5/2020   SVU LEGACY, LLC
24   27283    3/4/2020   SWEET BAY                                                      x
24    1156    3/4/2020   SWEETBAY                                                       x
78   19135    3/9/2020   SWING BURGER/POLLO KING                                        x
18   21821    3/4/2020   SYGMAN NETWORK                                                 x
18       3    3/4/2020   SYSCO                                                          x
18   19795    3/4/2020   SYSCO - CHICKEN DISTRIBUTION                                   x
18   27034    3/4/2020   SYSCO ALBANY, LLC                                              x
18   27035    3/4/2020   SYSCO ARIZONA LEASING, A DIVISION OF SYSCO LEASING, LLC        x
18   27036    3/4/2020   SYSCO ARIZONA, A DIVISION OF SYSCO USA I, INC.                 x
18   27037    3/4/2020   SYSCO ARKANSAS, A DIVISION OF SYSCO USA II, LLC                x
18   27038    3/4/2020   SYSCO ASIAN FOODS, INC.                                        x
18   27039    3/4/2020   SYSCO ATLANTA, LLC                                             x
18   27040    3/4/2020   SYSCO BALTIMORE, LLC                                           x
18   27041    3/4/2020   SYSCO BARABOO, LLC                                             x
18   27042    3/4/2020   SYSCO BOSTON, LLC                                              x
18   27043    3/4/2020   SYSCO CENTRAL ALABAMA, LLC                                     x
18   27044    3/4/2020   SYSCO CENTRAL CALIFORNIA, INC.                                 x
18   27045    3/4/2020   SYSCO CENTRAL FLORIDA, INC.                                    x
18   27046    3/4/2020   SYSCO CENTRAL ILLINOIS, INC.                                   x
18   27047    3/4/2020   SYSCO CENTRAL PENNSYLVANIA, LLC                                x
18   27048    3/4/2020   SYSCO CENTRAL TEXAS, A DIVISION OF SYSCO USA I, INC.           x
18   27049    3/4/2020   SYSCO CHARLOTTE, LLC                                           x
18   27050    3/4/2020   SYSCO CHICAGO, INC.                                            x
18   27051    3/4/2020   SYSCO CINCINNATI, LLC                                          x
18   27052    3/4/2020   SYSCO CLEVELAND, INC.                                          x



                                               Page 24 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 63 of 74 PageID #:264521
                                    George's & Peco Opt-Outs (Name)


18   27053    3/4/2020   SYSCO COLUMBIA, LLC                                            x
18   27054    3/4/2020   SYSCO CONNECTICUT, LLC                                         x
18   26974    3/4/2020   SYSCO CORPORATION                                              x
18   27055    3/4/2020   SYSCO CORPORATION GOOD GOVERNMENT COMMITTEE, INC.              x
18   27056    3/4/2020   SYSCO DENVER, A DIVISION OF SYSCO USA I, INC.                  x
18   27057    3/4/2020   SYSCO DETROIT, LLC                                             x
18   27058    3/4/2020   SYSCO DISASTER RELIEF FOUNDATION, INC                          x
18   27059    3/4/2020   SYSCO EAST TEXAS, A DIVISION OF USA I, INC.                    x
18   27060    3/4/2020   SYSCO EASTERN MARYLAND, LLC                                    x
18   27061    3/4/2020   SYSCO EASTERN WISCONSIN, LLC                                   x
18   11434    3/4/2020   SYSCO FOOD SERVICES LLC/CNC                                    x
18   27062    3/4/2020   SYSCO FOUNDATION, INC.                                         x
18   27063    3/4/2020   SYSCO GEORGE TOWN II, LLC                                      x
18   27064    3/4/2020   SYSCO GLOBAL RESOURCES, LLC                                    x
18   27065    3/4/2020   SYSCO GLOBAL SERVICES, LLC                                     x
18   27066    3/4/2020   SYSCO GRAND RAPIDS, LLC                                        x
18   27067    3/4/2020   SYSCO GUEST SUPPLY, LLC                                        x
18   27068    3/4/2020   SYSCO GULF COAST, LLC                                          x
18   27069    3/4/2020   SYSCO HAMPTON ROADS, INC.                                      x
18   27070    3/4/2020   SYSCO HAWAII, INC.                                             x
18   27071    3/4/2020   SYSCO HOLDINGS, LLC                                            x
18   27072    3/4/2020   SYSCO HOUSTON, A DIVISION OF SYSCO USA I, INC.                 x
18   27073    3/4/2020   SYSCO IDAHO, A DIVISION OF SYSCO USA I, INC.                   x
18   27074    3/4/2020   SYSCO INDIANAPOLIS, LLC                                        x
18   27075    3/4/2020   SYSCO INTERMOUNTAIN, A DIVISION OF SYSCO USA I, INC.           x
18   27076    3/4/2020   SYSCO INTERNATIONAL FOOD GROUP, INC.                           x
18   27077    3/4/2020   SYSCO IOWA, INC.                                               x
18   27078    3/4/2020   SYSCO JACKSON, LLC                                             x
18   27079    3/4/2020   SYSCO JACKSONVILLE, INC.                                       x
18   27080    3/4/2020   SYSCO KANSAS CITY, INC.                                        x
18   27081    3/4/2020   SYSCO KNOXVILLE, LLC                                           x
18   27082    3/4/2020   SYSCO LAS VEGAS, A DIVISION OF SYSCO USA I, INC.               x
18   27083    3/4/2020   SYSCO LEASING, LLC                                             x
18   27084    3/4/2020   SYSCO LINCOLN TRANSPORTATON COMPANY, INC.                      x
18   27085    3/4/2020   SYSCO LINCOLN, INC.                                            x
18   10594    3/4/2020   SYSCO LLC/CENTRAL MS CORREC                                    x
18    9904    3/4/2020   SYSCO LLC/PARCHMAN PRISON                                      x
18   27086    3/4/2020   SYSCO LONG ISLAND, LLC                                         x
18   27087    3/4/2020   SYSCO LOS ANGELES, INC.                                        x
18   27088    3/4/2020   SYSCO LOUSIVILLE, INC.                                         x
18    9908    3/4/2020   SYSCO MEDLEY                                                   x
18   27089    3/4/2020   SYSCO MEMPHIS, LLC                                             x
18   27090    3/4/2020   SYSCO MERCHANDISING AND SUPPLY CHAIN SERVICES, INC.            x
18   27091    3/4/2020   SYSCO METRO NEW YORK, LLC                                      x
18   27092    3/4/2020   SYSCO MINNESOTA, INC.                                          x
18   27093    3/4/2020   SYSCO MONTANA, INC.                                            x
18   27094    3/4/2020   SYSCO NASHVILLE, LLC                                           x
18   27095    3/4/2020   SYSCO NETHERLANDS PARTNERS, LLC                                x
18   27096    3/4/2020   SYSCO NEW MEXICO, A DIVISION OF SYSCO USA I, INC.              x
18   27097    3/4/2020   SYSCO NEW ORLEANS, A DIVISION OF SYSCO USA II, LLC             x
18   27098    3/4/2020   SYSCO NORTH CENTRAL FLORIDA, INC.                              x
18   27099    3/4/2020   SYSCO NORTH DAKOTA, INC.                                       x
18   27100    3/4/2020   SYSCO NORTH TEXAS, A DIVISION OF SYSCO USA I, INC.             x
18   27101    3/4/2020   SYSCO NORTHERN NEW ENGLAND, INC.                               x



                                             Page 25 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 64 of 74 PageID #:264522
                                    George's & Peco Opt-Outs (Name)


18   20851    3/4/2020   SYSCO OKLAHOMA - EDI                                           x
18   27102    3/4/2020   SYSCO OKLAHOMA, A DIVISION OF SYSCO USA II, LLC                x
18   27103    3/4/2020   SYSCO PHILADELPHIA, LLC                                        x
18   27104    3/4/2020   SYSCO PITTSBURGH, LLC                                          x
18   27105    3/4/2020   SYSCO PORTLAND, INC.                                           x
18   27106    3/4/2020   SYSCO RALEIGH, LLC                                             x
18   27107    3/4/2020   SYSCO RESOURCES SERVICES, LLC                                  x
18   27108    3/4/2020   SYSCO RIVERSIDE, INC.                                          x
18   27109    3/4/2020   SYSCO SACRAMENTO, INC.                                         x
18   27110    3/4/2020   SYSCO SAN DIEGO, INC.                                          x
18   27111    3/4/2020   SYSCO SAN FRANCISCO, INC.                                      x
18   27112    3/4/2020   SYSCO SEATTLE, INC.                                            x
18   27113    3/4/2020   SYSCO SOUTH FLORIDA, INC.                                      x
18   27114    3/4/2020   SYSCO SOUTHEAST FLORIDA, LLC                                   x
18   27115    3/4/2020   SYSCO SPOKANE, INC.                                            x
18   27116    3/4/2020   SYSCO ST. LOUIS, LLC                                           x
18   27117    3/4/2020   SYSCO SYRACUSE, LLC                                            x
18   27118    3/4/2020   SYSCO USA I, INC.                                              x
18   27119    3/4/2020   SYSCO USA II, LLC                                              x
18   27120    3/4/2020   SYSCO USA III, LLC                                             x
18   27121    3/4/2020   SYSCO VENTURA, INC.                                            x
18   27122    3/4/2020   SYSCO VENTURES, INC.                                           x
18   27123    3/4/2020   SYSCO VIRGINIA, LLC                                            x
18   27124    3/4/2020   SYSCO WEST COAST FLORIDA, INC.                                 x
18   27125    3/4/2020   SYSCO WEST TEXAS, A DIVISION OF SYSCO USA I, INC.              x
18   27126    3/4/2020   SYSCO WESTERN MINNESOTA, INC.                                  x
25   27315    3/4/2020   TABLE & VINE
78   27762    3/9/2020   TALAT ENTERPRISES, INC.                                        x
78   27763    3/9/2020   TALYA ENTERPRISES, INC.                                        x
25   27347    3/4/2020   TB FOODS, INC.
35   27626    3/5/2020   TC MICHIGAN LLC
35   27625    3/5/2020   TC TTSJ AVIATION, INC.
78   27764    3/9/2020   TEEKAY FOOD SERVICES, INC.                                     x
15   20688    3/3/2020   TEXAS WINGS - TEXAS WINGS, INC. DBA HOOTERS                    x
15   20063    3/3/2020   TEXAS WINGS, INC. DBA HOOTERS                                  x
15   20098    3/3/2020   TEXAS WINGS, INC. DBA HOOTERS                                  x
15   20065    3/3/2020   TEXAS WINGS, INC. DBA HOOTERS                                  x
15   20018    3/3/2020   TEXAS WINGS, INC. DBA HOOTERS                                  x
15   20004    3/3/2020   TEXAS WINGS, INC. DBA HOOTERS                                  x
52   27653    3/9/2020   TFM
78   27765    3/9/2020   THE CLUCK BROTHERS, INC.                                       x
25   27341    3/4/2020   THE DISTRIBUTION GROUP D/B/A VAN EERDEN FOODSERVICE CO.
36   27640    3/5/2020   THE FRESH GROCER
52   27652    3/9/2020   THE FRESH MARKET, INC.
25   27342    3/4/2020   THE GOLUB CORPORATION
29   27396    3/5/2020   THE KROGER CO.                                                 x
29   27400    3/5/2020   THE KROGER CO. OF MICHIGAN                                     x
29     305    3/5/2020   THE SAVE MART COMPANIES                                        x
18      13    3/4/2020   THE SYGMA NETWORK                                              x
18   27127    3/4/2020   THE SYGMA NETWORK, INC.                                        x
19     664    3/4/2020   THE THOMPSON - THOMPSON COMPANY                                x
19   27172    3/4/2020   THE THOMPSON CO., LLC                                          x
29   27390    3/5/2020   THE VONS COMPANIES, INC.                                       x
29   27433    3/5/2020   THGP CO., INC.                                                 x



                                             Page 26 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 65 of 74 PageID #:264523
                                      George's & Peco Opt-Outs (Name)


19   14705    3/4/2020   THOMPSON CO INC - DNU                                                                   x
19    3160    3/4/2020   THOMPSON COMPANY                                                                        x
19   16054    3/4/2020   THOMPSON COMPANY INC                                                                    x
30   27463    3/5/2020   TIANJIN BANGYUEHAN CATERING MANAGEMENT CO., LTD.
29   27391    3/5/2020   TOM THUMB FOOD & DRUGS                                                                  x
29     731    3/5/2020   TOM THUMB FOOD&DRUGS - TOM THUMB                                                        x
30   27445    3/5/2020   TRANS PAPA LOGISTICS, INC.
19   27173    3/4/2020   TRANS-PORTE, INC.                                                                       x
18    2055    3/4/2020   TRI CITY MEATS - TRI-CITY CHEES & MEATS IN                                              x
18   20425    3/4/2020   TRI-CITY MEATS - DNU                                                                    x
18   27128    3/4/2020   TRI-CITY MEATS, A DIVISION OF SYSCO IDAHO                                               x
78   27766    3/9/2020   TRI-LAKE INVESTMENTS, LLC                                                               x
25     194    3/4/2020   TROYER FOODS
25    1373    3/4/2020   TROYER FOODS, INC
25   27351    3/4/2020   TROYER FOODS, INC.
35   27627    3/5/2020   TTSJ AVIATION, INC.
78   27767    3/9/2020   TWS RESTAURANT CORPORATION                                                              x
19   27195    3/4/2020   U.S. FOODSERVICE, INC.                                                                  x
35    2278    3/5/2020   ULTRA FOODS
35   27628    3/5/2020   ULTRA FOODS, INC.
35     161    3/5/2020   UNIFIED GROCERS - UNIFIED
35   27487    3/5/2020   UNIFIED GROCERS, INC.
35   27629    3/5/2020   UNIFIED INTERNATIONAL, INC.
35     198    3/5/2020   UNIFIED WESTERN GROCERS - UNIFIED GROCERS INC
 5   26846   2/24/2020   UNITED FOOD SERVICE INC
 5    1086   2/24/2020   UNITED FOODSERVICE
78   27768    3/9/2020   UNITED LERONE I, LLC                                                                    x
78   27769    3/9/2020   UNITED LERONE II, LLC                                                                   x
78   27770    3/9/2020   UNITED LERONE III, LLC                                                                  x
78   27771    3/9/2020   UNITED LERONE IV, LLC                                                                   x
25   19893    3/4/2020   UNITED RETAIL MERCHANTS - URM STORES
10     520    3/3/2020   UNITED SUPERMARKETS - UNITED SUPERMARKETS INC
10   26942    3/3/2020   UNITED SUPERMARKETS LLC
25     476    3/4/2020   URM STORE - U R M STORES
25    9547    3/4/2020   URM STORES INC
25   27353    3/4/2020   URM STORES, INC.
19   27174    3/4/2020   US FOODS                                                                                x
19       2    3/4/2020   US FOODS - US FOODS CHICAGO (3Y)                                                        x
19   27176    3/4/2020   US FOODS CULINARY EQUIPMENT & SUPPLIES LLC                                              x
19   27203    3/4/2020   US FOODS CULINARY EQUIPMENT & SUPPLIES, LLC                                             x
19    2782    3/4/2020   US FOODS HARTFORD 2F CORP                                                               x
19   27177    3/4/2020   US FOODS HOLDING CORP.                                                                  x
19    2107    3/4/2020   US FOODS NORTH KINGSTOWN                                                                x
19   27198    3/4/2020   US FOODS OF ILLINOIS                                                                    x
19   27197    3/4/2020   US FOODS OF ILLINOIS, INC.                                                              x
19   27178    3/4/2020   US FOODS, INC.                                                                          x
19   27175    3/4/2020   US FOODS, INC. A/K/A US FOODSERVICE, INC.                                               x
                         US FOODS, INC. D/B/A U.S. FOODSERVICE, INC., ILLINOIS US FOODS, US FOODS OF ILLINOIS,
19   27194    3/4/2020   INC., US FOODS OF ILLINOIS                                                              x
19    4772    3/4/2020   US FOODSERVICE TRADE PAYABLES                                                           x
19   24324    3/4/2020   USF CLEVELAND                                                                           x
19   27179    3/4/2020   USF EMF INC                                                                             x
19   27180    3/4/2020   USF HOLDING CORP.                                                                       x
19   27181    3/4/2020   USF PROPCO I, LLC                                                                       x



                                               Page 27 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 66 of 74 PageID #:264524
                                    George's & Peco Opt-Outs (Name)


19   27182    3/4/2020   USF PROPCO II, LLC                                             x
19   27183    3/4/2020   USF PROPCO MEZZ A, LLC                                         x
19   27184    3/4/2020   USF PROPCO MEZZ B, LLC                                         x
19   27185    3/4/2020   USF PROPCO MEZZ C, LLC                                         x
19   27186    3/4/2020   USF/RI, LLC                                                    x
19     280    3/4/2020   USFA - USFA SAN FRANCISCO 4O                                   x
19     486    3/4/2020   USFP - USFP CHARLOTTE 5E                                       x
78   27772    3/9/2020   V S POLLO KING, INC.                                           x
35   27630    3/5/2020   VALU VENTURES 2, INC.
25     269    3/4/2020   VAN EERDEN FOODSERVICE - VAN EERDEN DISTRIBUTION CO
19    1655    3/4/2020   VARIETY FOODS - VARIETY FOODS                                  x
19   27187    3/4/2020   VARIETY FOODS, L.L.C.                                          x
19   27188    3/4/2020   VASATURO BROS., INC.                                           x
78   27773    3/9/2020   VEBO ENTERPRISES, INC.                                         x
78   27774    3/9/2020   VILLA ARMENTA, LLC                                             x
29   27392    3/5/2020   VONS                                                           x
29    1934    3/5/2020   VONS - ALBERTSONS - SAFEWAY INC                                x
29   27393    3/5/2020   VONS GROCERY COMPANY                                           x
25     415    3/4/2020   W LEE FLOWERS - W LEE FLOWERS & CO INC
25   27354    3/4/2020   W. LEE FLOWERS & CO., INC.
35   27631    3/5/2020   W. NEWELL & CO.
35   27632    3/5/2020   W. NEWELL & CO. EQUIPMENT COMPANY, INC.
35   27633    3/5/2020   W. NEWELL & CO., LLC
78   27775    3/9/2020   W.K.S. RESTAURANT CORPORATION                                  x
36     391    3/5/2020   WAKEFERN FOOD CORP
36   27637    3/5/2020   WAKEFERN FOOD CORP.
36   20000    3/5/2020   WAKEFERN FOOD CORPORATION-EDI
36      20    3/5/2020   WAKEFERN FOODS - WAKEFERN FOOD CORP
 7    2577   2/26/2020   WAL MART STORES INC
 7    3187   2/26/2020   WAL MART STORES INC
 7   20784   2/26/2020   WAL MART SUPERCENTER AP
78   27776    3/9/2020   WALDORF RESTAURANT GROUP CESAR CHAVEZ LLC                      x
18    1181    3/4/2020   WALKER FOODS - WALKER FOODS LLC                                x
18   27129    3/4/2020   WALKER FOODS, INC.                                             x
 7    1685   2/26/2020   WALMART
 7       1   2/26/2020   WALMART
 7   19798   2/26/2020   WALMART ALMACEN CENTRAL AMIGO #2
 7    6259   2/26/2020   WALMART INC
 7   26851   2/26/2020   WALMART INC
 7   26853   2/26/2020   WAL-MART LOUISIANA LLC
 7   26854   2/26/2020   WAL-MART STORES ARKANSAS LLC
 7   26855   2/26/2020   WAL-MART STORES EAST LP
 7   26852   2/26/2020   WAL-MART STORES TEXAS LLC
19   27189    3/4/2020   WALTERBORO L.K.E. LLC                                          x
33   10359    3/6/2020   WASHINGTON WHOLESALE COSTCO COMPANIES INC V#6586-50
19   27191    3/4/2020   WAUKESHA WHOLESALE FOODS, INC.                                 x
19   27190    3/4/2020   WAUKESHA TRANSPORT INC                                         x
19   27204    3/4/2020   WAUKESHA TRANSPORT INC.                                        x
19     395    3/4/2020   WAUKESHA WHOLESALE FOODS - WAUKESHA WHOLESALE FOODS INC        x
27   27358    3/4/2020   WAWA INC
27     499    3/4/2020   WAWA NJ DISTRIBUTOR CTR - WAWA PROCUREMENT INC
17    3825    3/4/2020   WBX NEWPORT AVE MARKET
25     522    3/4/2020   WEINSTEIN WHOLESALE MEATS - WEINSTEIN WHOLESALE MEATS
25   27355    3/4/2020   WEINSTEIN WHOLESALE MEATS, INC.



                                             Page 28 of 29
 Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 67 of 74 PageID #:264525
                                     George's & Peco Opt-Outs (Name)


17    8037    3/4/2020   WESTERN BOX J&D CS AMERISTAR
17    8307    3/4/2020   WESTERN BOXED
17     263    3/4/2020   WESTERN BOXED MEAT DIST - WESTERN BOXED MEAT DIST
17   26958    3/4/2020   WESTERN BOXED MEAT DISTRIBUTORS, INC.
17   26972    3/4/2020   WESTERN BOXED MEAT DISTRIBUTORS, INC. A/K/A WBX
17    4545    3/4/2020   WESTERN BOXED MEATS
17    1693    3/4/2020   WESTERN BOXED MEATS
17    1588    3/4/2020   WESTERN BOXED MEATS - RAIL
17    2537    3/4/2020   WESTERN BOXED MEATS - RAIL
17    2585    3/4/2020   WESTERN BOXED MEATS - TRUCK
17    4770    3/4/2020   WESTERN BOXED MEATS - TRUCK
35   27634    3/5/2020   WETTERAU INSURANCE CO. LTD.
19    1589    3/4/2020   WHITE APRON - WHITE APRON MEAT COMPANY                                 x
19   27192    3/4/2020   WHITE APRON, INC.                                                      x
19    9558    3/4/2020   WHITE SWAN - AUSTIN                                                    x
19    9559    3/4/2020   WHITE SWAN DALLAS/MESQUITE                                             x
19   10495    3/4/2020   WHITE SWAN INC                                                         x
19    9657    3/4/2020   WHITE SWAN INC                                                         x
19   27193    3/4/2020   WHITE SWAN, INC.                                                       x
78   27777    3/9/2020   WIDMOR INVESTMENT, LLC                                                 x
29   11182    3/5/2020   WILLIAMS BROS MARKETS #12 VONS MARKETS                                 x
25    9569    3/4/2020   WILLOWBROOK
25    9571    3/4/2020   WILLOWBROOK FARMS
25    9570    3/4/2020   WILLOWBROOK FARMS
24   16210    3/4/2020   WINN DIXIE                                                             x
24   18437    3/4/2020   WINN DIXIE                                                             x
24   17720    3/4/2020   WINN DIXIE                                                             x
24   16238    3/4/2020   WINN DIXIE                                                             x
24   16234    3/4/2020   WINN DIXIE                                                             x
24   16233    3/4/2020   WINN DIXIE                                                             x
24   16229    3/4/2020   WINN DIXIE                                                             x
24   16227    3/4/2020   WINN DIXIE                                                             x
24   16218    3/4/2020   WINN DIXIE                                                             x
24   16211    3/4/2020   WINN DIXIE                                                             x
24   18517    3/4/2020   WINN DIXIE - WINN-DIXIE/ATLANTA                                        x
24      71    3/4/2020   WINN DIXIE STORE - WINN-DIXIE MIAMI DIV                                x
24   27298    3/4/2020   WINN-DIXIE CORPORATION                                                 x
24    1214    3/4/2020   WINN-DIXIE DELI                                                        x
24   27295    3/4/2020   WINN-DIXIE LOGISTICS, INC.                                             x
24   27281    3/4/2020   WINN-DIXIE PROCUREMENT, INC.                                           x
24   27279    3/4/2020   WINN-DIXIE STORES, INC.                                                x
24   27280    3/4/2020   WINN-DIXIE STORES, INC. (AS ASSIGNEE OF C&S WHOLESALE GROCERS, INC.)   x
78   18890    3/9/2020   WKS RESTAURANTS - WKS RESTAURANTS CORP                                 x
78   14695    3/9/2020   WKS RESTAURANTS CORP                                                   x
35   27635    3/5/2020   WOODFOOD SQUARE ASSOCIATES LIMITED PARTNERSHIP
25    6318    3/4/2020   WOODMANS FOOD MARKET
25   27356    3/4/2020   WOODMAN'S FOOD MARKET, INC.
35   27636    3/5/2020   WSI SATELLITE, INC.
23   27264    3/4/2020   YARD HOUSE USA, INC.




                                              Page 29 of 29
Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 68 of 74 PageID #:264526




           EXHIBIT B
   Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 69 of 74 PageID #:264527
                                                               Partial Assignment Opt-Outs



                                      Opt-Out Name                                   Partial Assignment(s) Credited in Opt-Out Calculation
    Request ID
                                       (Assignee)                                                        (Assignor(s))
A signifier of *** after an assignor name indicates that the assignor's purchases were debited and the assignee's purchases were credited for purposes
                                                  of the DPP calculation of volume partially assigned.

 A signifier of ^^^ after an assignor name indicates that the assignor's opt-out was deemed invalid for procedural reasons (e.g., untimely, unsigned,
                                                                          etc.).

                  4   Boston Market Corporation                         Ben E. Keith Company dba Ben E. Keith Foods ("BEK")***
                  4   Boston Market Corporation                         HAVI Global Solution ("HAVI")***
                  4   Boston Market Corporation                         Mattingly Foods, Inc. ("Mattingly")***
                  4   Boston Market Corporation                         McLane Foodservice, Inc. fka MBM Corporation ("MBM")***
                  4   Boston Market Corporation                         Willow Run Foods, Inc. ("Willow Run")***

                 11 Cajun Operating Company dba Church's Chicken        Performance Food Group, Inc.***
                                                                        Customized Distribution, LLC (CDI)***
                                                                        CDI Atlanta***
                 14 Checkers Drive-In Restaurants, Inc.                 CDI Jacksonville***
                 14 Checkers Drive-In Restaurants, Inc.                 I Supply Company***
                 14 Checkers Drive-In Restaurants, Inc.                 McLane Foodservice, Inc. fka MBM Corporation ("MBM")
                    Hooters
                    Restaurants of America, Inc.
                 15 Gibson, Greco & Wood, Ltd.                          Bay Valley Foods, LLC (itself and as successor to Naturally Fresh, Inc.)
                    Hooters
                    Restaurants of America, Inc.
                 15 Gibson, Greco & Wood, Ltd.                          Ben E. Keith Company***
                 16 Bob Evans Farms, Inc.                               Gordon Foodservice, Inc.***
                                                                        Burris Logistics***
                 22 BJ's Wholesale Club, Inc.                           Burris Foods***
                    Winn-Dixie Stores, Inc.
                    Bi-Lo Holding, LLC
                 24 Southeastern Grocers, LLC                           C & S Wholesale Grocers, Inc. ("C&S")***
                                                                        Topco Associates, Inc.***
                 29 Hy-Vee, Inc.                                        Topco Associates LLC***
                    OSI Restaurant Partners, LLC
                    Bloomin' Brands, Inc.
                    Bonefish Grill
                    Carrabba's Italian Grill
                    Fleming's Prime Steakhouse
                 34 Outback Steakhouse                                  Kenneth O. Lester, Inc. dba PFG Customized Distribution***
                    Restaurant Supply Chain Solutions, LLC
                    (as purchasing agent for Yum! Brands, which
                    includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
                 41 branded restaurants)                                2nd Generation Inc dba KFC of Ottumwa, Iowa
                    Restaurant Supply Chain Solutions, LLC
                    (as purchasing agent for Yum! Brands, which
                    includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
                 41 branded restaurants)                                AGI Investment LLC
                    Restaurant Supply Chain Solutions, LLC
                    (as purchasing agent for Yum! Brands, which
                    includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
                 41 branded restaurants)                                AmFoods LLC
                    Restaurant Supply Chain Solutions, LLC
                    (as purchasing agent for Yum! Brands, which
                    includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
                 41 branded restaurants)                                Argonaut Food Partners LLC
                    Restaurant Supply Chain Solutions, LLC
                    (as purchasing agent for Yum! Brands, which
                    includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
                 41 branded restaurants)                                Argonaut Food Partners Nuevo LLC
                    Restaurant Supply Chain Solutions, LLC
                    (as purchasing agent for Yum! Brands, which
                    includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
                 41 branded restaurants)                                Argonaut Minnesota Ventures Inc.




                                                                       Page 1 of 6
Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 70 of 74 PageID #:264528
                                                       Partial Assignment Opt-Outs



            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Billings Restaurants LLC
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Chicken Champs Inc.
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Chocolate City Chicken Inc.
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Columbia Meats, Inc.***
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Country Squire Farm Products, Inc.***
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                D & J Bowling Enterprises Inc
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                DDO1-Texas, LLC
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Dunn & Bowling LTD
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Felker Day, Inc.
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                First Kenosha Kentucky Fried Chicken Inc.
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Fitzpatrick Acquisitions LLC dba WMCR Co.
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Flew the Coop Inc.
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Gia Investment Group LLC
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Greg Federico Inc. (dba KFC)
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Harman Management Corporation***
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Hot Tacos, Inc.




                                                               Page 2 of 6
Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 71 of 74 PageID #:264529
                                                       Partial Assignment Opt-Outs



            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                John Federico Inc. (dba KFC)
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                JT Restaurant Group
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Kaleel Brothers, Inc.
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Kentucky Fried Chicken of Alamosa, Inc
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Kentucky Fried Chicken of Zion Inc.
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Kern Food Distributing, Inc.
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                KSL Corp
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                LET Espanola
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                M. Baker Management Inc.
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Mayer Management, Inc.
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Net Management Ltd
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Noble Pursuit, LLC
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                P2 Restaurants Inc***
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Pals Foods Inc.
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Poindexter and Son
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Prime Source Foods (formerly Poultry Products Northeast)***




                                                               Page 3 of 6
Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 72 of 74 PageID #:264530
                                                       Partial Assignment Opt-Outs



            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Quality Distributing Company***
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                S & H Inc
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Second Kenosha Kentucky Fried Chicken Inc.
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Sorce Enterprises, Inc.***
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Stew Bros Properties LLC
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Third Kenosha Kentucky Fried Chicken Inc.
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                TJ KFC Group
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Vista Foods, Inc./Vista Foods Exchange***
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Weeks Foodservice/Weeks Foods***
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Whiteford's, Inc.
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Zoom Foods, Inc
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Alyarado Concepts LLC^^^
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                BARTON AND LEWIS - NEW CHICKEN INC^^^
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Bhahs Management LLC^^^
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                CROW'S STEAK HOUSE, INC.^^^
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
                                                                Easter Foods Systems, Inc.^^^
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)




                                                               Page 4 of 6
Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 73 of 74 PageID #:264531
                                                       Partial Assignment Opt-Outs



            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                GREENVILLE MEATS, INC.^^^
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Hams Management of MO LLC^^^
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
                                                                Kentucky Fried Chicken of Front Royal, Inc.^^^
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                MDM Mangement LLC^^^
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                MUY Brands LLC^^^
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                MUY Pizza-Tejas^^^
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                ORYN CARLISLE^^^
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                Palo Alto Inc.^^^
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                SHAMIN MGMT INC^^^
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                SURTICO INC^^^
            Restaurant Supply Chain Solutions, LLC
            (as purchasing agent for Yum! Brands, which
            includes KFC-, Pizza Hut-, Taco Bell-, and A&W-
       41   branded restaurants)                                WMCR CORPORATION^^^
            Quality Supply Chain Co-op, Inc.
       47   (as purchasing agent for Wendy's)                   Kenneth O. Lester Company, Inc. dba PFG Customized Distibution ("PFG")***
            Quality Supply Chain Co-op, Inc.
       47   (as purchasing agent for Wendy's)                   Upper Lakes Foods, Inc. ("ULF")***
            Quality Supply Chain Co-op, Inc.
       47   (as purchasing agent for Wendy's)                   Willow Run Foods, Inc.***
            Quality Supply Chain Co-op, Inc.
       47   (as purchasing agent for Wendy's)                   Maines Paper & Food Service^^^

       52 The Fresh Market, Inc. ("TFM")                        Burris Logistics
          Restaurant Services, Inc. ("RSI") (as purchasing
       53 agent for Burger King)                                McLane Company, Inc.
          Restaurant Services, Inc. ("RSI") (as purchasing
       53 agent for Burger King)                                Nicholas and Company
          Restaurant Services, Inc. ("RSI") (as purchasing
       53 agent for Burger King)                                Performance Food Group, Inc.
          Restaurant Services, Inc. ("RSI") (as purchasing
       53 agent for Burger King)                                Reinhart Foodservice, LLC
          Restaurant Services, Inc. ("RSI") (as purchasing
       53 agent for Burger King)                                Shamrock Foods Company




                                                               Page 5 of 6
Case: 1:16-cv-08637 Document #: 3926-1 Filed: 10/23/20 Page 74 of 74 PageID #:264532
                                                      Partial Assignment Opt-Outs



          Restaurant Services, Inc. ("RSI") (as purchasing
       53 agent for Burger King)                               Sygma Network
          Restaurant Services, Inc. ("RSI") (as purchasing
       53 agent for Burger King)                               Sysco Montana, Inc.
          Restaurant Services, Inc. ("RSI") (as purchasing
       53 agent for Burger King)                               Maines Paper & Food Service^^^
          Independent Purchasing Cooperative ("IPC")
       63 (as purchasing agent for Subway)                     Ed Miniat, LLC***
          Independent Purchasing Cooperative ("IPC")
       63 (as purchasing agent for Subway)                     Lineage Redistribution, LLC***
          Independent Purchasing Cooperative ("IPC")
       63 (as purchasing agent for Subway)                     Performance Food Group, Inc. (including Reinhart Foodservice, LLC)***
          Independent Purchasing Cooperative ("IPC")
       63 (as purchasing agent for Subway)                     Southeastern Food Merchandisers***
          Independent Purchasing Cooperative ("IPC")
       63 (as purchasing agent for Subway)                     West Liberty Foods, LLC***
          Independent Purchasing Cooperative ("IPC")
                                                               Saladino's Inc.
       63 (as purchasing agent for Subway)
          Independent Purchasing Cooperative ("IPC")
                                                               Harbor Wholesale Foods
       63 (as purchasing agent for Subway)
          Independent Purchasing Cooperative ("IPC")
                                                               H&W Foodservice
       63 (as purchasing agent for Subway)
          Independent Purchasing Cooperative ("IPC")
                                                               Suisan Foodservice
       63 (as purchasing agent for Subway)
          Independent Purchasing Cooperative ("IPC")
                                                               Plaza Food Systems Puerto Rico
       63 (as purchasing agent for Subway)
          Independent Purchasing Cooperative ("IPC")
                                                               American Food Distributor
       63 (as purchasing agent for Subway)
          Independent Purchasing Cooperative ("IPC")
                                                               KOA Trading
       63 (as purchasing agent for Subway)
          Independent Purchasing Cooperative ("IPC")
                                                               Nicholas and Company
       63 (as purchasing agent for Subway)
          Independent Purchasing Cooperative ("IPC")
                                                               Food Service International
       63 (as purchasing agent for Subway)
          Independent Purchasing Cooperative ("IPC")
       63 (as purchasing agent for Subway)                     DiCarlo Food Service
       78 El Pollo Loco, Inc. ("EPL")                          McLane Foodservice, Inc.***
       78 El Pollo Loco, Inc. ("EPL")                          Testa Produce, Inc.***
       81 Ahold Delhaize USA, Inc.                             C & S Wholesale Grocers, Inc. ("C&S")***
       82 Barbeque Integrated Inc. dba Smokey Bones            McLane Foodservice, Inc. fka MBM Corporation ("MBM")***
       82 Barbeque Integrated Inc. dba Smokey Bones            Performance Food Group, Inc.***




                                                              Page 6 of 6
